Exhibit 10.1

INVESTMENT AGREEMENT

by and among

CORNERSTONE ONDEMAND, INC.

and

SILVER LAKE CREDIT PARTNERS, L.P.

and the other parties named herein

Dated as of November 8, 2017



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01.

  Definitions      1  

Section 1.02.

  General Interpretive Principles      11  

ARTICLE II SALE AND PURCHASE OF THE NOTES

     12  

Section 2.01.

  Sale and Purchase of the Notes      12  

Section 2.02.

  Closing      12  

Section 2.03.

  Termination Prior to Closing      14  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     14  

Section 3.01.

  Representations and Warranties of the Company      14  

Section 3.02.

  Representations and Warranties of the Purchaser      21  

ARTICLE IV ADDITIONAL AGREEMENTS

     24  

Section 4.01.

  Taking of Necessary Action      24  

Section 4.02.

  Restricted Period      25  

Section 4.03.

  Exchange Listing      27  

Section 4.04.

  Securities Laws      27  

Section 4.05.

  Lost, Stolen, Destroyed or Mutilated Securities      27  

Section 4.06.

  Antitrust Approval      27  

Section 4.07.

  Board Nomination; Observer; Committees      28  

Section 4.08.

  VCOC Letter      34  

Section 4.09.

  Financing Cooperation      34  

Section 4.10.

  Certain Tax Matters      36  

Section 4.11.

  Section 16 Matters      36  

Section 4.12.

  D&O Indemnification / Insurance Priority Matters      36  

Section 4.13.

  Conversion Price Matters      37  

Section 4.14.

  Transfers of SL Securities that are Global Securities      37  

Section 4.15.

  Par Value      37  

Section 4.16.

  Participation Rights      38  

Section 4.17.

  Conduct of Business      40  

Section 4.18.

  Standstill      40  

Section 4.19.

  Indenture Amendments and Supplements; Cooperation      43  

 

i



--------------------------------------------------------------------------------

Section 4.20.

  Anti-Takeover Provisions      43  

Section 4.21.

  Tax Treatment      43  

Section 4.22.

  Indemnification      44  

Section 4.23.

  Certain Amendments      45  

Section 4.24.

  Guaranteed Obligations      45  

ARTICLE V REGISTRATION RIGHTS

     46  

Section 5.01.

  Registration Statement      46  

Section 5.02.

  Registration Limitations and Obligations      47  

Section 5.03.

  Registration Procedures      51  

Section 5.04.

  Expenses      55  

Section 5.05.

  Registration Indemnification      55  

Section 5.06.

  Facilitation of Sales Pursuant to Rule 144      58  

ARTICLE VI MISCELLANEOUS

     58  

Section 6.01.

  Survival of Representations and Warranties      58  

Section 6.02.

  Notices      59  

Section 6.03.

  Entire Agreement; Third Party Beneficiaries; Amendment      60  

Section 6.04.

  Counterparts      60  

Section 6.05.

  Public Announcements      61  

Section 6.06.

  Expenses      61  

Section 6.07.

  Successors and Assigns      61  

Section 6.08.

  Governing Law; Jurisdiction; Waiver of Jury Trial      62  

Section 6.09.

  Severability      63  

Section 6.10.

  Specific Performance      63  

Section 6.11.

  Headings      63  

Section 6.12.

  Non-Recourse      64  

Exhibit A: Form of Indenture

Exhibit B: Form of Joinder

Exhibit C: Form of Issuer Agreement

Annex A: Plan of Distribution

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), dated as of November 8, 2017, is
by and among (i) Cornerstone OnDemand, Inc., a Delaware corporation (together
with any successor or assign pursuant to Section 6.07, the “Company”),
(ii) Silver Lake Credit Partners, L.P., a Delaware limited partnership (together
with its successors and any Affiliate that becomes a Purchaser party hereto in
accordance with Section 4.02 and Section 6.07, the “Purchaser”) and (iii) solely
for the specific purpose set forth in Section 4.24, Silver Lake Group, L.L.C., a
Delaware limited liability company (in such capacity, the “Guarantor”).
Capitalized terms not otherwise defined where used shall have the meanings
ascribed thereto in Article I.

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, the Company’s 5.75% Convertible
Notes due 2021 (referred to herein as the “Note” or the “Notes”) in the form
attached to the Indenture and to be issued in accordance with the terms and
conditions of the Indenture and this Agreement;

WHEREAS, the Company intends to use the proceeds from the issuance of the Notes
for general corporate purposes (including the repayment of the existing notes
described in the 2013 Indenture and a repurchase of Company Common Stock);

WHEREAS, the Notes will not be of the same class (within the meaning of Rule
144A under the Securities Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system; and

WHEREAS, the Company and the Purchaser desire to set forth certain agreements
herein.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“4% Minimum Ownership Threshold Test” means that at the time of determination,
the Silver Lake Group collectively Beneficially Owns less than four percent
(4%) of the outstanding shares of Company Common Stock (assuming the conversion
of the Notes into Company Common Stock).

“10% Minimum Ownership Threshold Test” means that at the time of determination,
the Silver Lake Group collectively Beneficially Owns less than ten percent
(10%) of the outstanding shares of Company Common Stock (assuming the conversion
of the Notes into Company Common Stock).

 



--------------------------------------------------------------------------------

“2013 Indenture” shall have the meaning set forth in Section 3.01(f).

“Action” shall have the meaning set forth in Section 4.22(a).

“Additional Investment Agreement” shall have the meaning set forth in
Section 4.16(a).

“Additional Securities” shall have the meaning set forth in Section 4.16(c).

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, (i) the Company and the
Company’s Subsidiaries shall not be considered Affiliates of the Purchaser or
any of the Purchaser’s Affiliates and (ii) for purposes of the definitions of
“Beneficially Own”, “Registrable Securities”, “Silver Lake Group”, “Standstill
Period” and “Third Party” and Sections 3.02(d), 3.02(f), 4.02, 4.06, 4.07, 4.18
and 6.07 no portfolio company of any Affiliate of Silver Lake Group, L.L.C. that
serves as general partner of, or manages or advises, any investment fund or
other investment entity Affiliated with Silver Lake Group, L.L.C., the Purchaser
or their respective Affiliates shall be deemed an Affiliate of the Purchaser and
its other Affiliates so long as such portfolio company (x) has not been
directed, encouraged, instructed, assisted, advised or supported by, or
coordinated with, the Purchaser or any of its Affiliates or any SL Person in
carrying out any act prohibited by this Agreement or the subject matter of
Section 4.18, (y) is not a member of a group (as such term is defined in
Section 13(d)(3) of the Exchange Act) with either the Purchaser or any of its
Affiliates with respect to any securities of the Company, and (z) has not
received from the Purchaser or any Affiliate of the Purchaser or any SL Person,
directly or indirectly, any Evaluation Material (as defined in the New
Confidentiality Agreement) concerning the Company or its business. As used in
this definition, “control” (including its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

“Agreement” shall have the meaning set forth in the preamble hereto.

“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; provided that (i) the Company and the Company’s
Subsidiaries will not be considered Associates of the Purchaser or any of its
Affiliates and (ii) no portfolio company of the Purchaser or its other
Affiliates will be deemed Associates of the Purchaser or any of its other
Affiliates.

“Available” shall mean, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such that such Registration Statement will
be available for the resale of Registrable Securities and there is not a notice
from the Company described in Section 5.03(c) in effect with respect to
discontinuing dispositions of Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Beneficially Own”, “Beneficially Owned”, “Beneficial Ownership” or “Beneficial
Owner” shall have the meaning set forth in Rule 13d-3 of the rules and
regulations promulgated under the Exchange Act, except that for purposes of this
Agreement the words “within sixty days” in Rule 13d-3(d)(1)(i) shall not apply,
to the effect that a person shall be deemed to be the Beneficial Owner of a
security if that person has the right to acquire beneficial ownership of such
security at any time; provided, however, for purposes of this Agreement, the
Purchaser, its Affiliates or any other person shall at all times be deemed to
have Beneficial Ownership of shares of Company Common Stock issuable upon
conversion of the Notes directly or indirectly held by them, irrespective of any
non-conversion period specified in the Notes or this Agreement or any
restrictions on transfer or voting contained in this Agreement.

“Blackout Period” shall mean in the event that the Company determines in good
faith that any registration or sale pursuant to any Registration Statement could
reasonably be expected to materially adversely affect or materially interfere
with any bona fide financing of the Company or any bona fide material
transaction under consideration by the Company or would require disclosure of
information that has not been, and is not otherwise then required to be,
disclosed to the public, the premature disclosure of which would adversely
affect the Company in any material respect, or the Registration Statement is
otherwise not Available for use (in each case as determined by the Company in
good faith after consultation with outside counsel), a period of up to sixty
(60) days; provided that a Blackout Period may not be called by the Company more
than twice in any period of twelve (12) consecutive months and the aggregate
length of Blackout Periods in any period of twelve (12) consecutive months may
not exceed ninety (90) days.

“Board of Directors” shall mean the board of directors of the Company.

“Bribery Act” shall have the meaning set forth in Section 3.01(j).

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in The City of New York, New York are authorized or
obligated by law or executive order to remain closed.

“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act), directly or
indirectly, obtains Beneficial Ownership of 50% or more of the outstanding
Company Common Stock, (iii) the Company consummates any merger, consolidation or
similar transaction, unless the stockholders of the Company immediately prior to
the consummation of such transaction continue to hold (in substantially the same
proportion as their ownership of the Company Common Stock immediately prior to
the transaction, other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction) more than 50% of all of the voting power of the
outstanding shares of Voting Stock of the surviving or resulting entity in such
transaction immediately following the consummation of such transaction or (iv) a
majority of the Board of Directors is no longer composed of (x) directors who
were directors of the Company on the Closing Date and (y) directors who were
nominated for election or elected or appointed to the Board of Directors with
the approval of a majority of the directors described in subclause (x) together
with any incumbent directors previously elected or appointed to the Board of
Directors in accordance with this subclause (y).

 

3



--------------------------------------------------------------------------------

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Committee” shall have the meaning set forth in Section 4.07(g).

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall mean the common stock, par value $0.0001 per share,
of the Company.

“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).

“Conversion Price” shall have the meaning set forth in the Indenture.

“Conversion Rate” shall have the meaning set forth in the Indenture.

“Covered Persons” shall have the meaning set forth in Section 4.07(h).

“Definitive Proxy Statement” means the Company’s definitive proxy statement for
its annual meeting of stockholders pursuant to which the Company’s stockholders
are asked to vote on (i) the election of members of the Board of Directors to
serve as “Class II” directors (with respect to Section 4.07(a)(ii)) or “Class
III” directors (with respect to Section 4.07(a)(i)) or (ii) the election of all
members of the Board of Directors if the Board of Directors is not classified.

“DGCL” shall mean the Delaware General Corporation Law.

“Draft 10-Q” shall have the meaning set forth in Section 3.01.

“Eligible Participation Holders” shall have the meaning set forth in
Section 5.02(c).

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Securities” shall have the meaning set forth in Section 4.16(c).

“Extraordinary Transaction” shall have the meaning set forth in
Section 4.18(a)(iv).

“FCPA” shall have the meaning set forth in Section 3.01(j).

“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).

 

4



--------------------------------------------------------------------------------

“GAAP” shall mean U.S. generally accepted accounting principles.

“Global Security” shall have the meaning set forth in the Indenture.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

“Guarantee” shall have the meaning set forth in Section 4.24(a).

“Guaranteed Obligations” shall have the meaning set forth in Section 4.24(a).

“Guarantor” shall have the meaning set forth in the preamble hereto.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Independence Requirements” shall have the meaning set forth in Section 4.07(g).

“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).

“Indemnification Notice” shall have the meaning set forth in Section 4.22(b).

“Indemnitee” shall have the meaning set forth in Section 4.22(a).

“Indenture” shall mean an indenture in the form attached hereto as Exhibit A, as
amended, supplemented or otherwise modified from time to time with the consent
of the Purchaser and the Company prior to the Closing, it being agreed that the
Company and the Purchaser shall consent to any changes required by the Trustee
that do not adversely affect the Company or the Purchaser, or the Purchaser’s
financing sources, including with respect to timing and mechanics of transfers
and exchanges of Securities and interests therein, in any material respect.

“Initial Conversion Rate” shall have the meaning set forth in Section 4.13.

“Initial Registration Statement” shall have the meaning set forth in
Section 5.01(a).

“Initiating Holder” shall have the meaning set forth in Section 5.02(c).

“Intellectual Property” shall have the meaning set forth in Section 3.01(p).

“IRS” means Internal Revenue Service.

“Issuer Agreement” shall have the meaning set forth in Section 4.09.

“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all or a portion of the rights and
obligations of a Purchaser under this Agreement, in the form and substance
substantially as attached hereto as Exhibit B or such other form as may be
agreed to by the Company and the Purchaser.

 

5



--------------------------------------------------------------------------------

“Knowledge” shall mean the actual knowledge, after reasonable inquiry within the
Company, of the Company’s Chief Executive Officer, Chief Financial Officer and
General Counsel.

“LinkedIn” means LinkedIn Corporation or its Affiliates.

“Losses” shall mean all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges and amounts paid in
settlement.

“Majority in Interest of Selling Holders” shall mean the Initiating Holder(s)
and/or Participating Holders for a particular offering that hold a majority of
the applicable Subject Securities being offered and sold by all Initiating
Holder(s) and Participating Holders (e.g., if Notes are being offered and sold,
a majority of the Notes being offered and sold).

“Marketed Underwritten Offering” shall mean an Underwritten Offering involving
reasonable and customary marketing efforts in excess of forty-eight hours by the
Company and the underwriters.

“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any event, change or development
resulting from or arising out of the following: (a) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its Subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) earthquakes, any weather-related or other force
majeure event or natural disasters or outbreak or escalation of hostilities or
acts of war or terrorism, (f) the announcement or the existence of, compliance
with or performance under, this Agreement or the transactions contemplated
hereby, (g) any taking of any action or inaction at the request of the
Purchaser, (h) any failure by the Company to meet any financial projections or
forecasts or estimates of revenues, earnings or other financial metrics for any
period (provided that the exception in this clause (h) shall not prevent or
otherwise affect a determination that any event, change, effect or development
underlying such failure has resulted in a Material Adverse Effect so long as it
is not otherwise excluded by this definition), or (i) any changes in the share
price or trading volume of the Company Common Stock or in the Company’s credit
rating (provided that the exception in this clause (i) shall not prevent or
otherwise affect a determination that any event, change, effect or development
underlying such failure has resulted in a Material Adverse Effect so long as it
is not otherwise excluded by this definition); except, in each case with respect
to subclauses (a) through (e), to the extent that such event, change or
development disproportionately affects the Company and its Subsidiaries, taken
as a whole, relative to other similarly situated companies in the industries in
which the Company and its Subsidiaries operate.

 

6



--------------------------------------------------------------------------------

“NASDAQ” shall mean the NASDAQ Stock Market.

“New Confidentiality Agreement” shall mean the confidentiality agreement entered
into by the Company, the Purchaser and an Affiliate of the Purchaser dated as of
the date hereof and effective as of the Closing.

“Note” or “Notes” shall have the meaning set forth in the preamble hereto.

“Note Purchase Agreement” means that certain Note Purchase Agreement by and
between LinkedIn and the Company, dated as of the date hereof.

“OFAC” shall have the meaning set forth in Section 3.01(j).

“Offer Notice” shall have the meaning set forth in Section 4.16(a).

“Offering Terms” shall have the meaning set forth in Section 5.02(c).

“Orderly Sale Amount” shall have the meaning set forth in Section 5.02(d).

“Participating Holder” shall have the meaning set forth in Section 5.02(c).

“Participation Notice” shall have the meaning set forth in Section 4.16(a).

“Participation Notice Period” shall have the meaning set forth in
Section 4.16(a).

“Permitted Debt Financing Transaction” shall have the meaning set forth in
Section 4.02(a).

“Permitted Loan” shall have the meaning set forth in Section 4.02(a).

“Permitted Transfers” shall have the meaning set forth in Section 4.02(a).

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

“Plan of Distribution” shall mean the plan of distribution substantially in the
form attached hereto as Annex A.

“Prior Confidentiality Agreement” shall mean the confidentiality agreement by
and between the Company and Silver Lake Management Company IV, L.L.C., dated as
of August 11, 2017, as amended, modified or supplemented.

 

7



--------------------------------------------------------------------------------

“Prohibited Transfers” shall have the meaning set forth in Section 4.02(a).

“Purchase Price” means an amount equal to (i) two hundred ninety four million
dollars ($294,000,000) less (ii) any expenses owed to the Purchaser or its
Affiliates as of the Closing pursuant to Section 6.06 less (iii) the Notes
Consideration (as defined in the Note Purchase Agreement) to the extent the
transactions contemplated by the Note Purchase Agreement are consummated on or
prior to the Closing Date.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser Designee” shall mean each individual then serving on the Board of
Directors pursuant to the exercise of the Purchaser’s rights pursuant to
Section 4.07(a) and/or Section 4.07(e), together with any designee(s) of the
Purchaser who is then standing for election to the Board of Directors pursuant
to Sections 4.07(a) and (b) or who is being proposed for election by the
Purchaser pursuant to Section 4.07(e).

“Registrable Securities” shall mean the Subject Securities; provided that any
Subject Securities will cease to be Registrable Securities upon the earliest of
(a) when such Subject Securities have been sold or otherwise disposed of
pursuant to an effective Registration Statement or in compliance with Rule 144,
(b) upon the later of the date (i) in the case of Subject Securities held by the
Purchaser, no Purchaser Designee is on the Board of Directors and (ii) such
Subject Securities are held or Beneficially Owned by any Person that together
with its Affiliates Beneficially Own Subject Securities representing less than
(x) 1.0% of the outstanding shares of Company Common Stock as of such time and
such Subject Securities are freely transferable under Rule 144 without regard to
volume or manner of sale limits or public information requirements (and, in the
case of the Notes, such Subject Securities may be represented by an Unrestricted
Global Security (as defined in the Indenture) when sold) and (y) $25,000,000 in
aggregate principal amount of Notes (subject to the first proviso in
Section 5.02(c) and the proviso in Section 5.02(g)), or (c) when such Subject
Securities cease to be outstanding; provided, further, that any securities that
have ceased to be Registrable Securities in accordance with the foregoing
definition shall not thereafter become Registrable Securities and any securities
that are issued or distributed in respect of securities that have ceased to be
Registrable Securities are not Registrable Securities.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration, filing and listing fees,
printing expenses, fees and disbursements of counsel (including local counsel if
required) and independent public accountants for the Company and of a single
counsel for the holders of Registrable Securities, fees and expenses incurred by
the Company in connection with complying with state securities or “blue sky”
laws, fees of the Financial Industry Regulatory Authority, Inc., all the
Company’s internal expenses, transfer taxes, and fees of transfer agents and
registrars, but excluding any underwriting discounts and commissions, agency
fees, brokers’ commissions and transfer taxes, in each case to the extent
applicable to the Registrable Securities of the selling holders; provided that
Registration Expenses shall not include more than $50,000 per offering of fees
and disbursements of counsel and other advisors for the holders of Registrable
Securities (or, in the case of an Underwritten Offering, $75,000 per offering).

 

8



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Registration Termination Date” shall have the meaning set forth in
Section 5.01(b).

“Restricted Period” shall mean the period commencing on the Closing Date and
ending on the earlier of (i) the date that is twelve (12) months following the
Closing Date and (ii) the consummation of any Change in Control or entry into a
definitive agreement for a transaction that, if consummated, would result in a
Change in Control.

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Section 4.12 Person” shall have the meaning set forth in Section 4.12.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Selling Holders” shall have the meaning set forth in Section 5.03(a)(i).

“Silver Lake Group” shall mean the Purchaser together with its Affiliates,
including SL Affiliates.

“Silver Lake Indemnitors” shall have the meaning set forth in Section 4.12.

“SL Affiliate” shall mean any Affiliate of Silver Lake Group, L.L.C. that serves
as general partner of, or manages or advises, any investment fund or other
investment entity Affiliated with Silver Lake Group, L.L.C. that has a direct or
indirect investment in the Company.

“SL Director” shall mean each Purchaser Designee and any other person that is a
managing director, officer, advisor or employee of SLTM or other Silver Lake
management entity or general partner, in each case, that is serving on the Board
of Directors.

“SL Observer” shall have the meaning in Section 4.07(f).

“SL Person” shall mean any SL Director or SL Observer.

 

9



--------------------------------------------------------------------------------

“SLTM” means Silver Lake Technology Management, L.L.C. or a successor thereto.

“SL Securities” shall have the meaning set forth in the Indenture.

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) the date that is six (6) months
following such time as there is no Purchaser Designee serving on the Board of
Directors (and as of such time the Purchaser no longer has board nomination
rights pursuant to this Agreement or otherwise irrevocably waives in a writing
delivered to the Company all of such rights) and (B) the three (3) year
anniversary of the Closing Date, (ii) the effective date of a Change in Control
and (iii) ninety (90) days after the date on which the Purchaser and its
Affiliates do not Beneficially Own any Notes or any shares of Company Common
Stock other than any shares of Company Common Stock issued to any person as
compensation for their service on the Board of Directors.

“Stockholder Approval Requirement” means (i) the issuance of such Additional
Securities would require stockholder approval under the listing requirements of
NASDAQ or any other securities exchange upon which the Company Common Stock is
then listed solely as a result of the issuance of the Additional Securities to
the Purchaser in such Additional Investment and (ii) the Company would not be
required to seek any stockholder approval in connection with the Additional
Investment but for issuance of such Additional Securities to the Purchaser.

“Subject Securities” shall mean (i) the Notes; (ii) the shares of Company Common
Stock issuable or issued upon conversion of the Notes; (iii) any other shares of
Company Common Stock acquired by the Purchaser after the effective date of this
Agreement at a time when such Purchaser or its Affiliates hold other Registrable
Securities; provided, such holder delivers a written notice to the Company
pursuant to the terms of this Agreement indicating that such securities shall be
treated as Subject Securities and provided that such notice relates to
securities with a fair market value of at least $100,000; and (iv) any
securities issued as (or issuable upon the conversion, exercise or exchange of
any warrant, right or other security that is issued as) a dividend, stock split,
combination or any reclassification, recapitalization, merger, consolidation,
exchange or any other distribution or reorganization with respect to, or in
exchange for, or in replacement of, the securities referenced in clause (i),
(ii) or (iii) (without giving effect to any election by the Company regarding
settlement options upon conversion) above or this clause (iv).

“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.

“Take-Down Notice” shall have the meaning set forth in Section 5.02(c).

“Take-Down Participation Notice” shall have the meaning set forth in
Section 5.02(c).

“Target Registration Date” shall have the meaning set forth in Section 5.01(a).

 

10



--------------------------------------------------------------------------------

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Entity, together with all interest, penalties and
additions to tax imposed with respect thereto.

“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.

“Third Party” shall mean a Person other than any member of the Silver Lake Group
or any of their respective Affiliates.

“Third Party Tender/Exchange Offer” shall have the meaning set forth in
Section 4.02(a).

“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).

“Transactions” shall have the meaning set forth in Section 3.01(c).

“Trustee” shall mean U.S. Bank National Association or another institutional
trustee to be selected by the Company with the consent of Purchaser, which
consent shall not be unreasonably withheld or delayed.

“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public.

“VCOC Letter” shall have the meaning set forth in Section 4.08.

“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.

“WKSI” shall mean a “well known seasoned issuer” as defined under Rule 405.

Section 1.02. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Articles or Sections
refer to Articles or Sections of this Agreement. For the avoidance of doubt,
notwithstanding anything in this Agreement to the contrary, none of the Notes
will have any right to vote, or except as expressly set forth in
Section 10.02(b) of the Indenture any right to receive any dividends or other
distributions that are made or paid to the holders of the shares of Company
Common Stock.

 

11



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE OF THE NOTES

Section 2.01. Sale and Purchase of the Notes. Subject to the terms and
conditions of this Agreement, at the Closing the Company shall issue and sell to
the Purchaser, and the Purchaser shall purchase and acquire from the Company for
the Purchase Price, (i) three hundred million dollars ($300,000,000) aggregate
principal amount of Notes less (ii) the aggregate principal amount of the
Purchased Notes (as defined in the Note Purchase Agreement) to the extent such
Purchased Notes are acquired by LinkedIn on or prior to the Closing Date.

Section 2.02. Closing.

(a) Subject to the satisfaction or waiver of the conditions precedent set forth
in Sections 2.02(c) and (d), the closing (the “Closing”) of the purchase and
sale of the Notes hereunder shall take place at the offices of Simpson Thacher &
Bartlett LLP located at 2475 Hanover St., Palo Alto, California 94304 at 11:00
a.m. New York time on a Business Day on or prior to December 8, 2017 selected by
the Purchaser in a written notice delivered to the Company at least two
(2) Business Days prior to such date, provided that if the Purchaser fails to
deliver to the Company any such written notice the Purchaser shall be deemed to
have selected December 8, 2017, or at such other place, time or date as may be
mutually agreed upon in writing by the Company and the Purchaser (the date on
which the Closing actually occurs, the “Closing Date”).

(b) To effect the purchase and sale of Notes, upon the terms and subject to the
conditions set forth in this Agreement, at the Closing:

(i) The Company shall, and shall instruct the Trustee to, execute and deliver
the Indenture. The Company shall deliver the fully executed Indenture to the
Purchaser at the Closing, against payment in full by or on behalf of the
Purchaser of the Purchase Price for the Notes.

(ii) The Company shall issue and deliver to the Purchaser the Notes through the
facilities of the Depository Trust Company, or at the option of the Purchaser,
registered in the name of the Purchaser, against payment in full by or on behalf
of the Purchaser of the Purchase Price for the Notes.

(iii) The Purchaser shall cause a wire transfer to be made in same day funds to
an account of the Company designated in writing by the Company to the Purchaser
in an amount equal to the Purchase Price for the Notes.

(iv) The Purchaser shall deliver to the Company a duly completed and executed
IRS Form W-9 or applicable IRS Form W-8 (or any successor form).

 

12



--------------------------------------------------------------------------------

(c) The obligations of the Purchaser to purchase the Notes are subject to the
satisfaction or waiver of the following conditions as of the Closing:

(i) the Company shall have provided the applicable listing of additional shares
notification to NASDAQ, and received notification from NASDAQ that the listing
of additional shares review process has been completed, and NASDAQ shall not
have made any objection (not subsequently withdrawn) that the consummation of
the Transactions would violate NASDAQ listing rules applicable to the Company
and that if not withdrawn would result in the delisting of the Company Common
Stock;

(ii) the purchase and sale of the Notes pursuant to Section 2.02(b) shall not be
prohibited or enjoined by any court of competent jurisdiction;

(iii) the Company and the Trustee shall have executed the Indenture on the
Closing Date and delivered the Indenture to the Purchaser, the Company shall
have executed and delivered the Notes to the Purchaser and the Company shall
have executed and delivered the VCOC Letter;

(iv) (A) the representations and warranties of the Company set forth in Sections
3.01(a)(i), (b), (c), (d), (e), (f)(i), (l) and (o) shall be true and correct in
all material respects on and as of the Closing Date (except for any
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such date), (B) the
representations and warranties of the Company set forth in Section 3.01(h)(ii)
shall be true and correct on and as of the Closing Date and (C) the
representations and warranties of the Company set forth in Section 3.01 (other
than Sections 3.01(a)(i), (b), (c), (d), (e), (f)(i), (h)(ii), (l) and (o))
shall be true and correct on and as of the Closing Date (except for any
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) (without giving effect to materiality,
Material Adverse Effect, or similar phrases in the representations and
warranties with respect to clauses (A) and (C) of this Section 2.02(c)(iv)),
except where the failure of such representations and warranties referenced in
this clause (C) to be so true and correct, individually or in the aggregate, has
not had a Material Adverse Effect;

(v) the Company shall have delivered to the Trustee, as custodian, the Global
Securities registered in the name of The Depository Trust Company (or a nominee
thereof) and such Global Securities shall be eligible for book-entry settlement
with The Depository Trust Company;

(vi) the Company or its Subsidiaries shall not have entered into a definitive
agreement with a Third Party for a transaction that, if consummated, would
result in a Change in Control;

(vii) the Company shall have performed and complied in all material respects
with all agreements and obligations required by this Agreement to be performed
or complied with by it on or prior to the Closing Date; and

 

13



--------------------------------------------------------------------------------

(viii) the Purchaser shall have received a certificate, dated the Closing Date,
duly executed by an executive officer of the Company on behalf of the Company,
certifying that the conditions specified in Section 2.02(c)(iv) and (vii) have
been satisfied.

(d) The obligations of the Company to sell the Notes to the Purchaser are
subject to the satisfaction or waiver of the following conditions as of the
Closing:

(i) the purchase and sale of the Notes pursuant to Section 2.02(b) shall not be
prohibited or enjoined by any court of competent jurisdiction; and

(ii) the Trustee shall have executed and delivered the Indenture to the Company;

(iii) the representations and warranties of the Purchaser set forth in
Section 3.02 shall be true and correct in all material respects on and as of the
Closing Date;

(iv) the Purchaser shall have performed and complied in all material respects
with all agreements and obligations required by this Agreement to be performed
or complied with by it on or prior to the Closing Date; and

(v) the Company shall have received a certificate, dated the Closing Date, duly
executed by the general partner, managing member or authorized officer of the
Purchaser on behalf of the Purchaser, certifying that the conditions specified
in Section 2.02(d)(iii) and (iv) have been satisfied.

Section 2.03. Termination Prior to Closing. If the Closing does not occur on or
prior to 5:30 p.m. New York time on December 29, 2017, this Agreement may be
terminated by either of the parties hereto upon written notice to the other, and
each of the parties hereto shall be relieved of its duties and obligations
arising under this Agreement after the date of such termination; provided,
however, that the right to terminate this Agreement under this Section 2.03
shall not be available to any party whose failure to comply with its obligations
under this Agreement has been the primary cause of the failure of the Closing to
occur on or before such time; and provided further that no such termination
shall relieve any party hereto of liability for any breach or default under this
Agreement prior to such termination.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Company. Except as disclosed
in the Company Reports filed with or furnished to the SEC and publicly available
prior to the date hereof (excluding in each case any disclosures set forth in
the risk factors or “forward-looking statements” sections of such reports, and
any other disclosures included therein to the extent they are predictive or
forward-looking in nature), or in the Company’s draft Form 10-Q for the fiscal
quarter ended September 30, 2017 (the “Draft 10-Q”) that was made available to
Purchaser prior to the execution of this Agreement, the Company represents and
warrants to the Purchaser, as of the date hereof and as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date) as follows:

 

14



--------------------------------------------------------------------------------

(a) Existence and Power.

(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to enter into each Transaction Agreement and to consummate the
Transactions. The Company has all requisite corporate power and authority to
own, operate and lease its properties, rights and assets and to carry on its
business as it is being conducted on the date of this Agreement.

(ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, rights
and assets or conducts any business so as to require such qualification. Except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, each Subsidiary of the Company that is a “significant
subsidiary” (as defined in Rule 1.02(w) of the SEC’s Regulation S-X) has been
duly organized and is validly existing in good standing (to the extent that the
concept of “good standing” is recognized by the applicable jurisdiction) under
the laws of its jurisdiction of organization.

(b) Capitalization. The authorized share capital of the Company consists of
1,000,000,000 shares of Company Common Stock, par value $0.0001 per share and
50,000,000 shares of preferred stock, par value $0.0001 per share. As of
November 6, 2017, there were (i) 57,901,351 shares of Company Common Stock
issued and outstanding and no shares of preferred stock of the Company issued
and outstanding, (ii) options to purchase an aggregate of 5,389,575 shares of
Company Common Stock outstanding, (iii) 5,630,754 shares of Company Common Stock
underlying the Company’s outstanding restricted, performance and deferred stock
unit awards (assuming maximum achievement of performance-based awards),
(iv) 3,139,276 shares of Company Common Stock reserved for issuance under the
Company’s employee stock purchase plan, (v) 3,405,338 shares of Company Common
Stock reserved for issuance under the Company’s employee or director
equity-based compensation plans, (vi) 0 shares of Company Common Stock held in
any employee benefit plan or trust funding any such plan, (vii) 4,681,674 shares
of Company Common Stock reserved for issuance on conversion of the senior
convertible notes issued by the Company on June 17, 2013 and (viii) warrants to
purchase 4,681,664 shares of Company Common Stock issued and outstanding. Since
November 6, 2017, (A) the Company has only issued options, restricted,
performance and deferred stock unit awards or other rights to acquire shares of
Company Common Stock in the ordinary course of business consistent with past
practice and (B) the only shares of capital stock issued by the Company were
pursuant to outstanding options, restricted, performance and deferred stock unit
awards and other compensatory rights to purchase shares of Company Common Stock
granted to

 

15



--------------------------------------------------------------------------------

employees, directors or other service providers. All outstanding shares of
Company Common Stock are duly authorized, validly issued, fully paid and
nonassessable, and are not subject to and were not issued in violation of any
preemptive or similar right, purchase option, call or right of first refusal or
similar right. Except as set forth above, the Company has not issued any
securities, the holders of which have the right to vote with the stockholders of
the Company on any matter. Except as provided in this Agreement, the Notes and
the Indenture and except as set forth in or contemplated by this
Section 3.01(b), there are no existing options, warrants, calls, preemptive (or
similar) rights, subscriptions or other rights, agreements or commitments
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any capital stock of the Company or any securities
convertible into or exchangeable for such capital stock and there are no current
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any of its shares of capital stock, except with respect to the
acquisition of shares of Company Common Stock by the Company to satisfy the
payment of the applicable exercise price or withholding taxes for equity awards.
Since December 31, 2016, the Company has not declared or paid any dividends.

(c) Authorization. The execution, delivery and performance of this Agreement,
the Indenture, the Notes, the VCOC Letter and each Issuer Agreement (the
“Transaction Agreements”) and the consummation of the transactions contemplated
herein and therein (collectively, the “Transactions”), have been duly authorized
by the Board of Directors and all other necessary corporate action on the part
of the Company. Assuming this Agreement constitutes the valid and binding
obligation of the Purchaser, this Agreement is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to the limitation of such enforcement by (A) the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
moratorium or other laws affecting or relating to creditors’ rights generally or
(B) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in equity or at law (the “Enforceability
Exceptions”). On the Closing Date, the Indenture will be duly executed and
delivered by the Company and, assuming the Indenture will be a valid and binding
obligation of the Trustee, the Indenture will be a valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
subject to the Enforceability Exceptions. Assuming the VCOC Letter constitutes
the valid and binding obligation of the Purchaser or other Affiliate thereof
party thereto, on the Closing Date, the VCOC Letter will be a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the Enforceability Exceptions. Pursuant to resolutions
previously provided to the Purchaser, the Board of Directors or a committee
thereof composed solely of two or more “non-employee directors” as defined in
Rule 16b-3 of the Exchange Act has approved, and at the request of the Purchaser
will approve in advance of the Closing, for the express purpose of exempting
each such transaction from Section 16(b) of the Exchange Act, pursuant to Rule
16b-3 thereunder to the extent applicable, the transactions contemplated by the
Transaction Agreements, including the acquisition of the Notes, any disposition
of such Notes upon the conversion thereof, any acquisition of Company Common
Stock upon conversion of the Notes, any deemed acquisition or disposition in
connection therewith, and all transactions with the Company related thereto.

 

16



--------------------------------------------------------------------------------

(d) General Solicitation; No Integration. Other than with respect to the Silver
Lake Group and its Affiliates and LinkedIn, neither the Company nor any other
Person or entity authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Notes. The Company has not, directly or indirectly, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which, to its Knowledge, is or will be integrated
with the Notes sold pursuant to this Agreement.

(e) Valid Issuance. The Notes have been duly authorized by all necessary
corporate action of the Company. When issued and sold against receipt of the
consideration therefor, the Notes will be valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject to the
limitation of such enforcement by the Enforceability Exceptions. The Company has
available for issuance the maximum number of shares (including make-whole
shares) of Company Common Stock initially issuable upon conversion of the Notes
if such conversion were to occur immediately following Closing. The Company
Common Stock to be issued upon conversion of the Notes in accordance with the
terms of the Notes has been duly authorized, and when issued upon conversion of
the Notes, all such Company Common Stock will be validly issued, fully paid and
nonassessable and free of pre-emptive or similar rights.

(f) Non-Contravention/No Consents. The execution, delivery and performance of
the Transaction Agreements, the issuance of the shares of Company Common Stock
upon conversion of the Notes in accordance with their terms and the consummation
by the Company of the Transactions, does not conflict with, violate or result in
a breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (i) the certificate of incorporation or
bylaws of the Company, (ii) the Indenture, dated as of June 17, 2013, by and
between the Company and U.S. Bank National Association, as trustee, relating to
the Company’s 1.50% senior convertible notes due 2018, as amended (the “2013
Indenture”), and any securities issued thereunder, or any other mortgage, note,
indenture, deed of trust, lease, license, loan agreement or other agreement
binding upon the Company or any of its Subsidiaries or (iii) any permit,
government license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, other than in the cases of clauses (ii) and (iii) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Assuming the accuracy of the representations of the Purchaser
set forth herein, other than (A) any required filings or approvals under the HSR
Act or any foreign antitrust or competition laws, requirements or regulations in
connection with the issuance of shares of Company Common Stock upon the
conversion of the Notes, (B) the filing of a Supplemental Listing Application
with the NASDAQ, (C) any required filings pursuant to the Exchange Act or the
rules of the SEC or the NASDAQ or (D) as have been obtained prior

 

17



--------------------------------------------------------------------------------

to the date of this Agreement, no consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Entity is required
on the part of the Company or any of its Subsidiaries in connection with the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the Transactions (in each case other than the
transactions contemplated by Article V or Section 4.16), except for any consent,
approval, order, authorization, registration, declaration, filing, exemption or
review the failure of which to be obtained or made, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(g) Reports; Financial Statements.

(i) The Company has filed or furnished, as applicable all forms, reports,
schedules, prospectuses, registration statements and other statements and
documents required to be filed or furnished by it with the SEC under the
Exchange Act or the Securities Act since January 1, 2016 (including, for the
avoidance of doubt, its annual report on Form 10-K for the fiscal year ended
December 31, 2016, as amended by that Form 10-K/A filed on May 1, 2017,
collectively, the “Company Reports”). As of its respective date, and, if
amended, as of the date of the last such amendment, each Company Report complied
in all material respects as to form with the applicable requirements of the
Securities Act and the Exchange Act, and any rules and regulations promulgated
thereunder applicable to such Company Report. As of its respective date, and, if
amended, as of the date of the last such amendment, no Company Report (including
for purposes of this sentence, the Draft 10-Q to the Knowledge of the Company)
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
The Company is a WKSI eligible to file a Registration Statement on Form S-3
under the Securities Act.

(ii) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Company Reports filed with the SEC under the Exchange Act (including for
purposes of this sentence, the Draft 10-Q to the Knowledge of the Company):
(A) have been prepared from, and are in accordance with, the books and records
of the Company and its Subsidiaries, (B) fairly present in all material respects
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates shown and the results of the consolidated
operations, changes in stockholders’ equity and cash flows of the Company and
its consolidated Subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth, subject, in the case of any unaudited
financial statements, to normal recurring year-end audit adjustments, (C) have
been prepared in accordance with GAAP consistently applied during the periods
involved, except as otherwise set forth therein or in the notes thereto, and in
the case of unaudited financial statements except for the absence of footnote
disclosure, and (D) otherwise comply in all material respects with the
requirements of the SEC.

 

18



--------------------------------------------------------------------------------

(h) Absence of Certain Changes. Since December 31, 2016, (i) until the date
hereof, the Company and its Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course of business, and
(ii) no events, changes or developments have occurred that, individually or in
the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect.

(i) No Undisclosed Liabilities, etc. As of the date hereof, there are no
liabilities of the Company or any of its Subsidiaries that would be required by
GAAP to be reflected on the face of the balance sheet, except (i) liabilities
reflected or reserved against in the financial statements contained in the
Company Reports or in the Draft 10-Q, (ii) liabilities incurred since
December 31, 2016 in the ordinary course of business and (iii) liabilities that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(j) Compliance with Applicable Law. Each of the Company and its Subsidiaries has
complied in all respects with, and is not in default or violation in any respect
of, any law, statute, order, rule, regulation, policy or guideline of any
federal, state or local governmental authority applicable to the Company or such
Subsidiary, other than such non-compliance, defaults or violations that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. Except as would not constitute a
Material Adverse Effect, since January 1, 2013, none of the Company, any of its
Subsidiaries or, any of their respective directors, officers, agents or
employees have (i) used any corporate, Company (and/or Subsidiary) funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity or unlawfully offered or provided, directly or indirectly,
anything of value to (or received anything of value from) any foreign or
domestic government employee or official, in each case in violation of, or
(ii) otherwise violated, any provision of the United States Foreign Corrupt
Practices Act of 1977, as amended, and any rules or regulations promulgated
thereunder (the “FCPA”), or the UK Bribery Act (the “Bribery Act”). Except as
would not constitute a Material Adverse Effect, since January 1, 2013, neither
the Company, any of its Subsidiaries nor any of their respective directors,
officers, agents or employees has directly or indirectly taken any action in
violation of any export restrictions, anti-boycott regulations, embargo
regulations or other similar applicable United States or foreign laws. Except as
would not constitute a Material Adverse Effect, (i) none of the Company’s or any
of its Subsidiaries’ directors, officers, agents or employees is a “specially
designated national” or blocked person under United States sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”) and (ii) since January 1, 2013, neither the Company nor
any of its Subsidiaries has engaged in any business with any person with whom,
or in any country in which, it is prohibited for a United States person to
engage under applicable United States sanctions administered by OFAC. Except as
would not constitute a Material Adverse Effect, the Company and its Subsidiaries
have instituted policies and procedures reasonably designed to ensure compliance
with the FCPA and the Bribery Act and have maintained such policies and
procedures in force.

 

19



--------------------------------------------------------------------------------

(k) Legal Proceedings and Liabilities. As of the date hereof, neither the
Company nor any of its Subsidiaries is a party to any, and there are no pending,
or to the Knowledge of the Company, threatened, legal, administrative, arbitral
or other proceedings, claims, actions or governmental investigations of any
nature against the Company or any of its Subsidiaries (i) that, individually or
in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect or (ii) that challenge the validity of or seek to prevent the
Transactions. As of the date hereof, neither the Company nor any of its
Subsidiaries is subject to any order, judgment or decree of a Governmental
Entity that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect. As of the date hereof, except as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect, to the Knowledge of the Company,
there is no investigation or review pending or threatened by any Governmental
Entity with respect to the Company or any of its Subsidiaries.

(l) Investment Company Act. The Company is not, and immediately after receipt of
payment for the Notes will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(m) Taxes and Tax Returns. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect:

(i) the Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns required to be filed by it,
and all such Tax Returns were correct and complete in all respects, and the
Company and each of its Subsidiaries has paid (or has had paid on its behalf) to
the appropriate Governmental Entity all Taxes that are required to be paid by
it, except, in each case, with respect to matters contested in good faith or for
which adequate reserves have been established in accordance with GAAP; and

(ii) there are no disputes pending, or claims asserted in writing, in respect of
Taxes of the Company or any of its Subsidiaries for which reserves that are
adequate under GAAP have not been established.

(n) No Piggyback or Preemptive Rights. Other than this Agreement, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights which have been waived in
writing or otherwise satisfied) to (i) require the Company to include in any
Registration Statement filed pursuant to Article V any securities other than the
Subject Securities or (ii) preemptive rights to subscribe for the Company Common
Stock issuable upon conversion of the Notes, except in each case of (i) and
(ii), as may have been duly waived.

(o) Brokers and Finders. The Company has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Purchaser would be required to pay.

 

20



--------------------------------------------------------------------------------

(p) Intellectual Property. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect, the
Company and its Subsidiaries own or possess sufficient rights to use all
patents, patent applications, inventions, copyrights, know-how, trade secrets,
trademarks, service marks and trade names and other technology and intellectual
property rights (collectively, “Intellectual Property”) used in or necessary for
the conduct of their respective businesses as currently conducted. To the
Company’s Knowledge, the conduct of the respective businesses of the Company and
its Subsidiaries does not infringe the Intellectual Property of others in any
material respect, and to the Company’s Knowledge, no third party is infringing
any Intellectual Property owned by the Company or any of its Subsidiaries in any
material respect.

(q) No Additional Representations.

(i) The Company acknowledges that the Purchaser makes no representation or
warranty as to any matter whatsoever except as expressly set forth in
Section 3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, and the Company has not relied on or been induced by such information
or any other representations or warranties (whether express or implied or made
orally or in writing) not expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement.

(ii) The Company acknowledges and agrees that, except for the representations
and warranties expressly set forth in Section 3.02 and in any certificate
delivered by the Purchaser pursuant to this Agreement, (i) no person has been
authorized by the Purchaser to make any representation or warranty relating to
the Purchaser or otherwise in connection with the transactions contemplated
hereby, and if made, such representation or warranty must not be relied upon by
the Company as having been authorized by the Purchaser, and (ii) any materials
or information provided or addressed to the Company or any of its Affiliates or
representatives are not and shall not be deemed to be or include representations
or warranties of the Purchaser unless any such materials or information are the
subject of any express representation or warranty set forth in Section 3.02 of
this Agreement and in any certificate delivered by the Purchaser pursuant to
this Agreement.

Section 3.02. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:

(a) Organization; Ownership. The Purchaser is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to own,
operate and lease its properties and to carry on its business as it is being
conducted on the date of this Agreement.

 

21



--------------------------------------------------------------------------------

(b) Authorization; Sufficient Funds; No Conflicts.

(i) The Purchaser has full partnership power and authority to execute and
deliver this Agreement and to consummate the Transactions to which it is a
party. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transactions to which it is a party have
been duly authorized by all necessary partnership action on behalf of the
Purchaser. No other proceedings on the part of the Purchaser are necessary to
authorize the execution, delivery and performance by the Purchaser of this
Agreement and consummation of the Transactions. This Agreement has been duly and
validly executed and delivered by the Purchaser. Assuming this Agreement
constitutes the valid and binding obligation of the Company, this Agreement is a
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to the limitation of such enforcement by
the Enforceability Exceptions.

(ii) At and immediately prior to the Closing, the Purchaser will have cash in
immediately available funds in excess of the Purchase Price.

(iii) The execution, delivery and performance of this Agreement by the
Purchaser, the consummation by the Purchaser of the Transactions to which it is
a party and the compliance by the Purchaser with any of the provisions hereof
and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, (A) any provision of the Purchaser’s organizational
documents, (B) any mortgage, note, indenture, deed of trust, lease, license,
loan agreement or other agreement binding upon the Purchaser or (C) any permit,
government license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Purchaser or any of its
Affiliates, other than in the cases of clauses (B) and (C) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the Transactions to which it is a party by the Purchaser.

(c) Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, or exemption or review by, any
Governmental Entity is required on the part of the Purchaser in connection with
the execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the Transactions to which it is a party,
except for any required filings or approvals under the HSR Act or any foreign
antitrust or competition laws, requirements or regulations in connection with
the issuance of shares of Company Common Stock upon the conversion of the Notes
and any consent, approval, order, authorization, registration, declaration,
filing, exemption or review the failure of which to be obtained or made,
individually or in the aggregate, would not reasonably be expected to adversely
affect or delay the consummation of the Transactions to which it is a party by
the Purchaser.

 

22



--------------------------------------------------------------------------------

(d) Securities Act Representations.

(i) The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the sale of the Notes is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is acquiring the Notes (and any shares of Company Common
Stock issuable upon conversion of the Notes) for its own account, and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” law, or with any
present intention of distributing or selling such Notes (or any shares of
Company Common Stock issuable upon conversion of the Notes) in violation of the
Securities Act. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in such Notes (and any shares of Company Common Stock
issuable upon conversion of the Notes) and is capable of bearing the economic
risks of such investment. The Purchaser has been provided a reasonable
opportunity to undertake and has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement.

(ii) Neither the Purchaser nor any of its Affiliates is acting in concert, and
neither the Purchaser nor any of its Affiliates has any agreement or
understanding, with any Person that is not an Affiliate of the Purchaser, and is
not otherwise a member of a “group” (as such term is used in Section 13(d)(3) of
the Exchange Act), with respect to the Company or its securities, in each case,
other than with respect to any bona fide loan from one or more financial
institutions.

(e) Brokers and Finders. The Purchaser has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Company would be required to pay.

(f) Ownership of Shares. None of the Purchaser or its Affiliates Beneficially
Own any shares of Company Common Stock (without giving effect to the issuance of
the Notes hereunder) other than any shares of Company Common Stock that may be
owned by managing directors, officers or other employees of SLTM or other Silver
Lake management entity or general partner in their individual capacities.

(g) No Additional Representations.

(i) The Purchaser acknowledges that the Company does not make any representation
or warranty as to any matter whatsoever except as expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement, and specifically (but without limiting the generality of the
foregoing), that, except as expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, the Company
makes no representation or warranty with respect to (A) any matters relating to
the Company, its business, financial condition, results of operations, prospects
or

 

23



--------------------------------------------------------------------------------

otherwise, (B) any projections, estimates or budgets delivered or made available
to the Purchaser (or any of its Affiliates, officers, directors, employees or
other representatives) of future revenues, results of operations (or any
component thereof), cash flows or financial condition (or any component thereof)
of the Company and its Subsidiaries or (C) the future business and operations of
the Company and its Subsidiaries, and the Purchaser has not relied on or been
induced by such information or any other representations or warranties (whether
express or implied or made orally or in writing) not expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement.

(ii) The Purchaser has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and acknowledges the
Purchaser has been provided with sufficient access for such purposes. The
Purchaser acknowledges and agrees that, except for the representations and
warranties expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, (i) no person has been authorized by
the Company to make any representation or warranty relating to itself or its
business or otherwise in connection with the transactions contemplated hereby,
and if made, such representation or warranty must not be relied upon by the
Purchaser as having been authorized by the Company, and (ii) any estimates,
projections, predictions, data, financial information, memoranda, presentations
or any other materials or information provided or addressed to the Purchaser or
any of its Affiliates or representatives are not and shall not be deemed to be
or include representations or warranties of the Company unless any such
materials or information are the subject of any express representation or
warranty set forth in Section 3.01 of this Agreement and in any certificate
delivered by the Company pursuant to this Agreement.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.01. Taking of Necessary Action. Each of the parties hereto agrees to
use its reasonable efforts promptly to take or cause to be taken all action, and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations (other than waive such party’s rights
hereunder) to consummate and make effective the sale and purchase of the Notes
hereunder, subject to the terms and conditions hereof and compliance with
applicable law. In case at any time before or after the Closing any further
action is necessary or desirable to carry out the purposes of the sale and
purchase of the Notes, the proper officers, managers and directors of each party
to this Agreement shall take all such necessary action as may be reasonably
requested by, and at the sole expense of, the requesting party.

 

24



--------------------------------------------------------------------------------

Section 4.02. Restricted Period.

(a) During the Restricted Period, notwithstanding any rights provided in Article
V, the Purchaser shall not, without the Company’s prior written consent,
directly or indirectly, (x) sell, offer, transfer, assign, mortgage,
hypothecate, gift, pledge or dispose of, enter into or agree to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition of (any of the foregoing, a “transfer”), any of the Notes or any
shares of Company Common Stock issuable or issued upon conversion of any of the
Notes or (y) enter into or engage in any hedge, swap, short sale, derivative
transaction or other agreement or arrangement that transfers to any Third Party,
directly or indirectly, in whole or in part, any of the economic consequences of
ownership of the Notes or any shares of Company Common Stock issuable or issued
upon conversion of any of the Notes (such actions in clauses (x) and (y),
“Prohibited Transfers”), other than, in the case of clause (x) and/or clause
(y), Permitted Transfers. “Permitted Transfers” shall mean any (i) (a) transfer
of Purchaser or its Affiliates to one or more Affiliates or other members of the
Silver Lake Group or (b) a transfer of the Notes or any shares of Company Common
Stock issuable or issued upon conversion of any of the Notes to one or more
Affiliates or other members of the Silver Lake Group that executes and delivers
to the Company a Joinder becoming a Purchaser party to this Agreement and a duly
completed and executed IRS Form W-9 or applicable IRS Form W-8 (or any successor
form), (ii) transfer to the Company or any of its Subsidiaries, (iii) transfer
to a Third Party for cash solely to the extent that all of the net proceeds of
such sale are solely used to satisfy a bona fide margin call (i.e., posted as
collateral) pursuant to a Permitted Loan, or repay a Permitted Loan to the
extent necessary to satisfy a bona fide margin call on such Permitted Loan or
avoid a bona fide margin call on such Permitted Loan, (iv) transfer to a Third
Party in connection with entry into a Permitted Debt Financing Transaction,
(v) transfer with the prior written consent of the Company or (vi) tender of any
Company Common Stock into a Third Party Tender/Exchange Offer, as defined below,
(and any related conversion of Notes to the extent required to effect such
tender or exchange) and any transfer effected pursuant to any merger,
consolidation or similar transaction consummated by the Company (for the
avoidance of doubt, if such Third Party Tender/Exchange Offer does not close for
any reason, the restrictions on transfer contained herein shall continue to
apply to any Company Common Stock received pursuant to the conversion of any
Notes that had previously been converted to participate in any such tender or
exchange offer). “Third Party Tender/Exchange Offer” shall mean any tender or
exchange offer made to all of the holders of Company Common Stock by a Third
Party for a number of outstanding shares of Voting Stock that, if consummated,
would result in a Change in Control solely to the extent that (x) the Board of
Directors has recommended such tender or exchange offer in a Schedule 14D-9
under the Exchange Act or (y) such tender or exchange offer is either (I) a
tender or exchange offer for less than all of the outstanding shares of Company
Common Stock or (II) part of a two-step transaction and the consideration to be
received in the second step of such transaction is not identical in the amount
or form of consideration (or the election of the type of consideration available
to holders of Company Common Stock is not identical in the second-step of such
transaction) as the first step of such transaction. Any purported Prohibited
Transfer in violation of this Section 4.02 shall be null and void ab initio.
Notwithstanding the foregoing, the Purchaser (or a controlled Affiliate of the
Purchaser)

 

25



--------------------------------------------------------------------------------

shall be permitted to (1) mortgage, hypothecate, and/or pledge the Notes and/or
the shares of Company Common Stock issuable or issued upon conversion of the
Notes in respect of one or more bona fide purpose (margin) or bona fide
non-purpose loans (each, a “Permitted Loan”) or (2) enter into any total return
swap, asset swap or repurchase transaction with one or more banks or
broker-dealers engaged in the business of financing debt securities and similar
instruments, which may or may not be secured by a pledge, hypothecation or other
grant of security interest in the Notes and/or the shares of Company Common
Stock and/or related assets and/or cash, cash equivalents and/or letters of
credit, including, without limitation, any transaction pursuant to which the
Purchaser or such controlled Affiliate thereof, as applicable, transfers Notes
and/or shares of Company Common Stock held by it to such bank or broker-dealer,
provided that, in the case of any transaction described in this clause (2), such
transaction is entered into solely for the purpose of providing liquidity and
leverage and the Purchaser or such controlled Affiliate retains 100% of the
economic exposure to the underlying Notes and/or shares of Company Common Stock,
as the case may be, following any such transfer (each, a “Permitted Debt
Financing Transaction”). Except with the Company’s prior written consent, any
Permitted Loan or Permitted Debt Financing Transaction entered into by the
Purchaser or its controlled Affiliates shall be with one or more financial
institutions (or, in the case of a Permitted Debt Financing Transaction, with
one or more banks or broker-dealers) and nothing contained in this Agreement
shall prohibit or otherwise restrict the ability of (x) any lender (or its
securities Affiliate) or collateral agent to foreclose upon and sell, dispose of
or otherwise transfer the Notes and/or shares of Company Common Stock (including
shares of Company Common Stock issued upon conversion of the Notes following
foreclosure on a Permitted Loan) mortgaged, hypothecated and/or pledged to
secure the obligations of the borrower following an event of default under a
Permitted Loan or (y) any permitted counterparty to a Permitted Debt Financing
Transaction to sell, dispose of or otherwise transfer the Notes and/or shares of
Company Common Stock (including shares of Company Common Stock issued upon
conversion of the Notes) purchased from Purchaser (or its controlled Affiliate)
or held as a hedge in connection with an event of default by Purchaser or its
controlled Affiliate under such Permitted Debt Financing Transaction. For the
avoidance of doubt, the events of default with respect to a Permitted Debt
Financing Transaction shall be credit events of the Purchaser and/or its
controlled Affiliate, as obligors under such financing transaction, and other
events of default customary in margin lending and liquidity or debt leverage
facilities. Notwithstanding the foregoing or anything to the contrary herein, in
the event that any lender or other creditor under a Permitted Loan transaction
(including any agent or trustee on their behalf) or the permitted counterparty
in any Permitted Debt Financing Transaction or any Affiliate of the foregoing
exercises any rights or remedies in respect of the Notes or the shares of
Company Common Stock issuable or issued upon conversion of the Notes or any
other collateral for any Permitted Loan or Permitted Debt Financing Transaction,
as applicable, no lender, creditor, agent or trustee on their behalf or
Affiliate of any of the foregoing (other than, for the avoidance of doubt, the
Purchaser or any of its Affiliates) shall be entitled to any rights or have any
obligations or be subject to any transfer restrictions or limitations hereunder
(including, without limitation, the rights or benefits provided for in
Section 4.06 and Section 4.07) except and to the extent for those expressly
provided for in Article V.

 

26



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, any
sale of Notes or Company Common Stock pursuant to Article V shall be subject to
any applicable limitations set forth in this Section 4.02 and Article V but
shall not be subject to any policies, procedures or limitations (other than any
applicable federal securities laws and any other applicable laws) otherwise
applicable to the SL Persons with respect to trading in the Company’s securities
(other than as set forth in the definition of “Blackout Period”) and the Company
acknowledges and agrees that such policies, procedures or limitations applicable
to the SL Persons shall not be violated by any such transfer pursuant to Article
V, other than any applicable federal securities laws and any other applicable
laws.

Section 4.03. Exchange Listing. Promptly following the date hereof, the Company
shall prepare and provide the applicable listing of additional shares
notification to NASDAQ and use its reasonable best efforts to cause the Company
Common Stock issuable upon conversion of the Notes to be approved for listing on
the NASDAQ, as promptly as practicable, and in any event before the Closing.

Section 4.04. Securities Laws. The Purchaser acknowledges and agrees that, as of
the Closing Date, the Notes (and the shares of Company Common Stock that are
issuable upon conversion of the Notes) have not been registered under the
Securities Act or the securities laws of any state and that they may be sold or
otherwise disposed of only in one or more transactions registered under the
Securities Act and, where applicable, such laws, or as to which an exemption
from the registration requirements of the Securities Act and, where applicable,
such laws, is available. The Purchaser acknowledges that, except as provided in
Article V with respect to shares of Company Common Stock and the Notes, the
Purchaser has no right to require the Company or any of its Subsidiaries to
register the Notes or the shares of Company Common Stock that are issuable upon
conversion of the Notes.

Section 4.05. Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate or, at the Company’s option, a share ownership statement
representing such securities for an equivalent number of shares or another
security of like tenor, as the case may be.

Section 4.06. Antitrust Approval. The Company and the Purchaser acknowledge that
one or more filings under the HSR Act or foreign antitrust laws may be necessary
in connection with the issuance of shares of Company Common Stock upon
conversion of the Notes. The Purchaser will promptly notify the Company if any
such filing is required on the part of the Purchaser. To the extent reasonably
requested, the Company, the Purchaser and any other applicable Affiliate of the
Purchaser will use reasonable efforts to cooperate in timely making or causing
to be made all applications and filings under the HSR Act or any foreign
antitrust requirements in connection with the issuance of shares of Company
Common Stock upon conversion of Notes held by the Purchaser or any Affiliate of
the Purchaser

 

27



--------------------------------------------------------------------------------

in a timely manner and as required by the law of the applicable jurisdiction;
provided that, notwithstanding anything in this Agreement to the contrary, the
Company shall not have any responsibility or liability for failure of Purchaser
or any of its Affiliates to comply with any applicable law. For as long as there
are Notes outstanding and owned by Purchaser or its Affiliates, the Company
shall as promptly as reasonably practicable provide (no more than four (4) times
per calendar year) such information regarding the Company and its Subsidiaries
as the Purchaser may reasonably request in order to determine what foreign
antitrust requirements may exist with respect to any potential conversion of the
Notes. The Purchaser shall be responsible for the payment of the filing fees
associated with any such applications or filings.

Section 4.07. Board Nomination; Observer; Committees.

(a) The Company agrees to appoint to the Board of Directors as the initial
Purchaser Designees effective as of the Closing (or such later date as may be
mutually agreed by the parties) (x) one (1) individual who meets the
requirements set forth in the first sentence of Section 4.07(c) (such Purchaser
Designee to initially be Joseph Osnoss) and (y) one (1) individual nominated by
the Purchaser who is reasonably acceptable to the Board of Directors, in each
case, by taking all necessary action to increase the size of the Board of
Directors unless there otherwise is a vacancy in the Board of Directors and in
either event filling the vacancy thereby created with such individuals. The
initial Purchaser Designee described in the immediately preceding clause
(x) shall be appointed as a “Class III” director and the initial Purchaser
Designee described in the immediately preceding clause (y) shall be appointed as
a “Class II” director.

(i) The Company agrees that, subject to satisfaction of the requirements set
forth in the first sentence of Section 4.07(c), the Purchaser shall have the
right to nominate one (1) nominee at each meeting, or action by written consent,
of the Company’s stockholders pursuant to which individuals will be elected
members to “Class III” of the Board of Directors (or at each meeting, or action
by written consent, of the Company’s stockholders pursuant to which individuals
will be elected members of the Board of Directors if the Board of Directors is
not classified). Notwithstanding the foregoing, the Purchaser shall not have a
right to nominate any member to the Board of Directors pursuant to this
Section 4.07(a)(i) (y) during any such time as the Silver Lake Group does not
satisfy the 4% Minimum Ownership Threshold Test until such time as the Silver
Lake Group satisfies the 4% Minimum Ownership Threshold Test (provided, that as
of such time as the Silver Lake Group satisfies the 4% Minimum Ownership
Threshold Test either (A) the Purchaser has not irrevocably waived in a writing
delivered to the Company all of its board nomination rights pursuant to this
Agreement or (B) the Company has not mailed to the Company’s stockholders the
Definitive Proxy Statement (or notice related thereto if the Company has elected
notice and access delivery under SEC rules) unless, in each case, such
nomination right has previously terminated pursuant to clause (z) herein) and
(z) from and after the date on which each of the following is satisfied: (A) the
Silver Lake Group does not satisfy the 4% Minimum Ownership Threshold Test and
(B) Purchaser does not have a member of the Board of Directors that was either
appointed pursuant to Section 4.07(a)(x) or nominated pursuant to this Section

 

28



--------------------------------------------------------------------------------

4.07(a)(i). For the avoidance of doubt, the Purchaser’s rights under this
Section 4.07(a)(i) may become effective and/or lose effect from time to time and
any number of times, subject to the limitations set forth in this
Section 4.07(a)(i) (it being understood that such rights shall forever terminate
upon the satisfaction of clause (z) of the preceding sentence).

(ii) The Company further agrees that the Purchaser shall have the right to
nominate one (1) additional nominee reasonably acceptable to the Board of
Directors at each meeting, or action by written consent, of the Company’s
stockholders pursuant to which individuals will be elected members to “Class II”
of the Board of Directors (or at each meeting, or action by written consent, of
the Company’s stockholders pursuant to which individuals will be elected members
of the Board of Directors if the Board of Directors is not classified).
Notwithstanding the foregoing, the Purchaser shall not have a right to nominate
any member to the Board of Directors pursuant to this Section 4.07(a)(ii)
(y) during any such time as the Silver Lake Group does not satisfy the 10%
Minimum Ownership Threshold Test until such time as the Silver Lake Group
satisfies the 10% Minimum Ownership Threshold Test (provided, that as of such
time as the Silver Lake Group satisfies the 10% Minimum Ownership Threshold Test
either (A) the Purchaser has not irrevocably waived in a writing delivered to
the Company all of its board nomination rights pursuant to this Agreement or
(B) the Company has not mailed to the Company’s stockholders the Definitive
Proxy Statement (or notice related thereto if the Company has elected notice and
access delivery under SEC rules) unless, in each case, such nomination right has
previously terminated pursuant to clause (z) herein) and (z) from and after the
date on which each of the following is satisfied: (A) the Silver Lake Group does
not satisfy the 10% Minimum Ownership Threshold Test and (B) Purchaser does not
have a member of the Board of Directors that was either appointed pursuant to
Section 4.07(a)(y) or nominated pursuant to this Section 4.07(a)(ii). For the
avoidance of doubt, the Purchaser’s rights under this Section 4.07(a)(ii) may
become effective and/or lose effect from time to time and any number of times,
subject to the limitations set forth in this Section 4.07(a)(ii) (it being
understood that such rights shall forever terminate upon the satisfaction of
clause (z) of the preceding sentence).

(iii) It is the intent of the parties that this Section 4.07(a) comply with the
applicable rules of any stock exchange upon which the shares of Company Common
Stock are listed, as the same may be amended from time to time. In furtherance
of the foregoing, if representatives of the applicable stock exchange upon which
the shares of Company Common Stock are listed have informed the Company that the
10% Minimum Ownership Threshold Test or the 4% Minimum Ownership Threshold, as
applicable, fails at any time to comply with such rules, the parties agree to
negotiate in good faith to modify the 10% Minimum Ownership Threshold Test or
the 4% Minimum Ownership Threshold, as applicable, so as to comply with such
rules while retaining the original intent as closely as possible so that the
Purchaser preserves its rights as originally contemplated hereby to the fullest
extent possible.

 

29



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained herein, if the Company
enters into a definitive agreement providing for the consolidation or merger of
the Company with or into any Person in a transaction that would, when
consummated, constitute a Change in Control (excluding for purposes of this
Section 4.07(a)(iv), clauses (i), (ii) and (iv) of such definition), then, the
Purchaser’s rights to designate a Purchaser Designee under Sections 4.07(a)(i),
4.07(a)(ii) and 4.07(e) shall forever terminate upon the consummation of such
Change in Control.

(b) Subject to the terms and conditions of this Section 4.07 and applicable law,
the Company agrees to include each Purchaser Designee in its slate of nominees
for election as directors of the Company at each of the Company’s meetings of
stockholders or action by written consent of stockholders pursuant to which
directors of the applicable “Class” are to be elected (or at each meeting of
stockholders or action by written consent of stockholders pursuant to which
directors are to be elected if the Board of Directors is not classified) and use
its reasonable efforts to cause the election of each such Purchaser Designee to
the Board of Directors. The Company will be required to use the same level of
efforts and provide the same level of support as is used and/or provided for the
other director nominees of the Company with respect to the applicable meeting of
stockholders or action by written consent. For the avoidance of doubt, failure
of the stockholders of the Company to elect any Purchaser Designee to the Board
of Directors shall not affect the right of the Purchaser to nominate directors
for election pursuant to this Section 4.07 in any future election of directors.

(c) Each Purchaser Designee nominated pursuant to Section 4.07(a)(x) and
Section 4.07(a)(i) must be a managing director, director, officer, senior-level
employee or advisor of SLTM or other Silver Lake management entity or general
partner selected by the Purchaser. As a condition to any Purchaser Designee’s
appointment to the Board of Directors and nomination for election as a director
of the Company at the Company’s annual meetings of stockholders (i) the
Purchaser and each Purchaser Designee must in all material respects provide to
the Company (1) all information reasonably requested by the Company that is
required to be or customarily disclosed for directors, candidates for directors,
and their affiliates and representatives in a proxy statement or other filings
under applicable law or regulation or stock exchange rules or listing standards,
in each case, relating to their nomination or election as a director of the
Company or the Company’s operations in the ordinary course of business and
(2) information reasonably requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to their nomination or election as a director of the Company or the
Company’s operations in the ordinary course of business, with respect to the
Purchaser, its Affiliates and the applicable Purchaser Designee, (ii) the
Purchaser Designee must submit to a customary background check consistent with
what is required by the Company with respect to members of the Board of
Directors generally, and (iii) the Purchaser Designee must not serve as a board
member or officer of any Person who has a material portion of their business in
direct competition with the Company (as determined mutually by the parties
acting reasonably and in good faith) of the Company or its Subsidiaries. The
Company will make all information requests pursuant to this Section 4.07(c) in
good faith in a timely manner that allows the Purchaser and each Purchaser
Designee a reasonable amount of time to provide such information, and will
cooperate in good faith with the Purchaser and each Purchaser Designee in
connection with their efforts to provide the requested information.

 

30



--------------------------------------------------------------------------------

(d) For so long as a SL Person or Purchaser Designee is serving or participating
on the Board of Directors, (i) the Company shall not implement or maintain any
trading policy, equity ownership guidelines (including with respect to the use
of Rule 10b5-1 plans and preclearance or notification to the Company of any
trades in the Company’s securities) or similar guideline or policy with respect
to the trading of securities of the Company that applies to the Purchaser or its
Affiliates (including a policy that limits, prohibits, restricts Purchaser or
its Affiliates from entering into any hedging or derivative arrangements), in
each case other than with respect to any SL Person or Purchaser Designee solely
in his or her individual capacity, except as provided herein, (ii) any share
ownership requirement for any Purchaser Designee serving on the Board of
Directors will be deemed satisfied by the securities owned by the Purchaser
and/or its Affiliates and under no circumstances shall any of such policies,
procedures, processes, codes, rules, standards and guidelines impose any
restrictions on the Purchaser’s or its Affiliates’ transfers of securities
pursuant to Article V (except as otherwise provided therein with respect to
Blackout Periods) and (iii) under no circumstances shall any policy, procedure,
code, rule, standard or guideline applicable to the Board of Directors be
violated by any Purchaser Designee (x) accepting an invitation to serve on
another board of directors of a company whose principal line(s) of business do
not compete with the principal line(s) of business of the Company or failing to
notify an officer or director of the Company prior to doing so, or (y) receiving
compensation from the Purchaser or any of its Affiliates, or (z) failing to
offer his or her resignation from the Board of Directors except as otherwise
expressly provided in this Agreement or pursuant to any majority voting policy
adopted by the Board of Directors, and, in each case of (i), (ii) and (iii), it
is agreed that any such policies in effect from time to time that purport to
impose terms inconsistent with this Section 4.07 shall not apply to the extent
inconsistent with this Section 4.07 (but shall otherwise be applicable to the
Purchaser Designee).

(e) Subject to the terms and conditions of this Section 4.07, if a vacancy on
the Board of Directors is created as a result of a Purchaser Designee’s death,
resignation, disqualification or removal, in each case for whatever reason, or
if the Purchaser desires to nominate a different individual to replace any
then-existing Purchaser Designee, then, at the request of the Purchaser, the
Purchaser and the Company (acting through the Board of Directors) shall work
together in good faith to fill such vacancy or replace such nominee as promptly
as reasonably practical with a replacement Purchaser Designee subject to the
terms and conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board of Directors to fill such vacancy
and/or be nominated as a Company nominee as a “Purchaser Designee” pursuant to
this Section 4.07 (as applicable). In the event of an existing Purchaser
Designee being replaced by the Purchaser as contemplated by the immediately
preceding sentence, such right will only apply if the existing Purchaser
Designee resigns concurrently with the appointment of his or her replacement.
For so long as the Board of Directors is classified, such replacement Purchaser
Designee shall be nominated to the same “Class” of directors as the prior
Purchaser Designee or whichever “Class” is furthest from being required to seek
re-election.

 

31



--------------------------------------------------------------------------------

(f) For so long as the Purchaser has the right to nominate a member of the Board
of Directors pursuant to this Section 4.07, the Purchaser shall have the right
to designate one (1) observer (including any substitute observer designated by
the Purchaser) (the “SL Observer”) who shall be entitled to attend (in person or
telephonically) all meetings of the Board of Directors and any Committee thereof
(other than any executive sessions of such meetings) and to receive copies of
all notices, minutes, consents, agendas and other materials distributed to the
Board of Directors and any Committee thereof; provided, however, if the Company
believes in good faith that excluding any such materials (or portions thereof)
from the SL Observer is necessary (x) to preserve attorney-client privilege,
(y) to protect trade secrets or (z) due to an actual or potential conflict of
interest, such materials (or portions thereof) may be withheld from the SL
Observer and the SL Observer may be excluded from any meeting or portion thereof
related to such matters upon reasonable prior notice to the SL Observer (to the
extent practicable). The SL Observer shall be a managing director, officer,
advisor or employee of SLTM or other Silver Lake management entity or general
partner selected by the Purchaser. Except as otherwise set forth herein, the SL
Observer may participate in discussions of matters brought to the Board of
Directors or any Committee thereof; provided, that the SL Observer shall have no
voting rights with respect to actions taken or elected not to be taken by the
Board of Directors or any Committee thereof and the SL Observer shall not owe
any fiduciary duty to the Company, its Subsidiaries or the holders of any class
or series of Company securities. If the SL Observer is unable to attend any
meeting of the Board of Directors or a Committee thereof, the Purchaser shall
have the right to designate a substitute SL Observer upon reasonable prior
written notice to the Board of Directors or such Committee. Any SL Observer
shall be subject to the terms of the New Confidentiality Agreement.

(g) For so long as the Purchaser is entitled to designate a Purchaser Designee
who meets the Independence Requirements, each committee of the Board of
Directors (each, a “Committee”) shall include as a member at least one
(1) Purchaser Designee who meets the Independence Requirements. As used herein,
“Independence Requirements” means any director and committee member independence
requirements set forth pursuant to applicable law and the applicable rules and
regulations of any stock exchange on which the Company Common Stock is listed,
including the independence requirements established by the SEC, it being
understood that the relationship of any Purchaser Designee with the Silver Lake
Group will not, by itself, prevent any such Purchaser Designee from satisfying
the Independence Requirements. Notwithstanding the foregoing, if the Board of
Directors shall establish a Committee to consider (i) a proposed contract,
transaction or other arrangement between the Purchaser (or any of its
Affiliates), on the one hand, and the Company or any of its Subsidiaries, on the
other hand, (ii) the enforcement or waiver of the rights of the Company or any
of its Subsidiaries under any agreement between the Purchaser (or any of its
Affiliates), on the one hand, and the Company or any of its Subsidiaries, on the
other hand, or (iii) a matter which the Board of Directors determines in good
faith presents an actual or potential conflict of interest for the Purchaser
Designees, then the Purchaser Designees (and the SL Observer) may be excluded
from participation in such Committee (and any portion of a Board meeting at
which such matters may be discussed by the full Board of Directors upon
reasonable prior notice to the Purchaser Designees and the SL Observer (to the
extent practicable)).

 

32



--------------------------------------------------------------------------------

(h) To the fullest extent permitted by the DGCL and subject to any express
agreement that may from time to time be in effect, the Company agrees that any
Purchaser Designee, SL Person, Silver Lake Group and any SL Affiliate or any
portfolio company thereof (collectively, “Covered Persons”) may, and shall have
no duty not to, (i) invest in, carry on and conduct, whether directly, or as a
partner in any partnership, or as a joint venturer in any joint venture, or as
an officer, director, stockholder, equityholder or investor in any person, or as
a participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries, (ii) do business with any client, customer, vendor or lessor of
any of the Company or its Affiliates; and/or (iii) make investments in any kind
of property in which the Company may make investments. To the fullest extent
permitted by the DGCL, the Company renounces any interest or expectancy to
participate in any business or investments of any Covered Person as currently
conducted or as may be conducted in the future, and waives any claim against a
Covered Person and shall indemnify a Covered Person against any claim that such
Covered Person is liable to the Company or its stockholders for breach of any
fiduciary duty solely by reason of such person’s participation in any such
business or investment. The Company shall pay in advance any reasonable
out-of-pocket expenses incurred in defense of such claim as provided in this
provision. Except as set forth below, the Company agrees that in the event that
a Covered Person acquires knowledge of a potential transaction or matter which
may constitute a corporate opportunity for both (x) the Covered Person and
(y) the Company or its Subsidiaries, the Covered Person shall not have any duty
to offer or communicate information regarding such corporate opportunity to the
Company or its Subsidiaries. To the fullest extent permitted by the DGCL, the
Company hereby renounces any interest or expectancy in any potential transaction
or matter of which the Covered Person acquires knowledge, except for any
corporate opportunity which is expressly offered to a Covered Person in writing
stating that such offer is intended solely for such Covered Person in his or her
capacity as a member of the Board of Directors, and waives any claim against
each Covered Person and shall indemnify a Covered Person to the extent permitted
by the DGCL against any claim, that such Covered Person is liable to the Company
or its stockholders for breach of any fiduciary duty solely by reason of the
fact that such Covered Person (A) pursues or acquires any corporate opportunity
for its own account or the account of any Affiliate or other person,
(B) directs, recommends, sells, assigns or otherwise transfers such corporate
opportunity to another person or (C) does not communicate information regarding
such corporate opportunity to the Company; provided, that, in each such case,
any corporate opportunity which is expressly offered to a Covered Person in
writing stating that such offer is intended solely for such Covered Person in
his or her capacity as a member of the Board of Directors shall belong to the
Company. The Company shall pay in advance any reasonable out-of-pocket expenses
incurred in defense of such claim as provided in this provision, except to the
extent that it is determined by a final, non-appealable order of a Delaware
court having competent jurisdiction (or any other judgment which is not appealed
in the applicable time) that (i) a Covered Person has breached this
Section 4.07(h) or (ii) an SL Director has breached its fiduciary duties to the
Company, in which case any such advanced expenses shall be promptly reimbursed
to the Company.

 

33



--------------------------------------------------------------------------------

(i) For the avoidance of doubt, without limiting any other rights of the
Purchaser or its Affiliates under this Agreement, each SL Person and Purchaser
Designee shall be entitled to receive Board fees and compensation and expense
reimbursement according to the Company’s standard policies with respect to
service on the Board of Directors or any Committee (for this purpose, an SL
Observer shall be treated the same as an SL Director, except such SL Observer
shall not be entitled to receive any Board fees or compensation).

(j) For the avoidance of doubt, notwithstanding anything in this Agreement or
the Notes to the contrary, transferees of the Notes and/or the shares of Company
Common Stock (other than Affiliates of the Purchaser who sign a Joinder) shall
not have any rights pursuant to this Section 4.07.

Section 4.08. VCOC Letter. The Company shall deliver to the Purchaser at the
Closing and from time to time any Affiliate of the Purchaser to whom the
Purchaser’s rights and obligations under this Agreement are assigned in
accordance with this Agreement a letter substantially consistent with the form
thereof previously furnished by the Purchaser (the “VCOC Letter”).

Section 4.09. Financing Cooperation.

(a) If requested by the Purchaser, the Company will provide the following
cooperation in connection with the Purchaser obtaining any Permitted Loan or
Permitted Debt Financing Transaction: (i) entering into an issuer agreement (an
“Issuer Agreement”) with each lender in the form attached hereto as Exhibit C,
and subject to the consent of the Company (which will not be unreasonably
withheld or delayed), with such changes thereto as are requested by such lender,
(ii) if so requested by such lender or counterparty, as applicable,
re-registering the pledged Notes and/or shares of Company Common Stock to be
issued upon conversion of the Notes, as applicable, in the name of the relevant
lender, counterparty, custodian or similar party to a Permitted Loan or
Permitted Debt Financing Transaction, with respect to Permitted Loans solely as
securities intermediary and only to the extent such Purchaser or its Affiliates
continues to beneficially own such pledged Notes and/or shares of Company Common
Stock, (iii) entering into customary triparty agreements with each lender and
the Purchaser relating to the delivery of the Notes to the relevant lender for
crediting to the relevant collateral accounts upon funding of the loan and
payment of the purchase price including a right for such lender as a third party
beneficiary of the Company’s obligation under Article II to issue the Notes upon
payment of the purchase price therefor in accordance with the terms of this
Agreement (including satisfaction of the conditions set forth in
Section 2.02(d)) and/or (iv) such other cooperation and assistance as the
Purchaser may reasonably request that will not unreasonably disrupt the
operation of the Company’s business.

(b) Anything in Section 4.09(a) to the contrary notwithstanding, the Company’s
obligation to deliver an Issuer Agreement in connection with a Permitted Loan is
conditioned on (x) the Purchaser delivering to the Company a copy of the loan
agreement for the Permitted Loan to which the Issuer Agreement relates and
(y) the Purchaser certifying to the Company in writing that (A) the loan
agreement with respect to which the Issuer Agreement is being delivered
constitutes a Permitted Loan being entered into in accordance with this
Agreement, the Purchaser has pledged the Notes and/or the underlying shares of
Company Common Stock as collateral to the lenders under such Permitted Loan and
that the

 

34



--------------------------------------------------------------------------------

execution of such Permitted Loan and the terms thereof do not violate the terms
of this Agreement, (B) to the extent applicable, whether the registration rights
under Article V are being assigned to the lenders under that Permitted Loan,
(C) that an event of default (as contemplated by the Margin Loan Agreement as
defined in the Issuer Agreement) constitutes the only circumstances under which
the lenders under the Permitted Loan may foreclose on the Notes and/or the
underlying shares of Company Common Stock and a transfer to a Third Party for
cash constitutes the only circumstances under which the Purchaser may sell the
Notes and/or the underlying shares of Company Common Stock in order to satisfy a
margin call or repay a Permitted Loan, in each case to the extent necessary to
satisfy or avoid a bona fide margin call on such Permitted Loan and that such
provisions do not violate the terms of this Agreement and (D) the Purchaser
acknowledges and agrees that the Company will be relying on such certificate
when entering into the Issuer Agreement and any inaccuracy in such certificate
will be deemed a breach of this Agreement. Purchaser acknowledges and agrees
that the statements and agreements of the Company in an Issuer Agreement are
solely for the benefit of the applicable lenders party thereto and that in any
dispute between the Company and the Purchaser under this Agreement the Purchaser
shall not be entitled to use the statements and agreements of the Company in an
Issuer Agreement against the Company.

(c) The Company’s obligation to deliver an Issuer Agreement in connection with a
Permitted Debt Financing Transaction is conditioned on (x) the Purchaser
delivering to the Company a copy of the agreement for such Permitted Debt
Financing Transaction and (y) the Purchaser certifying to the Company in writing
that (A) the counterparty to such Permitted Debt Financing Transaction is a bank
or broker-dealer that is engaged in the business of financing debt securities
and similar instruments, (B) the execution of such Permitted Debt Financing
Transaction and the terms thereof do not violate the terms of this Agreement,
(C) to the extent applicable, whether the registration rights under Article V
are being assigned to the counterparty under that Permitted Debt Financing
Transaction, (D) that an event of default (which shall be only credit events of
the Purchaser and/or its controlled Affiliate and other events of default
customary in margin lending and liquidity or debt leverage facilities) by the
Purchaser or its controlled Affiliate constitutes the only circumstances under
which the counterparty or counterparties under the Permitted Debt Financing
Transaction may exercise rights and remedies to transfer to itself or sell,
during the Restricted Period, the Notes and/or the underlying shares of Company
Common Stock purchased from Purchaser (or its controlled Affiliate) or held as a
hedge.

(d) Upon request by the Purchaser, the Company shall consider in good faith any
amendments to this Agreement, the Indenture or the Notes proposed by the
Purchaser necessary to facilitate the consummation of a Permitted Loan
transaction or Permitted Debt Financing Transaction, and the Company shall
consent to any such amendment that is not adverse in any respect to the
interests of the Company (as determined in good faith by the Company or the
Board of Directors, excluding any SL Directors), it being acknowledged that the
registration of the Notes for resale by the Target Registration Date is not
adverse to the interests of the Company.

 

35



--------------------------------------------------------------------------------

Section 4.10. Certain Tax Matters. Notwithstanding anything herein to the
contrary, the Company shall have the right to deduct and withhold from any
payment or distribution made with respect to the Notes (or the issuance of
shares of Company

Common Stock upon conversion of the Notes) such amounts as are required to be
deducted or withheld with respect to the making of such payment or distribution
(or issuance) under any applicable Tax law. To the extent that any amounts are
so deducted or withheld, such deducted or withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
which such deduction or withholding was made. In the event the Company
previously remitted any amounts to a Governmental Entity on account of Taxes
required to be deducted or withheld in respect of any payment or distribution
(or deemed distribution) on any Notes, the Company shall be entitled to offset
any such amounts against any amounts otherwise payable in respect of such Notes
(or the issuance of shares of Company Common Stock upon conversion of the
Notes).

Section 4.11. Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction, or if the Company proposes
to take or omit to take any other action under Section 4.16 (including granting
to the Purchaser the right to participate in any issuance of Additional
Securities) or if there is any event or circumstance that may result in the
Silver Lake Group and/or any SL Person being deemed to have made a disposition
or acquisition of equity securities of the Company or derivatives thereof for
purposes of Section 16 of the Exchange Act (including the purchase by the
Purchaser of any Additional Securities under Section 4.16), and if any SL Person
is serving or participating on the Board of Directors at such time or has served
on the Board of Directors during the preceding six months, then upon request of
the Purchaser or any Purchaser Designee, (i) the Board of Directors or a
Committee composed solely of two or more “non-employee directors” as defined in
Rule 16b-3 of the Exchange Act will pre-approve such acquisition or disposition
of equity securities of the Company or derivatives thereof for the express
purpose of exempting the Silver Lake Group’s or any SL Person’s interests (in
each case, to the extent such persons may be deemed to be a director or
“directors by deputization”) in such transaction from Section 16(b) of the
Exchange Act pursuant to Rule 16b-3 thereunder to the extent applicable and
(ii) if the transaction involves (A) a merger or consolidation to which the
Company is a party and the Company Common Stock is, in whole or in part,
converted into or exchanged for equity securities of a different issuer, (B) a
potential acquisition or deemed acquisition, or disposition or deemed
disposition, by the Silver Lake Group or any SL Person of equity securities of
such other issuer or derivatives thereof and (C) an Affiliate or other designee
of the Purchaser or its Affiliates will serve on the board of directors (or its
equivalent) of such other issuer, then the Company shall require that such other
issuer pre-approve any such acquisitions of equity securities or derivatives
thereof for the express purpose of exempting the interests of the Silver Lake
Group’s and any SL Person’s (in each case, to the extent such persons may be
deemed to be a director or “directors by deputization” of such other issuer) in
such transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder to the extent applicable.

Section 4.12. D&O Indemnification / Insurance Priority Matters. Each Purchaser
Designee who serves as a member of the Board of Directors (including an SL
Director) (collectively, the “Section 4.12 Persons”) shall be eligible to enter
into an indemnification agreement consistent with the form thereof previously
furnished by the Company. The Company acknowledges and agrees that any
Section 4.12 Person who is a partner, member, employee, advisor or consultant of
any member of the Silver Lake Group may have certain rights to indemnification,
advancement of expenses and/or insurance provided by the applicable member of
the Silver Lake Group (collectively, the “Silver Lake Indemnitors”).

 

36



--------------------------------------------------------------------------------

The Company acknowledges and agrees that the Company shall be the indemnitor of
first resort with respect to any indemnification, advancement of expenses and/or
insurance provided in the Company’s certificate of incorporation, bylaws and/or
indemnification agreement (including Section 5.05 hereof) to any Section 4.12
Person, in his or her capacity as a director of the Company or any of its
subsidiaries, as applicable (such that the Company’s obligations to such
indemnitees in their capacities as directors are primary and any obligation of
the Silver Lake Indemnitors to advance expenses or to provide indemnification or
insurance for the same expenses or liabilities incurred by such indemnitees are
secondary). Such indemnitees shall, in their capacities as directors, be
entitled to all the rights to indemnification, advancement of expenses and
entitled to insurance to the extent provided under (i) the certificate of
incorporation and/or bylaws of the Company as in effect from time to time and/or
(ii) such other agreement (including Section 5.05 hereof), if any, between the
Company and such indemnitees, without regard to any rights such indemnitees may
have against the Silver Lake Indemnitors. No advancement or payment by the
Silver Lake Indemnitors on behalf of such indemnitees with respect to any claim
for which such indemnitees have sought indemnification, advancement of expenses
or insurance from the Company in their capacities as directors shall affect the
foregoing and the Silver Lake Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such indemnitees against the Company.

Section 4.13. Conversion Price Matters. The Conversion Price on the Closing Date
will equal $42.00, and the Conversion Rate on the Closing Date (the “Initial
Conversion Rate”) shall be the quotient (rounded to four decimal places) of
$1,000 divided by such Conversion Price; provided, that if any event shall occur
between the date hereof and the Closing Date (inclusive) that would have
resulted in an adjustment to the Conversion Rate pursuant to Article 10 of the
Indenture if the Notes had been issued and outstanding since the date hereof,
the Initial Conversion Rate and the share amounts in the table of “Make-Whole
Applicable Increases” set forth in Section 10.14(b) of the Indenture shall be
adjusted in the same manner as would have been required by Article 10 of the
Indenture if the Notes had been issued and outstanding since the date hereof and
the Conversion Price, Initial Conversion Rate and “Make-Whole Applicable
Increases” table included in the Indenture shall reflect such adjustment.

Section 4.14. Transfers of SL Securities that are Global Securities. The
Purchaser agrees that (i) except in the case of a foreclosure under a Permitted
Loan pursuant to which the lender thereunder is obligated to exchange the
foreclosed interest in SL Securities that are Global Securities for a Global
Security other than an SL Security, Purchaser and its Affiliates will only
transfer their interests in SL Securities that are Global Securities to a Third
Party if such Person receives such transferred interest in a Global Security
other than an SL Security and (ii) Purchaser and its Affiliates may only
transfer an interest in SL Securities that are Global Securities to an Affiliate
of Purchaser if such Affiliate continues to hold such transferred interest in
Global Securities that are SL Securities and not any other Global Security.

Section 4.15. Par Value. While the Purchaser owns any Notes, the Company will
not, without the consent of the Purchaser, increase the par value per share of
the Company Common Stock to above $0.0001 per share.

 

37



--------------------------------------------------------------------------------

Section 4.16. Participation Rights.

(a) Until the earlier of (i) such time as there is no SL Director serving on the
Board of Directors and the Purchaser is no longer entitled to designate a
director nominee pursuant to Section 4.07 and (ii) the eighteen (18) month
anniversary of the Closing Date, whenever the Company or any of its Subsidiaries
proposes to issue, directly or indirectly (including, through any underwriters)
any Additional Securities that are not Excluded Securities (such proposed
issuance, an “Additional Investment”), the Company will consult with the
Purchaser reasonably in advance of undertaking such issuance and, if and only if
the Purchaser notifies the Company within five (5) Business Days following such
consultation of its preliminary interest in receiving an offer to participate in
such issuance (which indication shall not be binding upon the Purchaser), the
Company will provide written notice of such proposed issuance to the Purchaser
(an “Offer Notice”) at least ten (10) Business Days prior to the proposed date
of the purchase agreement, investment agreement or other agreement (the
“Additional Investment Agreement”). Each Offer Notice shall include the
applicable purchase price per security for such Additional Investment, the
aggregate amount of the proposed Additional Investment and the other material
terms and conditions of such Additional Investment, including the proposed
closing date. The Offer Notice shall constitute the Company’s offer to issue
such Additional Investment to the Purchaser substantially on the terms and
conditions specified in the Offer Notice, which offer shall be irrevocable for
five (5) Business Days following the date the Offer Notice is received by the
Purchaser (the “Participation Notice Period”). The Purchaser may elect to
purchase up to all of the Additional Securities on the terms proposed; provided
that to the extent the issuance of Additional Securities to the Purchaser would
result in a Stockholder Approval Requirement, the Purchaser may elect to
purchase up to an amount of Additional Securities that would not cause the
Stockholder Approval Requirement. If the Company believes the issuance of
Additional Securities to the Purchaser would result in a Stockholder Approval
Requirement, the Company shall notify the Purchaser reasonably in advance of
undertaking such issuance, and the Company will consider in good faith any
proposed revisions made by the Purchaser to the terms of the proposed Additional
Investment that (i) would only be applicable to the Purchaser, (ii) would not
result in the Company needing to obtain stockholder approval in connection with
the Additional Investment as a result of the issuance of Additional Securities
to the Purchaser and (iii) are not, in the aggregate, materially adverse to the
terms of the Additional Investment. If the Purchaser elects to purchase all or a
portion of such Additional Investment specified in the Offer Notice, the
Purchaser shall deliver to the Company during the Participation Notice Period a
written notice stating the aggregate amount of the proposed Additional
Investment that the Purchaser offers to purchase (the “Participation Notice”).
Notwithstanding the foregoing, in the event that the Company is seeking
stockholder approval for any Third Party in connection with the Additional
Investment or for any other matter that may be needed to consummate the proposed
issuance of Additional Securities, then the Company shall also seek stockholder
approval in connection with the issuance of the Additional Securities to the
Purchaser.

(b) If the Purchaser does not deliver a Participation Notice during the
Participation Notice Period (or if, prior to the expiration of the Participation
Notice Period, the Purchaser delivers to the Company a written notice declining
to participate in the Additional Investment specified in the Offer Notice), the
Purchaser shall be deemed to have waived its

 

38



--------------------------------------------------------------------------------

right to participate in such Additional Investment under this Section 4.16 and
the Company shall thereafter be free to issue during the sixty (60) Business Day
period following the expiration of the Participation Notice Period (or the
receipt by the Company of a written notice from the Purchaser declining to
participate in such Additional Investment) such proposed Additional Investment
to one or more Third Parties on terms and conditions no more favorable to any
such Third Party than those set forth in the Offer Notice, unless otherwise
agreed by the Purchaser and the Company. Any obligation of the Company and the
Purchaser to participate in any Additional Investment shall in all cases be
conditioned on applicable antitrust clearance or approval under antitrust or
other applicable law, and the closing date for such Additional Investment by the
Purchaser shall not occur until the later of (x) at least fifteen (15) Business
Days after the Purchaser’s receipt of such clearance or approval or the
Purchaser’s waiver of such conditions and (y) at least eleven (11) Business Days
after the Company and the Purchaser enter into the Additional Investment
Agreement in respect of such Additional Investment, in each case of (x) and (y),
unless otherwise agreed by the Purchaser and the Company. The Purchaser may from
time to time designate one or more of its Affiliates through which the
participation right in this Section 4.16 may be exercised.

(c) The issuance of “Additional Securities” means the issuance of any equity
security, or instrument convertible into or exchangeable for any equity
security, of the Company or any of its Subsidiaries, or the granting of any
option, warrant, commitment or right by the Company or any of its Subsidiaries
with respect to any of the foregoing. The issuance of “Excluded Securities”
means any issuance of (i) Additional Securities as initial and/or deferred
consideration to the selling Persons in an acquisition by the Company or its
Subsidiaries (including, for the avoidance of doubt, whether structured as a
merger, consolidation, asset or stock purchase, or other similar transaction),
(ii) Additional Securities to a third-party financial institution in connection
with a bona fide borrowing by the Company or its Subsidiaries, (iii) Additional
Securities to the Company’s directors, employees, advisors or consultants
(including as a result of the exercise of any option to subscribe for, purchase
or otherwise acquire shares of Company Common Stock or upon the vesting or
delivery of any award of restricted stock units (including performance-based
restricted stock units) that corresponds to Company Common Stock and/or an
option to subscribe for, purchase or otherwise acquire shares of Company Common
Stock, including under the Company’s employee stock purchase plan),
(iv) Additional Securities by a wholly-owned Subsidiary of the Company to the
Company or another wholly-owned Subsidiary of the Company, (v) Additional
Securities in connection with any stock split, stock combination, stock
dividend, distribution or recapitalization, (vi) Additional Securities in a bona
fide underwritten public offering (including a marketed “Rule 144A” offering of
debt securities to accredited investors through one or more initial purchasers
and hedging activities related thereto), (vii) Additional Securities issued upon
the conversion of the notes described in the 2013 Indenture or the exercise of
any warrants outstanding as of the date of this Agreement, and (viii) Additional
Securities issued in connection with a strategic partnership or commercial
arrangement, other than (x) with a private equity firm or similar financial
institution or (y) an issuance whose primary purpose is the provision of
financing. If the Purchaser elects to purchase the Additional Securities
pursuant to this Section 4.16, the Purchaser, at its expense, shall make any
filings required in connection with such participation under antitrust or other
applicable law promptly following the delivery to the Company of the
corresponding Participation Notice and shall use reasonable efforts to obtain
applicable antitrust clearance and/or approval under antitrust or other
applicable laws.

 

39



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, if the Company
enters into a definitive agreement providing for the consolidation or merger of
the Company with or into any Person in a transaction that would, when
consummated, constitute a Change in Control (excluding for purposes of this
Section 4.16, clauses (i), (ii) and (iv) of such definition), then, the
Purchaser’s rights under this Section 4.16 shall forever terminate upon the
consummation of such Change in Control.

Section 4.17. Conduct of Business. The Company agrees that, prior to the earlier
of the Closing Date and the termination of this Agreement pursuant to
Section 2.03, without the prior written consent of Purchaser, the Company will
not, and will cause each of the Subsidiaries not to, take any action or fail to
take any action that would violate Section 4.07 of the Indenture (assuming, for
the purpose of determining compliance with this Section 4.17, that the Notes
were issued on the date hereof).

Section 4.18. Standstill.

(a) The Purchaser agrees that, during the Standstill Period, it shall not, and
shall cause each of its Affiliates not to, directly or indirectly, in any
manner, alone or in concert with others take any of the following actions
without the prior consent of the Company (acting through a resolution of the
Company’s directors not including any SL Directors):

(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board of Directors or to approve any proposals submitted to a
vote of the stockholders of the Company that have not been authorized and
approved, or recommended for approval, by the Board of Directors, or become a
“participant” in any contested “solicitation” (as such terms are defined or used
under the Exchange Act) for the election of directors with respect to the
Company, other than a “solicitation” or acting as a “participant” in support of
all of the nominees of the Board of the Directors at any stockholder meeting, or
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(ii) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons who are not its Affiliates with respect to any securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company or any securities convertible or exchangeable into
or exercisable for any such securities in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof, except as expressly permitted by
this Agreement;

 

40



--------------------------------------------------------------------------------

(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities that would result in the
Purchaser (together with its Affiliates), having Beneficial Ownership of more
than 19.9% in the aggregate of the shares of the Company Common Stock
outstanding at such time (assuming all the Notes are converted), excluding any
issuance by the Company of shares of Company Common Stock or options, warrants
or other rights to acquire Company Common Stock (or the exercise thereof) to any
SL Director as compensation for their membership on the Board of Directors;
provided that nothing herein will require any Notes or shares of Company Common
Stock to be sold to the extent the Purchaser and its Affiliates, collectively,
exceeds the ownership limit under this paragraph as the result of a share
repurchase or any other Company actions that reduces the number of outstanding
shares of Company Common Stock. For purposes of this Section 4.18(a)(iii), no
securities Beneficially Owned by a portfolio company of the Purchaser or its
Affiliates will be deemed to be Beneficially Owned by Purchaser or any of its
Affiliates only so long as (x) such portfolio company is not an Affiliate of the
Purchaser for purposes of this Agreement, (y) neither the Purchaser nor any of
its Affiliates has encouraged, instructed, directed, supported, assisted or
advised, or coordinated with, such portfolio company with respect to the
acquisition, voting or disposition of securities of the Company by the portfolio
company and (z) neither the Purchaser or any of its Affiliates is a member of a
group (as such term is defined in Section 13(d)(3) of the Exchange Act) with
that portfolio company with respect to any securities of the Company;

(iv) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, scheme of arrangement, business combination,
recapitalization, reorganization, sale or acquisition of all or substantially
all assets, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries or joint ventures or any of
their respective securities (each, an “Extraordinary Transaction”), or make any
public statement with respect to an Extraordinary Transaction; provided,
however, that this clause shall not preclude the tender by the Purchaser or any
of its Affiliates of any securities of the Company into any Third Party
Tender/Exchange Offer (and any related conversion of Notes to the extent
required to effect such tender) or the vote by the Purchaser or any of its
Affiliates of any voting securities of the Company with respect to any
Extraordinary Transaction in accordance with the recommendation of the Board of
Directors;

 

41



--------------------------------------------------------------------------------

(v) (A) call or seek to call any meeting of stockholders of the Company,
including by written consent, (B) seek representation on the Board of Directors,
except as expressly set forth herein, (C) seek the removal of any member of the
Board of Directors (other than a Purchaser Designee in accordance with
Section 4.07), (D) solicit consents from stockholders or otherwise act or seek
to act by written consent with respect to the Company, (E) conduct a referendum
of stockholders of the Company or (F) make a request for any stockholder list or
other Company books and records, whether pursuant to Section 220 of the DGCL or
otherwise;

(vi) take any action in support of or make any proposal or request that
constitutes: (A) controlling or changing the Board of Directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board of Directors, (B) any material
change in the capitalization or dividend policy of the Company, or (C) any other
material change in the Company’s management, business or corporate structure
(except pursuant to any action or transaction permitted by Section 4.18(a)(iv));

(vii) (A) seeking to have the Company waive or make amendments or modifications
to the Company’s certificate of incorporation or bylaws, or other actions that
may impede or facilitate the acquisition of control of the Company by any
person, (B) causing a class of securities of the Company to be delisted from, or
to cease to be authorized to be quoted on, any securities exchange; or
(C) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

(viii) make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board of Directors, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement; or

(ix) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing.

(b) The foregoing provisions of Section 4.18(a) shall not be deemed to prohibit
(i) any action that may be taken by any Purchaser Designee acting solely as a
director of the Company consistent with his fiduciary duties as a director of
the Company if such action does not include or result in any public announcement
or disclosure by such Purchaser Designee, the Purchaser or any of its
Affiliates, (ii) the Purchaser or any of its Affiliates or their respective
directors, executive officers, partners, employees, managing members, advisors
or agents (acting in such capacity) from communicating on a confidential basis
with the Company’s directors, officers or advisors or (iii) the Purchaser or any
of its Affiliates from (A) making a confidential proposal to the Company or the
Board of Directors for a negotiated transaction with the Company involving a
Change in Control, (B) pursuing and entering into any such transaction with the
Company and (C) taking any actions in furtherance of the foregoing.

 

42



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of Section 4.18(a) or anything in
this Agreement to the contrary, the Purchaser and its Affiliates shall not be
restricted from (i) acquiring securities with the prior written consent of the
Company, (ii) acquiring securities pursuant to Section 4.16, (iii) participating
in rights or securities offerings conducted by the Company, (iv) receiving stock
dividends or similar distributions made by the Company, (v) tendering Company
Common Stock as permitted by Section 4.02 or in a Third Party Tender/Exchange
Offer after the Restricted Period (or effecting any Permitted Loan or Permitted
Debt Financing Transaction under Section 4.02), (vi) disposing of Company Common
Stock by operation of a statutory amalgamation, statutory arrangement or other
statutory procedure involving the Company or (vii) any conversion of the Notes
or other securities acquired not in contravention of this Section 4.18.

Section 4.19. Indenture Amendments and Supplements; Cooperation. For so long as
the Silver Lake Group collectively Beneficially Owns at least 50% of the Notes
Beneficially Owned by the Silver Lake Group immediately following the Closing,
the Company shall not make any amendment or supplement to, or consent to a
waiver of any provision of, the Indenture or the Securities (as defined in the
Indenture) of a type to which the first or second sentence of Section 9.02 of
the Indenture applies, without the written consent of the Purchaser. The Company
shall keep the Purchaser reasonably informed with respect to the Transactions.

Section 4.20. Anti-Takeover Provisions. The Company shall, and shall cause each
of its Subsidiaries to, (a) take all action necessary within their control
(other than waiving any of the Company’s rights) so that no “fair price,”
“moratorium,” “control share acquisition” or other form of antitakeover statute
or regulation is applicable to the Silver Lake Group Beneficially Owning the
Notes and the Company Common Stock to be issued upon conversion of the Notes,
acquiring additional Company Common Stock pursuant to Section 4.16 and
transferring the Notes and the Company Common Stock to be issued upon conversion
of the Notes consistent with the terms of this Article IV, (b) not adopt or
repeal, as the case may be, any anti-takeover provision in the certificate of
incorporation, bylaws or other similar organizational documents of the Company’s
Subsidiaries that is applicable to any of the foregoing, and (c) not adopt or
repeal, as the case may be, any shareholder rights plan, “poison pill” or
similar measure that is applicable to any of the foregoing.

Section 4.21. Tax Treatment. The Company and the Purchaser agree to (i) treat
the Notes as indebtedness of the Company for U.S. federal and state income tax
purposes, (ii) not treat the Notes as “contingent payment debt instruments”
under U.S. Treasury Regulation section 1.1275-4 and (iii) treat the Notes as
being issued with “original issue discount” and, in each case, neither party
shall take any inconsistent tax position in a tax return, tax filing, tax audit
or other submission to a tax authority unless otherwise required by a final
“determination” as defined under section 1313 of the Internal Revenue Code of
1986, as amended.

 

43



--------------------------------------------------------------------------------

Section 4.22. Indemnification.

(a) The Purchaser, its Affiliates and their respective officers, directors,
members, shareholders, employees, managers, partners, accountants, attorneys,
advisors and agents, including any SL Person or Purchaser Designee (each an
“Indemnitee”) shall be indemnified by the Company for any and all Losses to
which such Indemnitees may become subject as a result of, arising in connection
with, or relating to any actual or threatened claim, suit, action, arbitration,
cause of action, complaint, allegation, criminal prosecution, investigation,
demand letter, or proceeding, whether at law or at equity and whether public or
private, before or by any Governmental Entity, any arbitrator or other tribunal
(each, an “Action”) by any Person (including, without limitation, any
stockholder of the Company and regardless of whether such Action is against an
Indemnitee) arising out of or relating to the Transactions; provided, that the
Company will not be liable to indemnify any Indemnitee for any such Losses to
the extent that such Losses (w) have resulted from an Action by the Company
against the Purchaser in connection with the Purchaser’s breach of this
Agreement or an Indemnitee’s breach of the Prior Confidentiality Agreement or
the New Confidentiality Agreement, (x) are as a result of an Action brought
against an Indemnitee by any Person who is a limited partner of, or other
investor in, such Indemnitee in such Person’s capacity as a limited partner of,
or other investor in, such Indemnitee, (y) as a result of any Action brought
against the Purchaser or its Affiliates by any Person providing a Permitted
Loan, a Permitted Debt Financing Transaction or other financing or hedging
arrangement to the Purchaser or its Affiliates in connection with the
Purchaser’s or its Affiliates’ investment in the Notes or (z) have resulted from
an Indemnitee’s fraud or violation of applicable law in connection with the
Transactions. The parties agree, for the avoidance of doubt, that this
Section 4.18 shall not apply to any matter for which indemnification is
otherwise provided in Section 5.05.

(b) Each Indemnitee shall give the Company prompt written notice (an
“Indemnification Notice”) of any third party Action it has actual knowledge of
that might give rise to Losses, which notice shall set forth a description of
those elements of such Action of which such Indemnitee has knowledge; provided,
that any delay or failure to give such Indemnification Notice shall not affect
the indemnification obligations of the Company hereunder except to the extent
the Company is materially prejudiced by such delay or failure.

(c) The Company shall have the right, exercisable by written notice to the
applicable Indemnitee(s) within thirty (30) days of receipt of the applicable
Indemnification Notice, to select counsel to defend and control the defense of
any third party claim set forth in such Indemnification Notice; provided, that
the Company shall not be entitled to so select counsel or control the defense of
any claim if (i) such claim seeks primarily non-monetary or injunctive relief
against the Indemnitee or alleges any violation of criminal law, (ii) the
Company does not, subsequent to its assumption of such defense in accordance
with this clause (c), conduct the defense of such claim actively and diligently,
(iii) such claim includes as the named parties both the Company and the
applicable Indemnitee(s) and such Indemnitees reasonably determine upon the
advice of counsel that representation of all such Indemnitees by the same
counsel would be prohibited by applicable codes of professional conduct, or
(iv) in the event that, based on the reasonable advice of counsel for the
applicable Indemnitee(s), there are one or more material defenses available to
the applicable Indemnitee(s) that are not available to the Company. If the
Company does not assume the defense of any third party claim in accordance with
this clause (c), the applicable Indemnitee(s) may continue to defend such claim
at the sole cost of the Company and the Company may still participate in, but
not control, the defense of such third party claim at the

 

44



--------------------------------------------------------------------------------

Company’s sole cost and expense. In no event shall the Company, in connection
with any Action or separate but substantially similar Actions arising out of the
same general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees chosen by the Silver
Lake Group, except to the extent that local counsel, in addition to regular
counsel, is required in order to effectively defend the Action.

(d) No Indemnitee shall consent to a settlement of, or the entry of any judgment
arising from, any claim for which such Indemnitee is indemnified pursuant to
this Section 4.22, without the prior written consent of the Company (such
consent not to be unreasonably withheld, conditioned or delayed). Except with
the prior written consent of the applicable Indemnitee(s), the Company, in the
defense of any such claim, shall not consent to the entry of any judgment or
enter into any settlement that (i) provides for injunctive or other nonmonetary
relief affecting any Indemnitee or (ii) does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each such Indemnitee(s)
of an unconditional release of such Indemnitee(s) from all liability with
respect to such Action. In any such third party claim where the Company has
assumed control of the defense thereof pursuant to clause (c), the Company shall
keep the applicable Indemnitee(s) reasonably informed as to the status of such
claim at all stages thereof (including all settlement negotiations and offers),
promptly submit to such Indemnitee(s) copies of all pleadings, responsive
pleadings, motions and other similar legal documents and paper received or filed
in connection therewith, permit such Indemnitee(s) and their respective counsels
to confer with the Company and its counsel with respect to the conduct of the
defense thereof, and permit such Indemnitee(s) and their respective counsel(s) a
reasonable opportunity to review all legal papers to be submitted prior to their
submission.

Section 4.23. Certain Amendments. The Company shall not amend, restate, modify,
waive or supplement the Note Purchase Agreement or any provisions thereof
without the prior written consent of the Purchaser (not to be unreasonably
withheld, conditioned or delayed, except with respect to any amendments,
restatements, modifications, waivers or supplements of or to Sections 1 or 2
(and Schedule A to the extent referenced in such sections) or Schedule B
thereof, which may be consented to or not in the sole discretion of the
Purchaser).

Section 4.24. Guaranteed Obligations.

(a) The Guarantor hereby, irrevocably and unconditionally and as a primary
obligation, guarantees, subject to the terms and conditions set forth in this
Agreement, the payment by the Purchaser of its obligations for payment under
this Agreement if, when and as due by the Purchaser at the Closing under
Sections 2.01 and 2.02 (the “Guaranteed Obligations”). If the Purchaser fails to
pay any such Guaranteed Obligations if, when and as due under Sections 2.01 and
Section 2.02, the Guarantor shall, upon the written request of the Company,
promptly pay, such Guaranteed Obligations. The guarantee made by the Guarantor
pursuant to this Section 4.24 (the “Guarantee”) is a guarantee of payment and
not of collection. The Guarantor’s maximum aggregate liability under this
Section 4.24 shall not exceed the Purchase Price. The Company hereby agrees that
in no event shall the

Guarantor be required to pay any amount to the Company or any other Person under
this Agreement other than as expressly set forth in this Section 4.24.

 

45



--------------------------------------------------------------------------------

(b) This Guarantee and all of the Guarantor’s obligations under this
Section 4.24 shall terminate and expire on the earlier of (i) the date this
Agreement is validly terminated in accordance with Section 2.03 and (ii) upon
the Closing. No claims may be made under this Guarantee (x) after the Closing or
the date on which the Company (y) brings any Action against the Guarantor for
any amounts in excess of the Guaranteed Obligations or (z) commences any Action
against the Guarantor other than for enforcement of this Guarantee pursuant and
subject to the terms of to this Section 4.24

(c) This Guarantee may not be amended or modified except by an instrument in
writing signed by the Company and the Guarantor. This Guarantee constitutes the
entire agreement and understanding of the Guarantor and the Company relating to
the subject matter hereof. Any waiver of any term or condition of this Guarantee
must be in writing and signed by the Party against whom such waiver is sought to
be enforced. Any waiver of any term or condition of this Guarantee shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Guarantee.

(d) This Guarantee may only be enforced against the Guarantor and no Specified
Person shall have any liability for any obligation under this Section 4.24.

ARTICLE V

REGISTRATION RIGHTS

Section 5.01. Registration Statement.

(a) The Company will use reasonable efforts to prepare and file and use
reasonable efforts to cause to be declared effective or otherwise become
effective pursuant to the Securities Act (x) for the registration of resales of
Company Common Stock, as soon as reasonably practicable following the Closing
Date (and, in any event, no later than three (3) months following the Closing
Date) and (y) for all other registration requests, as soon as reasonably
practicable following a written request of holders of a majority in aggregate
principal amount of Notes that are Registrable Securities and, in any event, no
later than the date that is the later of (A) six (6) months following the
Closing Date and (B) three (3) months following the date of such request (such
later date, the “Target Registration Date”), a Registration Statement (the
“Initial Registration Statement”) in order to provide for resales of Registrable
Securities to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act, which Registration Statement will (except to the
extent the SEC objects in written comments upon the SEC’s review of such
Registration Statement) include the Plan of Distribution. In addition, the
Company will from time to time after the Initial Registration Statement has been
declared effective use reasonable efforts to file such additional Registration
Statements to cover resales of any Registrable Securities requested to be
registered by the Silver Lake Group that are not registered for resale pursuant
to a pre-existing Registration Statement and will use its reasonable efforts to
cause such Registration Statement

 

46



--------------------------------------------------------------------------------

to be declared effective or otherwise to become effective under the Securities
Act and, subject to Section 5.02, will use its reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act at all
times until the Registration Termination Date. Any Registration Statement filed
pursuant to this Article V shall cover only Registrable Securities, shall be on
Form S-3 (or a successor form) if the Company is eligible to use such form and
shall be an automatically effective Registration Statement if the Company is a
WKSI (in which case, the Registration Statement may request registration of an
unspecified amount of Registrable Securities to be sold by unspecified holders).

(b) Subject to the provisions of Section 5.02 and further subject to the
availability of a Registration Statement on Form S-3 (or any successor form
thereto) to the Company pursuant to the Securities Act and the rules and
interpretations of the SEC, the Company will use its reasonable efforts to keep
the Registration Statement (or any replacement Registration Statement)
continuously effective until the earlier of (such earlier date, the
“Registration Termination Date”): (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold thereunder in
accordance with the plan of distribution disclosed in the prospectus included in
the Registration Statement and (ii) there otherwise cease to be any Registrable
Securities.

(c) Notwithstanding anything herein to the contrary, during such period of time
from and after the Target Registration Date that the Company ceases to be
eligible to file or use a Registration Statement on Form S-3 (or any successor
form thereto), upon the written request of any holder of Registrable Securities,
the Company shall use its reasonable efforts to file a Registration Statement on
Form S-1 (or any successor form) under the Securities Act covering the
Registrable Securities of the requesting party and use reasonable efforts to
cause such Registration Statement to be declared effective pursuant to the
Securities Act as soon as reasonably practicable after filing thereof and file
and cause to become effective such amendments thereto as are necessary in order
to keep such Registration Statement continuously available. Each such written
request must specify the amount and intended manner of disposition of such
Registrable Securities; provided, that the minimum amount of such Registrable
Securities shall be $50,000,000. When the Company regains the ability to file a
Registration Statement on Form S-3 covering the Registrable Securities it shall
as promptly as practicably do so in accordance with Section 5.01(a).

Section 5.02. Registration Limitations and Obligations.

(a) Subject to Section 5.01, the Company will use reasonable efforts to prepare
such supplements or amendments (including a post-effective amendment), if
required by applicable law, to each applicable Registration Statement and file
any other required document so that such Registration Statement will be
Available at all times during the period for which such Registration Statement
is, or is required pursuant to this Agreement to be, effective; provided, that
no such supplement, amendment or filing will be required during a Blackout
Period. In order to facilitate the Company’s determination of whether to
initiate a Blackout Period, the Purchaser shall give the Company notice of a
proposed sale of Registrable Securities pursuant to the Registration Statement
at least two (2) Business Days (or, if two Business Days is not practicable, one
(1) Business Day) prior to the proposed date of sale (which notice shall not
bind the Purchaser to make any sale).

 

47



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities, to require such holders of Registrable
Securities to suspend the use of the prospectus for sales of Registrable
Securities under the Registration Statement during any Blackout Period;
provided, for purposes of this Section 5.02, the Company shall only be obligated
to provide written notice to any holder or Beneficial Owner of Registrable
Securities of any such Blackout Period, or the certificate described in the
following sentence, if such holder or Beneficial Owner has specified in writing
(including electronic mail) to the Company for purposes of receiving such notice
such holder’s or Beneficial Owner’s address (including electronic mail), contact
and fax number information. No sales may be made under the applicable
Registration Statement during any Blackout Period. In the event of a Blackout
Period, the Company shall (x) deliver to the holders of Registrable Securities a
certificate signed by the chief executive officer, chief financial officer or
general counsel of the Company confirming that the conditions described in the
definition of Blackout Period are met (but which certificate need not specify
the nature of the event causing such conditions to have been met), which
certificate shall contain an approximation of the anticipated delay, and
(y) notify each holder of Registrable Securities promptly upon each of the
commencement and the termination of each Blackout Period, which notice of
termination shall be delivered to each holder of Registrable Securities no later
than the close of business of the last day of the Blackout Period. In connection
with the expiration of any Blackout Period and without any further request from
a holder of Registrable Securities, the Company to the extent necessary and as
required by applicable law shall as promptly as reasonably practicable prepare
supplements or amendments, including a post-effective amendment, to the
Registration Statement or the prospectus, or any document incorporated therein
by reference, or file any other required document so that the Registration
Statement will be Available. A Blackout Period shall be deemed to have expired
when the Company has notified the holders of Registrable Securities that the
Blackout Period is over and the Registration Statement is Available.
Notwithstanding anything in this Agreement to the contrary, the absence of an
Available Registration Statement at any time from and after the Target
Registration Date shall be considered a Blackout Period and subject to the
limitations therein.

(c) At any time that a Registration Statement is effective and prior to the
Registration Termination Date, if a holder of Registrable Securities (an
“Initiating Holder”) delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to sell at least $25,000,000 of Registrable Securities
held by such holder (provided that, if a Purchaser and its Affiliates do not own
at least $25,000,000 of Registrable Securities, they shall be permitted to
deliver a Take-Down Notice to sell all of the Registrable Securities held by
them), in each case, pursuant to the Registration Statement, then, the Company
shall (i) amend or supplement the Registration Statement as may be necessary and
to the extent required by law so that the Registration Statement remains
Available in order to enable such Registrable Securities to be distributed in an
Underwritten Offering (subject to Section 5.02(b)) and (ii) (x) within one
(1) Business Day of receipt of the Take-Down Notice and confirmation of such
receipt by the treasurer or chief financial officer of the Company and by
counsel to the Company, deliver a written notice (a “Take-Down Participation
Notice”) of any such request to all other holders of Registrable Securities (the
“Eligible Participation Holders”), which Take-Down Participation Notice shall
offer each such holder the opportunity to include in such registration that
number of Registrable Securities of the same type (i.e., Notes or Company Common

 

48



--------------------------------------------------------------------------------

Stock) to be offered by the Initiating Holder as each such holder (a
“Participating Holder”) may request. The Company shall include in such
registration all such Registrable Securities with respect to which the Company
has received from a holder entitled to receive a Take-Down Participation Notice
pursuant to the preceding sentence written requests for inclusion therein within
(i) in the case of an Underwritten Offering that is not a Marketed Underwritten
Offering, one (1) Business Day after the date the Take-Down Participation Notice
was delivered and confirmed received by the treasurer or chief financial officer
of the Company and by counsel to the Company and (ii) in the case of a Marketed
Underwritten Offering, three (3) Business Days after the date the Take-Down
Participation Notice was delivered; provided, that each Selling Holder will
retain the right to withdraw their Registrable Securities from such registration
in writing to the underwriters prior to the pricing of the applicable offering.
In connection with any Underwritten Offering of Registrable Securities for which
a holder delivers a Take-Down Notice and satisfies the dollar thresholds set
forth in the first sentence of this Section 5.02(c) and the Take-Down Notice
contemplates a Marketed Underwritten Offering, the Company will use reasonable
efforts to cooperate and make its senior officers available for participation in
such marketing efforts (which marketing efforts will not, for the avoidance of
doubt, include a “road show” requiring such officers to travel outside of the
city in which they are primarily located). A Majority in Interest of Selling
Holders shall have the right hereunder to, in their sole discretion: (i) select
the underwriter(s) for each Underwritten Offering, (ii) determine the pricing of
the Registrable Securities offered pursuant to any such Registration Statement,
including the underwriting discount and fees payable by the Selling Holders to
the underwriters in such Underwritten Offering, as well as any other financial
terms, (iii) determine the timing of any such registration and sale and
(iv) determine the total number of Registrable Securities that can be included
in such Underwritten Offering in consultation with the managing underwriters
(collectively, the “Offering Terms”); provided, that the Initiating Holder shall
consult with each other Participating Holder (other than any Participating
Holder that is not a member of the Silver Lake Group) in respect of the Offering
Terms. Each Selling Holder shall be solely responsible for all such discounts
and fees payable to such underwriters in such Underwritten Offering for the
Registrable Securities sold by such Selling Holder. Without the consent of a
Majority in Interest of Selling Holders, no Underwritten Offering pursuant to
this Agreement shall include any securities other than Registrable Securities of
the type (i.e., Notes or Company Common Stock) offered by the Initiating Holder
in such Underwritten Offering.

(d) If the managing underwriter or underwriters of any firm commitment
Underwritten Offering advise the Selling Holders in writing that, in their view,
the total amount of Registrable Securities proposed to be sold in such
Underwritten Offering (including, without limitation, Registrable Securities
proposed to be included by any Participating Holder) exceeds the largest amount
(the “Orderly Sale Amount”) that can be sold in an orderly manner in such
Underwritten Offering within a price range acceptable to the Majority in
Interest of Selling Holders, then there shall be included in such firm
commitment Underwritten Offering an amount of Registrable Securities not
exceeding the Orderly Sale Amount, and such included amount of Registrable
Securities shall be allocated pro rata among the Selling Holders on the basis of
the number and type of Subject Securities then proposed to be sold by the
respective Selling Holders (e.g., if Notes are being offered and sold, the pro
rata amounts will be calculated based on the aggregate principal amount of Notes
proposed to be sold without regard to shares of Company Common Stock
Beneficially Owned by the respecting Selling Holders).

 

49



--------------------------------------------------------------------------------

(e) If requested by the managing underwriter of an Underwritten Offering for
which a member of the Silver Lake Group is the Initiating Holder, unless such
Initiating Holder otherwise agrees, no Eligible Participation Holder or
Initiating Holder shall offer for sale (including by short sale), grant any
option for the purchase of, or otherwise transfer (whether by actual disposition
or effective economic disposition due to cash settlement, derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of the Registrable Securities or otherwise), any
Notes or Company Common Stock (or interests therein) or securities convertible
into or exchangeable for Notes or Company Common Stock without the prior written
consent of such managing underwriter for a period designated by such managing
underwriter in writing to the Eligible Participation Holders and the Initiating
Holder, which shall begin the earlier of the date of the underwriting agreement
and the commencement of marketing efforts, and shall not in any event last
longer than sixty (60) days following such effective date. If requested by the
managing underwriter of any such Underwritten Offering, each Eligible
Participation Holder shall execute a separate agreement to the foregoing effect;
provided, that each Eligible Participation Holder shall negotiate its respective
lock-up agreement; provided, further, that if any such lock-up agreement
(i) provides for exceptions from any restrictions contained therein, such
exceptions shall automatically apply equally to each Selling Holder or (ii) is
terminated or waived in whole or in part for any Selling Holder, such
termination or waiver shall automatically apply to each other Selling Holder.
Each lock-up agreement shall permit, and this Section 5.02(e) shall be deemed to
permit, transfers pursuant to the terms of Permitted Loans, Permitted Debt
Financing Transactions and other customary lock-up exceptions, including for
gifts, distributions and other transfers not for value (and including in respect
of customary charitable donations substantially contemporaneously with
distribution to the donor, free of further lock-up agreement transfer
restrictions by the donee, by a Selling Holder or its direct or indirect
distributees). The obligations of any person under this Section 5.02(e) are not
in limitation of lock-up or transfer restrictions that may otherwise apply to
any Registrable Securities.

(f) In addition to the registration rights provided in Section 5.02(c), holders
of the Notes shall have analogous rights to sell such securities in a marketed
offering under Rule 144A under the Securities Act through one or more initial
purchasers on a firm-commitment basis, using procedures that are substantially
equivalent to those specified in Section 5.02 and Section 5.03. The Company
agrees to use its reasonable efforts to cooperate to effect any such sales under
such Rule 144A. Nothing in this Section 5.02(f) shall impose any additional or
more burdensome obligations on the Company than would apply under Section 5.02
and Section 5.03, in each case, mutatis mutandis in respect of a registered
Underwritten Offering, or require that the Company take any actions that it
would not be required to take in an Underwritten Offering of such Notes.

(g) Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such

 

50



--------------------------------------------------------------------------------

distribution, and (ii) such distribution must not be for less than $25,000,000
of Registrable Securities held by such holders (provided that, if collectively
Purchaser and its Affiliates do not own at least $25,000,000 of Registrable
Securities, they shall be permitted to engage in such distribution with respect
to all of the Registrable Securities held by them).

(h) In connection with a distribution of Registrable Securities in which a
holder of Registrable Securities is selling at least $50,000,000 of Registrable
Securities, the Company shall, to be extent requested by the managing
underwriter(s) of such a distribution, be subject to a restricted period of the
same length of time as such holder agrees with the managing underwriter(s) (but
not to exceed 60 days) during which the Company may not offer, sell or grant any
option to purchase Company Common Stock (in the case of an offering of Company
Common Stock or securities convertible or exchangeable for Company Common Stock)
and any debt securities (in the case of an offering of debt securities) of the
Company, subject to customary carve-outs that include, but are not limited to,
(i) issuances pursuant to the Company’s employee or director stock plans and
issuances of shares upon the exercise of options or other equity awards under
such stock plans and (ii) in connection with acquisitions, joint ventures and
other strategic transactions.

Section 5.03. Registration Procedures.

(a) In connection with the registration of any Registrable Securities under the
Securities Act and in connection with any distribution of registered securities
pursuant thereto as contemplated by this Agreement, or any analogous Rule 144A
offering pursuant to Section 5.02(f), the Company shall as promptly as
reasonably practicable, subject to the other provisions of this Agreement:

(i) subject to the provisions of Section 5.01(a), use reasonable efforts to
prepare and file with the SEC a Registration Statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable efforts to cause such
Registration Statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such Registration Statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice (but excluding
amendments and supplements that do nothing more than name Selling Holders (as
defined below) and provide information with respect thereto), the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment (which comments will be considered
in good faith by the Company) of the counsel (if any) to such holders and
counsel (if any) to such underwriter(s), and other documents reasonably
requested by any such counsel, including any comment letters from the SEC, and,
if requested by any such counsel, provide such counsel and the lead managing
underwriter(s), if any, reasonable opportunity

 

51



--------------------------------------------------------------------------------

to participate in the preparation of such Registration Statement and each
prospectus (including any prospectus supplement) included or deemed included
therein and such other opportunities to conduct a customary and reasonable due
diligence investigation (in the context of a registered underwritten offering)
of the Company, including reasonable access to (including responses to any
reasonable inquiries by the lead managing underwriter(s) and their counsel) the
Company’s books and records, officers, accountants and other advisors; provided
that such persons shall first agree in writing with the Company that any
information that is reasonably designated by the Company as confidential at the
time of delivery shall be kept confidential by such persons subject to customary
exceptions;

(ii) at or before any Registration Statement covering the Notes is declared or
otherwise becomes effective, qualify the Indenture under the Trust Indenture Act
of 1939, as amended, and appoint a new trustee under the Indenture to the extent
such qualification requires the appointment of a new trustee thereunder;

(iii) subject to Section 5.02, prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary and to the extent required by applicable law to
keep such Registration Statement effective and Available pursuant to the terms
of this Article V;

(iv) if requested by the lead managing underwriter(s), promptly include in a
prospectus supplement or post-effective amendment such information as the lead
managing underwriter(s), if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 5.03(a)(iv) that are not, in the opinion of counsel
for the Company, in compliance with applicable law;

(v) furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;

 

52



--------------------------------------------------------------------------------

(vi) use reasonable efforts to cause such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed, and to apply for any necessary “CUSIPs” or analogous codes to
identify such securities;

(vii) use reasonable efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;

(viii) as promptly as practicable notify in writing the holders of Registrable
Securities and the underwriters, if any, of the following events: (A) the filing
of the Registration Statement, any amendment thereto, the prospectus or any
prospectus supplement related thereto or post-effective amendment to such
Registration Statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state governmental authority for
amendments or supplements to such Registration Statement or the prospectus;
(C) the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or the initiation of any proceedings by any person
for that purpose; (D) the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction or the
initiation or threat of any proceeding for such purpose; (E) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) related to such registration cease to be
true and correct in any material respect; and (F) upon the happening of any
event that makes any statement made in such Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such registration statement, prospectus or documents so that, in the
case of such Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, in the case of clause (F), that such notice need not
include the nature or details concerning such event;

(ix) use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest reasonable practicable
date, except that the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation or as a dealer in
securities in any jurisdiction wherein it would not but for the requirements of
this clause (ix) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;

 

53



--------------------------------------------------------------------------------

(x) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.;

(xi) prior to any public offering of Registrable Securities, use reasonable
efforts to register or qualify or cooperate with the Selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction wherein it would not but for the
requirements of this clause (xi) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;

(xii) use reasonable efforts to cooperate with the holders to facilitate the
timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by the Indenture and applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such holders may request in
writing; and in connection therewith, if required by the Company’s transfer
agent, the Company will promptly after the effectiveness of the Registration
Statement cause to be delivered to its transfer agent when and as required by
such transfer agent from time to time, any authorizations, certificates,
directions and other evidence required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement; and

(xiii) agrees with each holder of Registrable Securities that, in connection
with any Underwritten Offering or other resale pursuant to the Registration
Statement in accordance with the terms hereof, it will use reasonable efforts to
negotiate in good faith and execute all customary indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements (in each case on terms reasonably acceptable to the
Company), including using reasonable efforts to procure customary legal opinions
and auditor “comfort” letters.

 

54



--------------------------------------------------------------------------------

(b) The Company may require each Selling Holder and each underwriter, if any, to
(i) furnish the Company in writing such information regarding each Selling
Holder or underwriter and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing to complete or amend
the information required by such Registration Statement and/or any other
documents relating to such registered offering, and (ii) execute and deliver, or
cause the execution or delivery of, and to perform under, or cause the
performance under, any agreements and instruments reasonably requested by the
Company to effectuate such registered offering, including, without limitation,
opinions of counsel and questionnaires. If the Company requests that the holders
of Registrable Securities take any of the actions referred to in this
Section 5.03(b), such holders shall take such action promptly and as soon as
reasonably practicable following the date of such request.

(c) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in clauses (B), (C), (D),
(E) and (F) of Section 5.03(a)(viii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B), (C), (D), (E) and (F) of
Section 5.03(a)(viii) so that the use of the applicable prospectus may be
resumed at the earliest reasonably practicable moment.

Section 5.04. Expenses. The Company shall pay all Registration Expenses in
connection with a registration pursuant to this Article V, provided that each
holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, agency fees, brokers’
commissions and transfer taxes, if any, on the Registrable Securities sold by
such holder, and similar charges.

Section 5.05. Registration Indemnification.

(a) The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Holder and its
Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such Selling Holder or such other
Indemnified Person (as defined below) and the officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, advisors
and agents of each such controlling Person, each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriter (collectively, the “Indemnified
Persons”), from and against all Losses, as incurred, arising out of, caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus or Free Writing Prospectus, in each case related to such
Registration Statement, or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements

 

55



--------------------------------------------------------------------------------

therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this
Section 5.05(a)) will reimburse each such Selling Holder, each of its
Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, advisors
and agents and each such Person who controls each such Selling Holder and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys, advisors and agents of each such controlling Person,
each such underwriter and each such Person who controls any such underwriter,
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, except insofar as the same are caused by any information regarding a
holder of Registrable Securities or underwriter furnished in writing to the
Company by any such person or any selling holder or underwriter expressly for
use therein.

(b) In connection with any Registration Statement in which a Selling Holder is
participating, without limitation as to time, each such Selling Holder shall,
severally and not jointly, indemnify the Company, its directors and officers,
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) the Company, from and against all
Losses, as incurred, arising out of, caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of material fact contained in
the Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 5.05(b)) will reimburse the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, in each case solely
to the extent, but only to the extent, that such untrue statement or omission is
made in such Registration Statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information regarding the Selling Holder
furnished to the Company by such Selling Holder for inclusion in such
Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto.

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d) In any case in which any such action is brought against any indemnified
party, the indemnified party shall promptly notify in writing the indemnifying
party of the commencement thereof, and the indemnifying party will be entitled
to participate therein, and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such

 

56



--------------------------------------------------------------------------------

indemnified party of its election so to assume the defense thereof and
acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to defend, contest, litigate and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision and monitoring (unless (i) such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it which are different from or in addition to the defenses
available to such indemnifying party or a conflict of interest otherwise exists
or (ii) the indemnifying party shall have failed within a reasonable period of
time to assume such defense and the indemnified party is or would reasonably be
expected to be materially prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining one separate legal counsel (for
the avoidance of doubt, for all indemnified parties in connection therewith)).
For the avoidance of doubt, notwithstanding any such assumption by an
indemnifying party, the indemnified party shall have the right to employ
separate counsel in any such matter and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
indemnified party except as provided in the previous sentence. An indemnifying
party shall not be liable for any settlement of an action or claim effected
without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement
(x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such claim or proceeding,
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any indemnified party and (z) is settled
solely for cash for which the indemnified party would be entitled to
indemnification hereunder. The failure of an indemnified party to give notice to
an indemnifying party of any action brought against such indemnified party shall
not relieve the indemnifying party of its obligations or liabilities pursuant to
this Agreement, except to the extent such failure adversely prejudices the
indemnifying party.

(e) The indemnification provided for under this Agreement shall survive the sale
or other transfer of the Registrable Securities and the termination of this
Agreement.

(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the

 

57



--------------------------------------------------------------------------------

matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation that does not take into account the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding any other provision of this Agreement, no holder of Registrable
Securities shall be required to indemnify or contribute, in the aggregate, any
amount in excess of its net proceeds from the sale of the Registrable Securities
subject to any actions or proceedings over the amount of any damages, indemnity
or contribution that such holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not found guilty of such fraudulent misrepresentation.

(g) The indemnification and contribution agreements contained in this
Section 5.05 are in addition to any liability that the indemnifying party may
have to the indemnified party and do not limit other provisions of this
Agreement that provide for indemnification.

Section 5.06. Facilitation of Sales Pursuant to Rule 144. For as long as the
Purchaser or its Affiliates, or any financial institution pursuant to a
Permitted Debt Financing Transaction or any Lender under any Permitted Loan
Beneficially Owns Notes or any Company Common Stock issued or issuable upon
conversion thereof, to the extent it shall be required to do so under the
Exchange Act, the Company shall use reasonable efforts to timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144) and submit all required Interactive Data
Files (as defined in Rule 11 of Regulation S-T of the SEC), and shall use
reasonable efforts to take such further necessary action as any holder of
Subject Securities may reasonably request in connection with the removal of any
restrictive legend on the Subject Securities being sold, all to the extent
required from time to time to enable such holder to sell the Subject Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Survival of Representations and Warranties. All covenants and
agreements contained herein, other than those which by their terms apply in
whole or in part after the Closing (which shall survive the Closing), shall
terminate as of the Closing, provided nothing herein shall relieve any party of
liability for any breach of such covenant or agreement before it terminated.
Except for the warranties and representations contained in clauses (a)(i), (b),
(c), (d), (e), (f)(i), (l) and (o) of Section 3.01 and the representations and
warranties contained in Section 3.02, which shall survive the Closing until
expiration of the applicable statute of limitations, the warranties and
representations made herein shall survive for one (1) year following the Closing
Date and shall then expire; provided that nothing herein shall relieve any party
of liability for any inaccuracy or breach of such representation or warranty to
the extent that any good faith allegation of such inaccuracy or breach is made
in writing prior to such expiration.

 

58



--------------------------------------------------------------------------------

Section 6.02. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
by facsimile, sent by overnight courier or sent via email (with receipt
confirmed) as follows:

 

  (a) If to Purchaser, to:

 

    c/o Silver Lake

    2775 Sand Hill Road, Suite 100

    Menlo Park, CA 94025

    Attention: Karen King

    Fax: +1 (650) 233-8125

    Email: Karen.King@SilverLake.com

 

    and:

 

    c/o Silver Lake

    9 West 57th Street, 32nd Floor

    New York, NY 10019

    Attention: Andrew J. Schader

    Fax: +1 (212) 981-3535

    Email: Andy.Schader@SilverLake.com

 

    With a copy (which shall not constitute actual or constructive notice) to:

 

    Simpson Thacher & Bartlett LLP

    2475 Hanover Street

    Palo Alto, CA 94304

    Attention: Robert Langdon

                  Daniel N. Webb

    Fax: +1 (650) 251-5002

    Email: Robert.Langdon@stblaw.com

                DWebb@stblaw.com

 

  (b) If to the Company, to:

 

    Cornerstone OnDemand, Inc.

    1601 Cloverfield Blvd., Suite 620S

    Santa Monica, CA 90404

    Attention: Adam Weiss

    Fax: +1 (650) 429-9137

    Email: aweiss@csod.com

 

59



--------------------------------------------------------------------------------

    With a copy (which shall not constitute actual or constructive notice) to:

 

    Goodwin Procter LLP

    100 Northern Avenue

    Boston, MA 02210

    Attention: Stuart M. Cable

                      Lisa R. Haddad

     Fax: +1 (617) 523-1231

    Email: scable@goodwinlaw.com; lhaddad@goodwinlaw.com

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by facsimile (with written confirmation of receipt, by
other than automatic means, whether electronic or otherwise) or (c) one
(1) Business Day following the day sent by overnight courier.

Section 6.03. Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement, together with the New Confidentiality Agreement (when executed) and
the Prior Confidentiality Agreement, sets forth the entire agreement between the
parties hereto with respect to the Transactions, and is not intended to and
shall not confer upon any person other than the parties hereto, their successors
and permitted assigns any rights or remedies hereunder, provided that
(i) Section 4.07(h) shall be the benefit of and fully enforceable by each of the
Covered Persons, (ii) Section 4.12 shall be for the benefit of and fully
enforceable by each of the Section 4.12 Persons and the Silver Lake Indemnitors,
(iv) Section 4.22 shall be for the benefit of and fully enforceable by each of
the Indemnitees, (iv) Section 5.05 shall be for the benefit of and fully
enforceable by each of the Indemnified Persons and (v) Section 6.12 shall be for
the benefit of and fully enforceable by each of the Specified Persons. Any
provision of this Agreement may be amended or modified in whole or in part at
any time by an agreement in writing between the parties hereto executed in the
same manner as this Agreement. No failure on the part of any party to exercise,
and no delay in exercising, any right shall operate as a waiver thereof nor
shall any single or partial exercise by any party of any right preclude any
other or future exercise thereof or the exercise of any other right. The Company
agrees that the Prior Confidentiality Agreement will automatically terminate in
all respects concurrent with the Closing; provided that no such termination
shall relieve any party thereto of liability for any breach of the Prior
Confidentiality Agreement that occurred prior to such termination.

Section 6.04. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

 

60



--------------------------------------------------------------------------------

Section 6.05. Public Announcements. No press release or public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made by the Purchaser or its Affiliates without the prior written
approval of the Company, unless required by law (based on the advice of counsel)
in which case the Company shall have the right to review and reasonably comment
on such press release, announcement or communication prior to issuance,
distribution or publication. Notwithstanding the foregoing (but subject to the
terms of the Prior Confidentiality Agreement or New Confidentiality Agreement,
as applicable), the Purchaser and its Affiliates shall not be restricted from
communicating with their respective investors and potential investors in
connection with marketing, informational or reporting activities; provided that
the recipient of such information is subject to a customary obligation to keep
such information confidential. The Company may issue or make one or more press
releases or public announcements (in which case the Purchaser shall have the
right to review and reasonably comment on such press release, announcement or
communication prior to issuance, distribution or publication) and may file this
Agreement with the SEC and may provide information about the subject matter of
this Agreement in connection with equity or debt issuances, share repurchases,
or marketing, informational or reporting activities.

Section 6.06. Expenses. From and after the date of this Agreement, at any time
and from time to time, the Purchaser shall have the right to request that the
Company reimburse all documented out-of-pocket expenses (including attorneys’
fees) incurred by the Purchaser or its Affiliates in connection with their
evaluation of the Company and the transactions contemplated pursuant to this
Agreement, including all expenses related to the due diligence review and the
structuring, drafting, negotiating and entry into this Agreement and the other
Transaction Agreements, up to one million two hundred thousand dollars
($1,200,000) in the aggregate, which the Company shall do promptly and in any
event within three (3) Business Days of such request. As of the Closing (and
without duplication with the deduction for expenses contemplated in the
definition of Purchase Price), the Company shall reimburse all such fees
incurred by the Purchaser and its Affiliates in connection with the foregoing to
the extent not previously paid pursuant to the first sentence of this
Section 6.06.

Section 6.07. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and Purchaser’s successors and
assigns, and no other person; provided, that neither the Company nor the
Purchaser may assign its respective rights or delegate its respective
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment by the Company or the Purchaser in contravention hereof shall be
null and void; provided, that (i) prior to the Closing the Purchaser may assign
all of its rights and obligations under this Agreement or any portion thereof to
one or more Affiliates who execute and deliver a Joinder, and such Affiliate
shall be deemed a Purchaser hereunder and shall have all rights and obligations
of a Purchaser or any portion thereof (as set forth in the Joinder); provided
that no such assignment will relieve the Purchaser of its obligations hereunder,
(ii) any Affiliate of the Purchaser who after the Closing Date executes and
delivers a Joinder and is a permitted transferee of any Notes or shares of
Company Common Stock shall be deemed a Purchaser hereunder and have all the
rights and obligations of a Purchaser or any portion thereof (as set forth in
the Joinder); provided that no such assignment will relieve the Purchaser of its
obligations hereunder, (iii) if the Company consolidates or merges with or into
any Person and the Company Common Stock is, in whole or in part, converted into
or exchanged

 

61



--------------------------------------------------------------------------------

for securities of a different issuer, then as a condition to such transaction
the Company will cause such issuer to assume all of the Company’s rights and
obligations under this Agreement in a written instrument delivered to the
Purchaser, and (iv) the rights of a holder of Registrable Securities under
Article V may be transferred but only together with Subject Securities (w) in a
transfer of (1) Notes in an aggregate principal amount of at least $25,000,000
and (2) Company Common Stock or other Subject Securities issued or issuable upon
conversion of at least $25,000,000 in aggregate principal amount of Notes,
(x) to an Affiliate of the transferor that executes and delivers to the Company
a Joinder (subject to 4.02(a)), or (y) to a lender in connection with a
Permitted Loan or (z) to a financial institution in connection with a Permitted
Debt Financing Transaction. For the avoidance of doubt, no Third Party to whom
any of the Notes or shares of Company Common Stock are transferred shall have
any rights or obligations under this Agreement except (and then only to the
extent of) any rights and obligations under Article V to the extent transferable
in accordance with this Section 6.07. Notwithstanding anything to the contrary
set forth herein, the Purchaser may without the consent of any other party grant
powers of attorney, operative only upon an event of default of the Company in
respect of its obligation under Article II to issue the Notes upon payment of
the Purchase Price in accordance with the terms of this Agreement (including
satisfaction of the conditions set forth in Section 2.02(d)), to any lender,
administrative agent or collateral agent under any Permitted Loan or to any
financial institution in connection with a Permitted Debt Financing Transaction,
in each case to act on behalf of the Purchaser to enforce such obligation.

Section 6.08. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware). Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 6.08(a),
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (A) the suit,
action or proceeding in such court

 

62



--------------------------------------------------------------------------------

is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. Each of the parties hereby agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 6.02 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.08.

Section 6.09. Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.

Section 6.10. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled (in addition to any other
remedy that may be available to it, whether in law or equity) to obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

Section 6.11. Headings. The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.

 

63



--------------------------------------------------------------------------------

Section 6.12. Non-Recourse.

(a) Notwithstanding anything to the contrary in this Agreement, the Purchaser’s
liability for any liability, loss, damage or recovery of any kind (including
special, exemplary, consequential, indirect or punitive damages or damages
arising from loss of profits, business opportunities or goodwill, diminution in
value or any other losses or damages, whether at law, in equity, in contract, in
tort or otherwise) arising under or in connection with any breach of this
Agreement or any other Transaction Agreement (whether willfully, intentionally,
unintentionally or otherwise) or in respect of any oral representations made or
alleged to have been made in connection herewith shall be no greater than an
amount equal to the Purchase Price and the Purchaser shall have no further
liability or obligation relating to or arising out of this Agreement, any other
Transaction Agreement or the Transactions in excess of such amount. For the
avoidance of doubt, the foregoing shall not limit the Company’s rights under
Section 6.10.

(b) This Agreement may only be enforced against, and any claim or cause of
action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby may only be brought against the entities that
are expressly named as parties hereto and their respective successors and
assigns (including any Person that executes and delivers a Joinder). Except as
set forth in the immediately preceding sentence, no past, present or future
director, officer, employee, incorporator, member, partners, stockholder,
Affiliate, agent, attorney, advisor or representative of any party hereto
(collectively, the “Specified Persons”) shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby (other than the Guarantor with respect to the obligations set forth in
Section 4.24).

[Remainder of page intentionally left blank.]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

CORNERSTONE ONDEMAND, INC.

 

By:  

/s/ Adam Miller

  Name: Adam Miller   Title: Chief Executive Officer  

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

SILVER LAKE CREDIT PARTNERS, L.P. By:   Silver Lake Credit Associates, L.P., its
general partner By:   SLCA (GP), L.L.C., its general partner By:   Silver Lake
Group, L.L.C., its managing member By:  

/s/ Joseph Osnoss

  Name: Joseph Osnoss   Title: Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

Solely for purposes of Section 4.24

 

SILVER LAKE GROUP, L.L.C.

 

By:  

/s/ Joseph Osnoss

  Name: Joseph Osnoss   Title: Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INDENTURE



--------------------------------------------------------------------------------

 

 

CORNERSTONE ONDEMAND, INC.

and

[U.S. BANK NATIONAL ASSOCIATION]1

as Trustee

 

 

INDENTURE

Dated as of [•], 2017

 

 

5.75% CONVERTIBLE SENIOR NOTES DUE 2021

 

 

 

 

1  Company to confirm trustee.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1   DEFINITIONS   Section 1.01.  

Definitions

     2   Section 1.02.  

Other Definitions

     13   Section 1.03.  

Rules of Construction

     14   Section 1.04.  

Incorporation by Reference of Trust Indenture Act

     14   Section 1.05.  

References to Interest

     15   ARTICLE 2   THE SECURITIES   Section 2.01.  

Form and Dating

     15   Section 2.02.  

Execution and Authentication

     16   Section 2.03.  

Registrar, Paying Agent and Conversion Agent

     17   Section 2.04.  

Paying Agent to Hold Money in Trust

     17   Section 2.05.  

Holder Lists

     17   Section 2.06.  

Transfer and Exchange

     18   Section 2.07.  

Replacement Securities

     19   Section 2.08.  

Outstanding Securities

     19   Section 2.09.  

Securities Held by the Company or an Affiliate

     20   Section 2.10.  

Temporary Securities

     20   Section 2.11.  

Cancellation

     21   Section 2.12.  

Defaulted Interest

     21   Section 2.13.  

CUSIP Numbers

     21   Section 2.14.  

Deposit of Moneys

     21   Section 2.15.  

Book-Entry Provisions for Global Securities

     22   Section 2.16.  

Special Transfer Provisions

     26   Section 2.17.  

Restrictive Legends

     27   ARTICLE 3   REPURCHASE UPON A FUNDAMENTAL CHANGE   Section 3.01.  

Repurchase at Option of Holder Upon a Fundamental Change

     28   ARTICLE 4   COVENANTS   Section 4.01.  

Payment of Securities

     33   Section 4.02.  

Maintenance of Office or Agency

     33   Section 4.03.  

Annual Reports

     34   Section 4.04.  

Compliance Certificate

     36   Section 4.05.  

Stay, Extension and Usury Laws

     36   Section 4.06.  

Notice of Default

     36   Section 4.07.  

Limitation on the Incurrence of Indebtedness

     36  

 

i



--------------------------------------------------------------------------------

ARTICLE 5   SUCCESSORS   Section 5.01.  

When Company May Merge, Etc.

     36   Section 5.02.  

Successor Substituted

     37   ARTICLE 6   DEFAULTS AND REMEDIES   Section 6.01.  

Events of Default

     38   Section 6.02.  

Acceleration

     40   Section 6.03.  

Other Remedies

     41   Section 6.04.  

Waiver of Past Defaults

     41   Section 6.05.  

Control by Majority

     42   Section 6.06.  

Limitation on Suits

     42   Section 6.07.  

Rights of Holders to Receive Payment and to Convert Securities

     43   Section 6.08.  

Collection Suit by Trustee

     43   Section 6.09.  

Trustee May File Proofs of Claim

     43   Section 6.10.  

Priorities

     43   Section 6.11.  

Undertaking for Costs

     44   ARTICLE 7   TRUSTEE   Section 7.01.  

Duties of Trustee

     44   Section 7.02.  

Rights of Trustee

     45   Section 7.03.  

Individual Rights of Trustee

     46   Section 7.04.  

Trustee’s Disclaimer

     47   Section 7.05.  

Notice of Defaults

     47   Section 7.06.  

Compensation and Indemnity

     47   Section 7.07.  

Replacement of Trustee

     48   Section 7.08.  

Successor Trustee by Merger, Etc.

     49   Section 7.09.  

Eligibility; Disqualification

     49   Section 7.10.  

Preferential Collection of Claims Against Company

     49   Section 7.11.  

Reports by Trustee to Holders

     49   ARTICLE 8   DISCHARGE OF INDENTURE   Section 8.01.  

Termination of the Obligations of the Company

     49   Section 8.02.  

Application of Trust Money

     50   Section 8.03.  

Repayment to Company

     50   Section 8.04.  

Reinstatement

     50  

 

ii



--------------------------------------------------------------------------------

ARTICLE 9   AMENDMENTS   Section 9.01.  

Without Consent of Holders

     50   Section 9.02.  

With Consent of Holders

     51   Section 9.03.  

Revocation and Effect of Consents

     53   Section 9.04.  

Notation on or Exchange of Securities

     53   Section 9.05.  

Trustee Protected

     53   Section 9.06.  

Effect of Supplemental Indentures

     53   ARTICLE 10   CONVERSION   Section 10.01.  

Conversion Privilege

     54   Section 10.02.  

Conversion Procedure and Payment Upon Conversion

     54   Section 10.03.  

Cash in Lieu of Fractional Shares

     56   Section 10.04.  

Taxes on Conversion

     56   Section 10.05.  

Company to Provide Common Stock

     56   Section 10.06.  

Adjustment of Conversion Rate

     57   Section 10.07.  

No Adjustment

     66   Section 10.08.  

Other Adjustments

     67   Section 10.09.  

Adjustments for Tax Purposes

     67   Section 10.10.  

Notice of Adjustment and Certain Events

     67   Section 10.11.  

Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges or
Sales on Conversion Privilege

     68   Section 10.12.  

Trustee’s Disclaimer

     69   Section 10.13.  

Rights Distributions Pursuant to Shareholders’ Rights Plans

     70   Section 10.14.  

Increased Conversion Rate Applicable to Certain Securities Surrendered in
Connection with Make-Whole Fundamental Changes

     70   Section 10.15.  

Applicable Stock Exchange Restrictions

     72   ARTICLE 11   CONCERNING THE HOLDERS   Section 11.01.  

Action by Holders

     73   Section 11.02.  

Proof of Execution by Holders

     73   Section 11.03.  

Persons Deemed Absolute Owners

     73   ARTICLE 12   HOLDERS’ MEETINGS   Section 12.01.  

Purpose of Meetings

     74   Section 12.02.  

Call of Meetings by Trustee

     74   Section 12.03.  

Call of Meetings by Company or Holders

     74   Section 12.04.  

Qualifications for Voting

     74   Section 12.05.  

Regulations

     75   Section 12.06.  

Voting

     75   Section 12.07.  

No Delay of Rights by Meeting

     76  

 

iii



--------------------------------------------------------------------------------

ARTICLE 13   MISCELLANEOUS   Section 13.01.  

Notices

     76   Section 13.02.  

Communication by Holders with Other Holders

     78   Section 13.03.  

Certificate and Opinion as to Conditions Precedent

     78   Section 13.04.  

Statements Required in Certificate or Opinion

     78   Section 13.05.  

Rules by Trustee and Agents

     79   Section 13.06.  

Legal Holidays

     79   Section 13.07.  

Duplicate Originals

     79   Section 13.08.  

Facsimile and PDF Delivery of Signature Pages

     79   Section 13.09.  

Governing Law

     79   Section 13.10.  

No Adverse Interpretation of Other Agreements

     80   Section 13.11.  

Successors

     80   Section 13.12.  

Separability

     80   Section 13.13.  

Table of Contents, Headings, Etc.

     80   Section 13.14.  

Calculations in Respect of the Securities

     80   Section 13.15.  

No Personal Liability of Directors, Officers, Employees or Shareholders

     81   Section 13.16.  

Force Majeure

     81   Section 13.17.  

Trust Indenture Act Controls

     81   Section 13.18.  

No Security Interest Created

     81   Section 13.19.  

Benefits of Indenture

     81   Section 13.20.  

Withholding

     81   Section 13.21.  

U.S.A. Patriot Act

     82  

EXHIBITS

 

Exhibit A    Form of Security Exhibit B-1A    Form of Security Private Placement
Legend Exhibit B-1B    Form of Common Stock Private Placement Legend Exhibit B-2
   Form of Legend for Global Security Exhibit B-3    Form of Original Issue
Discount Legend Exhibit C    Form of Notice of Transfer Pursuant to Registration
Statement Exhibit D    Form of Certificate of Transfer Exhibit E    Form of
Certificate of Exchange

 

iv



--------------------------------------------------------------------------------

CORNERSTONE ONDEMAND, INC.

Reconciliation and tie between Trust Indenture Act of 1939 and

Indenture, dated as of [•], 2017

 

§ 310(a)(1)    7.09 (a)(2)    7.09 (a)(3)    Not Applicable (a)(4)    Not
Applicable (a)(5)    7.09 (b)    7.09 § 311(a)    7.10 (b)    7.10 (c)    Not
Applicable § 312(a)    2.05 (b)    13.02 (c)    13.02 § 313(a)    7.11 (b)(1)   
7.11 (b)(2)    7.11 (c)    7.11 (d)    7.11 § 314(a)    4.03, 13.01, 13.04 (b)
   Not Applicable (c)(1)    13.03 (c)(2)    13.03 (c)(3)    Not Applicable (d)
   Not Applicable (e)    13.04 (f)    Not Applicable § 315(a)    7.01 (b)   
7.05 (c)    7.01 (d)    7.01 (e)    6.11 § 316(a)(last sentence)    2.09
(a)(1)(A)    6.05 (a)(1)(B)    6.04 (a)(2)    Not Applicable (b)    6.07 (c)   
2.12 § 317(a)(1)    6.08 (a)(2)    6.09 (b)    2.04 § 318(a)    13.17

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.



--------------------------------------------------------------------------------

INDENTURE, dated as of [•], 2017, between Cornerstone OnDemand, Inc., a Delaware
corporation (the “Company,” as more fully set forth in Section 1.01), and [U.S.
Bank National Association], as trustee (the “Trustee,” as more fully set forth
in Section 1.01).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
5.75% Convertible Senior Notes due 2021 (the “Securities”).

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01.

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

“Applicable Calculation Date” means the applicable date of calculation for
(i) the Consolidated Total Debt Ratio or (ii) the Consolidated Net Debt Ratio.

“Applicable Measurement Period” means the most recently completed four
consecutive fiscal quarters of the Company ending on or immediately preceding
the Applicable Calculation Date for which internal financial statements are
available; provided that prior to the first date financial statements have been
furnished pursuant to Section 4.03, the Applicable Measurement Period in effect
will be the period of four consecutive fiscal quarters of the Company ended [•],
2017.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for the beneficial interests in any Global Security, the rules and procedures of
the Depository that apply to such transfer or exchange.

“Bankruptcy Custodian” means any receiver, trustee, liquidator or similar
official under any Bankruptcy Law.

“Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal or State
law for the relief of debtors, or any analogous foreign law applicable to the
Company or its Subsidiaries, as the case may be.

“Board of Directors” means the board of directors of the Company or any
committee thereof authorized to act for it.

 

2



--------------------------------------------------------------------------------

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

“Cash and Cash Equivalents” means (i) unrestricted cash and cash equivalents, as
defined in accordance with GAAP, and (ii) unrestricted securities of the
following types: commercial paper, certificates of deposit, guaranteed
investment contracts and repurchase agreements where the obligor to the Company
is rated A (or equivalent rating) or above by Fitch, S&P or Moody’s (or in the
case of commercial paper, rated P-1 or higher by Moody’s or A-1 or higher by
S&P).

“Change in Control” shall be deemed to have occurred at such time as:

(a) any “person” or “group” (as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act), files a Schedule TO or any schedule, form or report under
the Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner” (as that term is used in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the total outstanding voting
power of all classes of the Company’s Capital Stock entitled to vote generally
in the election of directors (“Voting Stock”);

(b) the consummation of a sale, transfer, lease, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the consolidated property or assets of the Company and its Subsidiaries,
taken as a whole, to any “person” or “group” (as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company and/or one
or more of the Company’s direct or indirect Subsidiaries (for the avoidance of
doubt a merger or consolidation of the Company with or into another Person is
not subject to this clause (b));

(c) any transaction or series of related transactions is consummated in
connection with which (whether by means of merger, exchange, liquidation, tender
offer, consolidation, combination, reclassification, recapitalization,
acquisition or otherwise) all or substantially all of the Common Stock are
exchanged for, converted into, acquired for or constitutes solely the right to
receive other securities, other property, assets or cash, but excluding the
consummation of any merger, exchange, tender offer, consolidation or acquisition
of the Company with or by another Person pursuant to which the Persons that
“beneficially owned,” directly or indirectly, the shares of the Company’s Voting
Stock immediately prior to such transaction “beneficially own,” directly or
indirectly, immediately after such transaction, shares of the surviving,
continuing or acquiring corporation’s Voting Stock representing at least a
majority of the total outstanding voting power of all outstanding classes of
Voting Stock of the surviving, continuing or acquiring corporation in
substantially the same proportion relative to each other as such ownership
immediately prior to such transaction, other than changes in proportionality as
a result of any cash/stock election provided under the terms of the definitive
agreement regarding such transaction; or

 

3



--------------------------------------------------------------------------------

(d) the adoption of a plan relating to the Company’s liquidation or dissolution.

Notwithstanding the foregoing, (x) any transaction that constitutes a Change in
Control pursuant to both clause (a) and clause (c) shall be deemed a Change in
Control solely under clause (c) above and (y) a transaction or transactions
described in any of clause (a) through (c) above (including any merger of the
Company solely for the purpose of changing the Company’s jurisdiction of
incorporation) shall not constitute a “Change in Control” if (i) at least ninety
percent (90%) of the consideration received or to be received by holders of the
Common Stock or Reference Property into which the Securities have become
convertible pursuant to Section 10.11 (other than cash payments for fractional
shares or pursuant to statutory appraisal rights) in connection with such
transaction or transactions consists of common equity listed or quoted on The
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or any of their respective successors) (or which will be so traded when
issued or exchanged in connection with such consolidation or merger) and (ii) as
a result of such transaction or transactions, the Securities become convertible
or exchangeable for such consideration pursuant to Section 10.11.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Sale Price” on any date means the per share price of the Common Stock
on such date, determined (i) on the basis of the closing sale price per share
(or if no closing sale price per share is reported, the average of the bid and
ask prices or, if more than one in either case, the average of the average bid
and the average ask prices) on that date as reported in the composite
transactions for the Relevant Stock Exchange; or (ii) if the Common Stock is not
listed on a U.S. national securities exchange on the relevant date, the last
quoted bid price for the Common Stock on the relevant date, as reported by OTC
Markets Group, Inc. or a similar organization; provided, however, that in the
absence of any such report or quotation, the “Closing Sale Price” shall be the
price determined by a nationally recognized independent investment banking firm
retained by the Company for such purpose as most accurately reflecting the per
share price that a fully informed buyer, acting on his own accord, would pay to
a fully informed seller, acting on his own accord in an arm’s-length
transaction, for one share of Common Stock. The Closing Sale Price shall be
determined without reference to after-hours or extended market trading.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company at the date of this Indenture, subject to Section 10.11.

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.

 

4



--------------------------------------------------------------------------------

“Company Order” means a written request or order signed on behalf of the Company
by an Officer and delivered to the Trustee.

“Consolidated Adjusted EBITDA” means with reference to any period, Consolidated
Net Income for such period plus:

(i) to the extent deducted in determining Consolidated Net Income, depreciation,
amortization, interest expense, income taxes, and stock-based compensation
expense;

(ii) any items (regardless of whether any such item is positive or negative), to
the extent such items are included as “Adjustments to Net Income (Loss)” in
bridging from “GAAP Net Income (Loss)” to “non-GAAP Net Income (Loss)” in the
Company’s press release announcing the Company’s financial results for such
period; and

(iii) to the extent included in determining Consolidated Net Income, unrealized
and realized non-cash gains or losses resulting from the impact of foreign
currency changes on the valuation of assets and liabilities on the Company’s
balance sheet; and

minus, to the extent included as income in determining Consolidated Net Income,
interest income and any extraordinary and other non-recurring gains of the
Company and its Subsidiaries on a consolidated basis.

Consolidated Net Income will further be adjusted as follows to account for
Accounting Standards Codification (“ASC”) 842 and ASC 606:

(a) ASC 842: Consolidated Net Income will be determined on the basis of the
accounting for lease obligations in place prior to the adoption of ASC 842.

(b) ASC 606: (A) for fiscal year 2018 and prior periods, Consolidated Net Income
and the related adjustment above shall be the amount pertaining to the standards
in place prior to the adoption of ASC 606 included in the footnotes to the
consolidated financial statements of the Company included in the Company’s most
recent periodic report that the Company is required to file with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, and (B) beginning with the
first quarter of fiscal year 2019 and all subsequent periods, the amount of Net
Income and related adjustments above shall be the amount included on the income
statement included in the Company’s most recent periodic report that the Company
is required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act.

All the foregoing adjustments shall be made without duplication.

“Consolidated Net Debt Ratio” means, as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness of the Company and its Subsidiaries as of
the Applicable Calculation Date minus the aggregate amount of Securities
outstanding as of the Applicable Calculation Date minus all Cash and Cash
Equivalents of the Company and its Subsidiaries determined on a consolidated
basis to (ii) the Consolidated Adjusted EBITDA of the Company and its
Subsidiaries for the Applicable Measurement Period.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries for such period, on a consolidated
basis, provided that there shall be excluded any net income, gain or losses
during such period from (i) any change in accounting principles in accordance
with GAAP, (ii) any prior period adjustment resulting from any change in
accounting principles in accordance with GAAP and (iii) any discontinued
operations.

“Consolidated Total Debt Ratio” means, as of any date of determination, the
ratio of (i) Consolidated Total Indebtedness of the Company and its Subsidiaries
as of the Applicable Calculation Date minus the aggregate amount of Securities
outstanding as of the Applicable Calculation Date to (ii) the Consolidated
Adjusted EBITDA of the Company and its Subsidiaries for the Applicable
Measurement Period.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the aggregate principal amount of all outstanding Indebtedness
of the Company and its Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, unreimbursed drawings under letters of credit,
Obligations in respect of Financing Lease Obligations and third-party debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, (i) all undrawn amounts under revolving
credit facilities, (ii) performance bonds or any similar instruments and
(iii) lease obligations that are not Financing Lease Obligations), in each case
determined on a consolidated basis in accordance with GAAP.

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified under
Section 10.01(b).

“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the Form of Security attached hereto as Exhibit A.

“Conversion Price” means as of any date, $1,000 divided by the Conversion Rate
as of such date.

“Conversion Rate” shall initially be [23.8095]2, subject to adjustment as
provided in Article 10.

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time this Indenture shall be administered, which office
as of the date hereof is located at [633 West 5th Street, 24th Floor, Los
Angeles, California 90071], Attention: [Corporate Trust Services (Cornerstone
OnDemand, Inc.’s 5.75% Convertible Senior Notes due 2021)]. With respect to
presentation for transfer or exchange, conversions or principal payment, such
address shall be [633 West 5th Street, 24th Floor, Los Angeles, California
90071], Attention: [Corporate Trust Services (Cornerstone OnDemand, Inc.’s 5.75%
Convertible Senior Notes due 2021)], or such other address as the Trustee may
designate from time to time by written notice to the Holders and the Company, or
the principal corporate trust office of any successor Trustee (or such other
address as such successor Trustee may designate from time to time by written
notice to the Holders and the Company).

 

2  To be adjusted in the final indenture pursuant to Section 4.13 of the
Investment Agreement, if applicable.

 

6



--------------------------------------------------------------------------------

“Daily VWAP” means, for each Trading Day during the relevant period, the per
share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “[CSOD.Q <equity> AQR]”(or its equivalent successor if
such page is not available) in respect of the period from the scheduled open of
trading until the scheduled close of trading of the primary trading session on
such Trading Day (or if such volume-weighted average price is unavailable, the
market value of one share of Common Stock on such Trading Day determined, using
a volume-weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by the Company). The “Daily
VWAP” shall be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depository” means The Depository Trust Company, its nominees and successors.

“Ex Date” means the first date on which the Common Stock trades on the Relevant
Stock Exchange, regular way, without the right to receive the issuance, dividend
or distribution in question from the Company or, if applicable, from the seller
of Common Stock on the Relevant Stock Exchange (in the form of due bills or
otherwise) as determined by the Relevant Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Financing Lease Obligation” means an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not an operating lease) on the balance sheet for financial reporting purposes in
accordance with GAAP, adjusted for the impact of the adoption of ASC 842
expected to be effective January 1, 2019. At the time any determination thereof
is to be made, the amount of the liability in respect of a financing or capital
lease would be the amount required to be reflected as a liability on such
balance sheet (excluding the footnotes thereto) in accordance with GAAP, before
giving effect to the impact of the adoption of ASC 842.

“Fitch” means Fitch Rating Service, Inc. and any successor to its rating agency
business.

“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect and, to the extent optional, adopted by the Company, on the
Issue Date, consistently applied, except as set forth with respect to ASC 842
and ASC 606 in the foregoing definitions of Consolidated Adjusted EBITDA and
Financing Lease Obligation.

 

7



--------------------------------------------------------------------------------

“Hedging Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables, except as provided
in clause (e) below), whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Financing Lease Obligations in respect of sale and leaseback
transactions;

(e) representing the balance of deferred and unpaid purchase price of any
property or services with a scheduled due date more than six months after such
property is acquired or such services are completed, to the extent that such
obligation has become a liability on the balance sheet of such Person in
accordance with GAAP; or

(f) representing the net amount owing under any Hedging Obligations, if and to
the extent any of the preceding items (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

The amount of any Indebtedness outstanding as of any date will be the principal
amount of such Indebtedness or, in respect of any Indebtedness guaranteed by the
specified Person, the lesser of (i) the principal amount of such Indebtedness of
such other Person and (ii) the maximum amount of such Indebtedness payable under
the guarantee. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the guarantee by the specified Person of any Indebtedness of
any other Person; provided that the amount of such Indebtedness shall be deemed
not to exceed the lesser of the amount secured by such Lien and the value of the
Person’s property securing such Lien.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

“Interest Payment Date” means January 1 and July 1 of each year, beginning on
January 1, 2018.

“Investment Agreement” means the Investment Agreement, dated as of [•], 2017, by
and among Cornerstone OnDemand, Inc. and the other parties thereto.

“Issue Date” means [•], 2017.3

“Lien” means, with respect to any asset, any mortgage, lien (other than
statutory liens that are not overdue by 30 days or more or are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease (as determined prior to the adoption of ASC 842) be deemed to constitute a
Lien.

“Make-Whole Fundamental Change” means an event described in the definition of
Fundamental Change, after giving effect to any exceptions to or exclusions from
the definition of Change in Control (including, without limitation, the
exception described in the paragraph immediately following such clauses), but
without regard to the exclusion set forth in clause (c) of the definition of
Change in Control.

“Market Disruption Event” means, with respect to the Common Stock or any other
security, (i) a failure by the Relevant Stock Exchange to open for trading
during its regular trading session or (ii) the occurrence or existence for more
than one-half hour period in the aggregate on any Scheduled Trading Day for
Common Stock or such other security of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) of the Common Stock or such other security
or in any options contracts or future contracts relating to the Common Stock or
such other security, and such suspension or limitation occurs or exists at any
time before 1:00 p.m., New York City time, on such day.

 

3  The Issue Date will be the Closing Date, as defined in the Investment
Agreement.

 

9



--------------------------------------------------------------------------------

“Maturity Date” means July 1, 2021.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
bankers’ acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, premium, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Officer” means the Chairman of the Board, the Vice Chairman, the Chief
Executive Officer, the President, the Chief Financial Officer, the Chief Legal
Officer, any Executive Vice President, any Senior Vice President, any Vice
President, the Treasurer or the Secretary, or any Assistant Treasurer or
Assistant Secretary of the Company.

“Officers’ Certificate” means a certificate signed by (i) by the Chairman of the
Board, the Vice Chairman, the Chief Executive Officer, the President, the Chief
Financial Officer or any of the Executive Vice Presidents or Senior Vice
Presidents of the Company, and (ii) by the Treasurer, any Assistant Treasurer,
the Secretary, any Assistant Secretary or any of the Vice Presidents of the
Company, delivered to the Trustee.

“Open of Business” means 9:00 a.m., New York City time.

“Opinion of Counsel” means a written opinion that meets the requirements of
Section 13.04 from legal counsel who may be an employee of or counsel for the
Company, or other counsel, including counsel for the transferor or transferee,
reasonably acceptable to the Trustee.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

“Physical Security” means permanent certificated Securities in registered
non-global form issued in denominations of $1,000 principal amount and integral
multiples thereof.

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock (or other security) have the right to receive any cash, securities
or other property or in which Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

 

10



--------------------------------------------------------------------------------

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means, the December 15 or June 15 (whether or not a Business Day),
as the case may be, immediately preceding such Interest Payment Date.

“Relevant Stock Exchange” means The NASDAQ Global Select Market or, if the
Common Stock (or other security for which the Closing Sale Price must be
determined) is not then listed on The NASDAQ Global Select Market, the principal
other U.S. national securities exchange or market on which the Common Stock (or
such other security) is then listed.

“Repurchase Notice” means a “Repurchase Notice” in the form attached as
Attachment 3 to the form of Security attached hereto as Exhibit A.

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Restricted Global Security” means a Global Security that bears the Security
Private Placement Legend.

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act until such time as
such Security is freely tradable by a Person who is not (and has not been for
the three months preceding the applicable transfer) an “affiliate” (as defined
in such rule) pursuant to such rule. Each of the Securities issued on the Issue
Date that bear the Security Private Placement Legend shall be Restricted
Securities as of the Issue Date.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
Relevant Stock Exchange. If the Common Stock is not listed on any U.S. national
securities exchange, “Scheduled Trading Day” means a Business Day.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Agent” means any Registrar, Paying Agent or Conversion Agent.

 

11



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Subsidiary of a Person that would be a
“Significant Subsidiary” of the Person within the meaning of Article 1, Rule
1-02(w) under Regulation S-X under the Exchange Act; provided that, in the case
of a Subsidiary that meets the criteria of clause (3) of such definition of
“significant subsidiary” but not clause (1) or (2) of such definition, such
Subsidiary shall not be deemed to be a Significant Subsidiary unless such
Subsidiary’s income from continuing operations before income taxes,
extraordinary items and cumulative effect of changes in accounting principles
exclusive of amounts attributable to any non-controlling interests for the last
completed fiscal year prior to the date of such determination exceeds
$50,000,000.

“SL Securities” [means any Global Securities or any temporary Securities in
which one or more members of the Silver Lake Group (as defined in the Investment
Agreement) has a beneficial interest or any Physical Securities held in the name
of any member of the Silver Lake Group.]4[means (a) any Restricted Global
Securities identified by CUSIP number [•] and ISIN number [•] pursuant to
Section 2.13, (b) any Unrestricted Global Securities identified by CUSIP number
[•] and ISIN number [•] pursuant to Section 2.13, (c) any Physical Securities
held in the name of any member of the Silver Lake Group (as defined in the
Investment Agreement) and (d) any temporary Securities issued in exchange for or
in lieu of the Securities referred to in clauses (a), (b) or (c) in which one or
more members of the Silver Lake Group has a beneficial interest.]5

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than fifty percent (50%) of the total voting
power of the shares, interests, participations or other equivalents (however
designated) of Capital Stock ordinarily entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers,
trustees or other voting members of the governing body thereof is at the time
owned or controlled, directly or indirectly, by (a) such Person, (b) such Person
and one or more Subsidiaries of such Person or (c) one or more Subsidiaries of
such Person.

“Termination of Trading” shall be deemed to occur if the Common Stock (or other
common equity into which the Securities are then convertible) is not listed for
trading on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors).

“TIA” means the Trust Indenture Act of 1939, as amended and in effect from time
to time.

“Trading Day” means a day on which (i) there is no Market Disruption Event,
(ii) trading in the Common Stock generally occurs on the Relevant Stock Exchange
or, if the Common Stock is not then listed on a U.S. national securities
exchange, on the principal other market on which the Common Stock is then
traded, and (iii) a Closing Sale Price for the Common Stock is available on such
securities exchange or market; provided that if the Common Stock (or other
security for which a Closing Sale Price must be determined) is not so listed or
traded, “Trading Day” means a Business Day.

 

4  To be used if the Securities are initially issued in physical form.

5  To be used if the Securities are initially issued in global form.

 

12



--------------------------------------------------------------------------------

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

“Unrestricted Global Security” means a Global Security that does not bear the
Security Private Placement Legend.

Section 1.02. Other Definitions.

 

Term

   Defined in Section

“Additional Interest”

   4.03(e)

“Applicable Price”

   10.14(d)

“Authorized Officers”

   13.01(c)

“Clause A Distribution”

   10.06(c)

“Clause B Distribution”

   10.06(c)

“Clause C Distribution”

   10.06(c)

“Common Stock Private Placement Legend”

   2.17(b)

“Conversion Agent”

   2.03

“Conversion Obligation”

   10.01(a)

“Distributed Property”

   10.06(c)

“Effective Date”

   10.14(a)

“Electronic Means”

   13.01(c)

“Event of Default”

   6.01

“Fundamental Change Notice”

   3.01(b)

“Fundamental Change Repurchase Date”

   3.01(a)

“Fundamental Change Repurchase Price”

   3.01(a)

“Fundamental Change Repurchase Right”

   3.01(a)

“Global Securities”

   2.01

“Instructions”

   13.01(c)

“Make-Whole Applicable Increase”

   10.14(b)

“Make-Whole Conversion Period”

   10.14(a)

“Master Agreement”

   1.01


(Definition of

“Hedging Agreement”)

“Merger Event”

   10.11

“Participants”

   2.15(a)

“Paying Agent”

   2.03

“Reference Property”

   10.11

“Registrar”

   2.03

“Repurchase Upon Fundamental Change”

   3.01(a)

“Resale Restriction Termination Date”

   2.17(a)

“Securities”

   Preamble

“Security Private Placement Legend”

   2.17

“Special Interest”

   6.01(j)

“Spin-Off”

   10.06(c)

“Trigger Event”

   10.06(c)

“Valuation Period”

   10.06(c)

“Voting Stock”

   1.01


(Definition of

“Change in Control”)

 

13



--------------------------------------------------------------------------------

Section 1.03. Rules of Construction. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with U.S. generally accepted accounting principles in effect from
time to time;

(iii) “or” is not exclusive;

(iv) “including” means “including without limitation”;

(v) words in the singular include the plural and in the plural include the
singular;

(vi) provisions apply to successive events and transactions;

(vii) the term “principal” means the principal of any Security payable under the
terms of such Securities, unless the context otherwise requires;

(viii) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture;

(ix) references to currency shall mean the lawful currency of the United States
of America, unless the context requires otherwise; and

(x) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified.

Section 1.04. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“indenture securities” means the Securities.

“indenture security holder” means a holder of the Securities.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company and any successor
obligor upon the Securities.

 

14



--------------------------------------------------------------------------------

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein are used herein as so defined.

Section 1.05. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Security in this Indenture shall
be deemed to include Additional Interest and Special Interest if, in such
context, Additional Interest and/or Special Interest is, was or would be
payable. Unless the context otherwise requires, any express mention of
Additional Interest or Special Interest in any provision hereof shall not be
construed as excluding Additional Interest or Special Interest, as the case may
be, in those provisions hereof where such express mention is not made.

ARTICLE 2

THE SECURITIES

Section 2.01. Form and Dating. The Securities and the Trustee’s certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is incorporated in and forms a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule or
usage; provided that such notations, legends or endorsements are in a form
acceptable to the Company. Each Security shall be dated the date of its
authentication.

So long as the Securities, or portion thereof, are eligible for book-entry
settlement with the Depository, unless otherwise required by law, subject to
Section 2.15, such Securities may be represented by one or more Securities in
global form registered in the name of the Depository or the nominee of the
Depository (“Global Securities”). The transfer and exchange of beneficial
interests in any such Global Securities shall be effected through the Depository
in accordance with this Indenture and the Applicable Procedures. Except as
provided in Section 2.15, beneficial owners of a Global Security shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive Physical Securities and such beneficial owners will not be
considered Holders of such Global Security.

(a) Initial Securities. The Securities shall be issued initially in the form of
[Physical][Global] Securities and, if applicable, bearing any legends required
by Section 2.17. Physical Securities may be issued in exchange for Global
Securities solely pursuant to Section 2.15. Physical Securities may be exchanged
for interests in a Global Security pursuant to Section 2.06.

(b) Global Securities Generally. Any Global Securities shall represent such of
the outstanding Securities as shall be specified therein and shall provide that
it shall represent the aggregate amount of outstanding Securities from time to
time endorsed thereon and that the aggregate amount of outstanding Securities
represented thereby may from time to time be increased or reduced to reflect
issuances, repurchases, conversions, transfers or exchanges permitted hereby.
Any endorsement of a Global Security to reflect the amount of any increase or
decrease in the amount of outstanding Securities represented thereby shall be
made by the Trustee or the custodian for the Global Security, at the written
direction of the Trustee, in such manner and upon instructions given by the
Holder of such Securities in accordance with this

 

15



--------------------------------------------------------------------------------

Indenture. Payment of principal of, and interest on, any Global Securities
(including the Fundamental Change Repurchase Price, if applicable) shall be made
to the Depository in immediately available funds. The Company initially appoints
the Trustee to act as the Depository’s custodian with respect to the Global
Securities. The Company has entered into a letter of representations with the
Depository in the form provided by the Depository and the Trustee and each
Securities Agent are hereby authorized to act in accordance with such letter and
the Applicable Procedures.

Section 2.02. Execution and Authentication. One duly authorized Officer shall
sign the Securities for the Company by manual or facsimile signature.

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

A Security shall not be valid until duly authenticated by the manual signature
of the Trustee. The signature shall be conclusive evidence that the Security has
been authenticated under this Indenture.

Upon a Company Order, the Trustee shall authenticate Securities for original
issue in the aggregate principal amount of $300,000,000. The aggregate principal
amount of Securities outstanding at any time may not exceed $300,000,000,
subject to the immediately succeeding paragraph and except for Securities
authenticated and delivered in lieu of lost, destroyed or wrongfully taken
Securities pursuant to Section 2.07.

The Company may not, without the consent of Holders of one hundred percent
(100%) in aggregate principal amount of the outstanding Securities, increase the
aggregate principal amount of Securities by issuing additional Securities in the
future (except for Securities authenticated and delivered upon registration of
transfer or exchange for or in lieu of other Securities pursuant to Sections
2.06, 2.07, 2.10, 2.15, 2.16, 2.17, 3.01(h) and 10.02(f)).

Upon a Company Order, the Trustee shall authenticate Securities, including
Securities not bearing the Security Private Placement Legend, to be issued to
the transferees when sold pursuant to an effective registration statement under
the Securities Act as set forth in Section 2.16(b) or when not otherwise
required under this Indenture to bear the Security Private Placement Legend.

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

If a Company Order pursuant to this Section 2.02 has been, or simultaneously is,
delivered, then any instructions by the Company to the Trustee with respect to
endorsement, delivery or redelivery of a Security that is a Global Security
shall be in writing. The Securities shall be issuable only in registered form
without interest coupons and only in minimum denominations of $1,000 principal
amount and any integral multiple thereof.

 

16



--------------------------------------------------------------------------------

Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain, or shall cause to be maintained, (i) an office or agency where
Securities may be presented for registration of transfer or for exchange
(“Registrar”), (ii) an office or agency where Securities may be presented for
payment (“Paying Agent”) and (iii) an office or agency where Securities may be
presented for conversion (“Conversion Agent”). The Registrar shall keep a
register of the Securities and of their transfer and exchange. The Company may
appoint or change one or more co-registrars, one or more additional paying
agents and one or more additional conversion agents, subject to providing
written notification to the Trustee of any such new registrar, paying agent or
conversion agent, and may act in any such capacity on its own behalf. The term
“Registrar” includes any co-registrar; the term “Paying Agent” includes any
additional paying agent; and the term “Conversion Agent” includes any additional
conversion agent.

The Company shall use reasonable best efforts to enter into an appropriate
agency agreement with any Securities Agent not a party to this Indenture, if
any. Such agency agreement, if any, shall implement the provisions of this
Indenture that relate to such Securities Agent. The Company shall notify the
Trustee in writing of the name and address of any Securities Agent not a party
to this Indenture. If the Company fails to maintain an entity other than the
Trustee as Registrar, Paying Agent or Conversion Agent, the Trustee shall act as
such.

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.

Section 2.04. Paying Agent to Hold Money in Trust. Each Paying Agent shall hold
in trust for the benefit of the Holders or the Trustee all moneys held by the
Paying Agent for the payment of the Securities, and shall notify the Trustee in
writing of any Default by the Company in making any such payment. While any such
Default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and account for any funds so paid by it.
Upon payment over to the Trustee, the Paying Agent shall have no further
liability for such money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent; provided that the Company may not act as Paying Agent upon the occurrence
and continuance of an Event of Default.

Section 2.05. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Holders and shall otherwise comply with Section 312(a) of the TIA.
If the Trustee is not the Registrar, the Company shall furnish, or shall cause
to be furnished, to the Trustee before each Interest Payment Date and at such
other times as the Trustee may request in writing a list, in such form and as of
such date as the Trustee may reasonably require, of the names and addresses of
Holders appearing in the security register of the Registrar and the Company
shall otherwise comply with Section 312(a) of the TIA.

 

17



--------------------------------------------------------------------------------

Section 2.06. Transfer and Exchange. (a) Subject to Section 2.15 and
Section 2.16, where Securities are presented to the Registrar with a request to
register their transfer or to exchange them for an equal principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange if its requirements under this Indenture for such
transaction are met. To permit registrations of such transfers and exchanges,
the Trustee shall authenticate Securities at the Registrar’s request or upon the
Trustee’s receipt of a Company Order therefor. The Company, the Registrar or the
Trustee, as the case may be, shall not be required to register the transfer or
exchange of any Security for which a Repurchase Notice has been delivered, and
not withdrawn, in accordance with this Indenture, except if the Company has
defaulted in the payment of the Fundamental Change Repurchase Price with respect
to such Security or to the extent that a portion of such Security is not subject
to such Repurchase Notice.

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company and the Trustee may require payment of a sum
sufficient to cover any documentary, stamp, issue or transfer tax or similar
governmental charge that may be imposed in connection with any transfer,
exchange or conversion of Securities, other than exchanges pursuant to
Section 2.07, Section 2.10, Section 3.01, Section 9.04 or Section 10.02, in each
case, not involving any transfer.

(b) Exchanges of Physical Securities for Beneficial Interests in Global
Securities. A Holder may request a transfer or exchange of a Physical Security
for a beneficial interest in a Global Security and the Company shall use
commercially reasonable efforts to cause the Physical Securities to be eligible
for book-entry settlement with the Depository, if upon such transfer or exchange
such interest could be held in an Unrestricted Global Security. If and when the
Company is successful in causing the Physical Securities to be eligible for
book-entry settlement with the Depository a holder may transfer or exchange a
Physical Security for a beneficial interest in a Global Security by
(i) surrendering such Physical Security for registration of transfer or
exchange, together with any endorsements or instruments of transfer required by
any of the Company, the Trustee or the Registrar, at any office or agency
maintained by the Company for such purposes pursuant to Section 4.02; (ii) if
such Physical Security is a Restricted Security, delivering any documentation
required by Section 2.16; (iii) complying with Section 2.16(e), if applicable,
(iv) satisfying all other requirements for such transfer set forth in this
Section 2.06 and Section 2.15; and (v) providing written instructions to the
Trustee to make, or to direct the Registrar to make, an adjustment in its books
and records with respect to the applicable Global Security to reflect an
increase in the aggregate principal amount of the Securities represented by such
Global Security, which instructions will contain information regarding the
Depository account to be credited with such increase. Upon the satisfaction of
conditions (i), (ii), (iii), (iv) and (v), as applicable, the Trustee will
cancel such Physical Security and cause, in accordance with the Applicable
Procedures, the aggregate principal amount of Securities represented by such
Global Security to be increased by the aggregate principal amount of such
Physical Security, and will credit or cause to be credited the account of the
Person specified in the instructions provided by the exchanging Holder in an
amount equal to the aggregate principal amount of such Physical Security. If no
Global Securities are then outstanding, the Company, in accordance with
Section 2.02, will promptly execute and deliver to the Trustee, and the Trustee,
upon receipt of a Company Order and in accordance with Section 2.02, will
authenticate, a new Global Security in the appropriate aggregate principal
amount.

 

18



--------------------------------------------------------------------------------

Section 2.07. Replacement Securities. If the Holder of a Security claims that
the Security has been mutilated, lost, destroyed or wrongfully taken, the
Company shall issue and the Trustee shall authenticate, at the Holder’s expense,
a replacement Security upon surrender to the Trustee of the mutilated Security,
or upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, if required by the Trustee or the
Company, indemnity (including in the form of a bond) must be provided by the
Holder that is reasonably satisfactory to the Trustee and the Company to
indemnify and hold harmless the Company, the Trustee or any Securities Agent
from any loss that any of them may suffer if such Security is replaced.

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become due and payable, the Company in its discretion may, instead of issuing a
new Security, pay the amounts due in respect of such Security as provided
hereunder.

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

Section 2.08. Outstanding Securities. Securities outstanding at any time are all
the Securities authenticated by the Trustee except for those converted, those
cancelled by it, those delivered to it for cancellation and those described in
this Section 2.08 as not outstanding. Except to the extent provided in
Section 2.09, a Security does not cease to be outstanding because the Company or
one of its Subsidiaries or Affiliates holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

If the Paying Agent (in the case of a Paying Agent other than the Company)
holds, as of 11:00 a.m. New York City time on a Fundamental Change Repurchase
Date or the Maturity Date, money sufficient to pay the aggregate Fundamental
Change Repurchase Price or principal amount (plus accrued and unpaid interest,
if any), as the case may be, with respect to all Securities to be repurchased or
paid on such Fundamental Change Repurchase Date or the Maturity Date, as the
case may be, in each case, payable as herein provided on such Fundamental Change
Repurchase Date or the Maturity Date, then (unless there shall be a Default in
the payment of such aggregate Fundamental Change Repurchase Price or principal
amount, or of such accrued and unpaid interest), except as otherwise provided
herein, on and after such date such Securities shall be deemed to be no longer
outstanding, interest on such Securities shall cease to accrue, and such
Securities shall be deemed to be paid whether or not such Securities are
delivered to the Paying Agent. Thereafter, all rights of the Holders of such
Securities shall terminate with respect to such Securities, other than the right
to receive the Fundamental Change Repurchase Price or principal amount, as the
case may be, plus, if applicable, such accrued and unpaid interest in accordance
with this Indenture. For the avoidance of doubt, any Securities that are not
submitted by a Holder for a Repurchase Upon Fundamental Change pursuant to
Section 3.01 shall remain outstanding and shall be unaffected by this paragraph.

 

19



--------------------------------------------------------------------------------

If a Security is converted in accordance with Article 10 then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security
unless there shall be a Default in the payment or delivery of the consideration
payable and/or deliverable hereunder upon such conversion (except that any such
Security will remain outstanding solely for the purpose of receiving any
interest or other amounts due following such conversion as set forth in this
Indenture).

Section 2.09. Securities Held by the Company or an Affiliate. In determining
whether the Holders of the required aggregate principal amount of Securities
have concurred in any direction, waiver or consent, Securities owned by the
Company or any of its Subsidiaries or Affiliates shall be considered as though
not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above described Persons;
and the Trustee shall be entitled to accept such Officers’ Certificate as
conclusive evidence of the facts therein set forth and of the fact that all
Securities not listed therein are outstanding for the purpose of any such
determination. Notwithstanding Section 316(a)(1) of the TIA (which, for the
avoidance of doubt, shall not apply to this Indenture until this Indenture is
qualified under the TIA) or anything herein to the contrary, to the fullest
extent permitted by law, no SL Securities shall be deemed to be owned by the
Company or any of its Subsidiaries or Affiliates for purposes of this Indenture,
the Securities and any direction, waiver or consent with respect thereto.

Section 2.10. Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order therefor, shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.

 

20



--------------------------------------------------------------------------------

Section 2.11. Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar, Paying Agent and Conversion Agent
shall forward to the Trustee any Securities surrendered to them for transfer,
exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation in accordance with its customary procedures. The Company may not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
10. All cancelled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of cancelled
securities.

Section 2.12. Defaulted Interest. If, and to the extent, the Company defaults in
a payment of interest on the Securities, the Company shall pay in cash the
defaulted interest in any lawful manner plus, to the extent not prohibited by
applicable statute or case law, interest on such defaulted interest at the rate
provided in the Securities. The Company may pay the defaulted interest (plus
interest on such defaulted interest) to the Persons who are Holders on a
subsequent special record date. The Company shall fix such special record date
and payment date. At least fifteen (15) calendar days before the special record
date, the Company shall send to Holders a notice that states the special record
date, payment date and amount of interest to be paid. Upon the due payment in
full, interest shall no longer accrue on such defaulted interest pursuant to
this Section 2.12.

Section 2.13. CUSIP Numbers. The Company in issuing the Securities may use one
or more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP numbers in
notices as a convenience to Holders; provided, however, that no representation
is hereby deemed to be made by the Trustee as to the correctness or accuracy of
the CUSIP numbers printed on the notice or on the Securities; and provided
further that reliance may be placed only on the other identification numbers
printed on the Securities, and the effectiveness of any such notice shall not be
affected by any defect in, or omission of, such CUSIP numbers. The Company shall
promptly notify the Trustee in writing of any change in the CUSIP numbers.

[On the Issue Date, the Securities shall initially bear the CUSIP and ISIN
numbers set forth in the following sentence. The CUSIP and ISIN numbers for the
SL Securities that are Restricted Global Securities shall be [•] and [•],
respectively; the CUSIP and ISIN numbers for the SL Securities that are
Unrestricted Global Securities shall be [•] and [•], respectively; the CUSIP and
ISIN numbers for Restricted Global Securities other than SL Securities shall be
[•] and [•], respectively; and the CUSIP and ISIN numbers for Unrestricted
Global Securities other than SL Securities shall be [•] and [•], respectively.]6

Section 2.14. Deposit of Moneys. Prior to 11:00 a.m., New York City time, on
each Interest Payment Date, the Maturity Date or any Fundamental Change
Repurchase Date, the Company shall deposit with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust in
accordance with Section 2.04) money, in funds immediately available on such
date, sufficient to make cash payments, if any, due on such Interest Payment
Date, the Maturity Date or such Fundamental Change Repurchase Date, as the case
may be, in a timely manner which permits the Paying Agent to remit payment to
the Holders on such Interest Payment Date, the Maturity Date or such Fundamental
Change Repurchase Date, as the case may be.

 

6  In the event Global Securities are issued, CUSIPs/ISINs for each type of
Security to be included.

 

21



--------------------------------------------------------------------------------

If any Interest Payment Date, the Maturity Date or any Fundamental Change
Repurchase Date falls on a date that is not a Business Day, the payment due on
such Interest Payment Date, the Maturity Date or such Fundamental Change
Repurchase Date, as the case may be, shall be postponed until the next
succeeding Business Day, and no interest or other amount shall accrue as a
result of such postponement.

Section 2.15. Book-Entry Provisions for Global Securities. (a) Global Securities
initially shall (i) be registered in the name of the Depository, its successors
or their respective nominees, (ii) be delivered to the Trustee as custodian for
the Depository, its successors or their respective nominees, as the case may be,
and (iii) bear the legends such Global Securities are required to bear under
Section 2.17.

Members of, or participants in, the Depository (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under the Global
Security, and the Depository (or its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of the
Global Security for all purposes whatsoever; provided, however, that each SL
Security that is a Global Security shall be subject to the rights under
Section 9.02 and Section 10.02(c) of the beneficial owners of such SL Security.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee, any Securities Agent or any of their respective agents from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and Participants, the
operation of customary practices governing the exercise of the rights of a
Holder of any Security.

(b) Except as otherwise set forth in this Section 2.15 or Section 2.16,
transfers of Global Securities shall be limited to transfers in whole, but not
in part, to the Depository, its successors or their respective nominees. In
addition, one or more Physical Securities shall be transferred to each owner of
a beneficial interest in a Global Security, as identified by the Depository, in
exchange for its beneficial interest in the Global Securities if (i) the
Depository notifies the Company that the Depository is unwilling or unable to
continue as depository for any Global Security, or the Depository ceases to be a
“clearing agency” registered under Section 17A of the Exchange Act, and, in
either case, a successor Depository is not appointed by the Company within
ninety (90) days of such notice or cessation or (ii) an Event of Default has
occurred and is continuing and the Registrar has received a written request from
the beneficial owner (via the Depository) of the relevant Securities to issue
Physical Securities. For the avoidance of doubt, if any event described in
clause (i) of the immediately preceding sentence occurs, any owner of a
beneficial interest in any Global Security will be entitled to receive one or
more Physical Securities in exchange for its beneficial interest or interests in
the Global Securities, and if any event described in clause (ii) of the
immediately preceding sentence occurs, only the beneficial owner that has made a
written request to the Registrar (via the Depository) will be entitled to
receive one or more Physical Securities in exchange for its beneficial interest
or interests in the Global Securities. The Company may also exchange beneficial
interests in a Global Security for one or more Physical Securities registered in
the name of the owner of beneficial interests if the Company and the owner of
such beneficial interests agree to so exchange.

 

22



--------------------------------------------------------------------------------

(c) The transfer and exchange of beneficial interests in the Global Securities
shall be effected through the Depository, in accordance with the provisions of
this Indenture and the Applicable Procedures. Transfers of beneficial interests
in the Global Securities also shall require compliance with either subparagraph
(i) or (ii) below, as applicable, as well as, to the extent applicable, the
other provisions of this Section 2.15(c) that follow:

(i) Transfer of Beneficial Interests in the Same Global Security. Beneficial
interests in any Restricted Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in the same
Restricted Global Security (or a Restricted Global Security with the same CUSIP
number) in accordance with the transfer restrictions set forth in the Security
Private Placement Legend. Beneficial interests in any Unrestricted Global
Security may be transferred to Persons who take delivery thereof in the form of
a beneficial interest in an Unrestricted Global Security. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this clause (i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Securities. In connection with all transfers and exchanges of a beneficial
interest in a Global Security that are not addressed by Section 2.15(c)(i),
there must be delivered (A) such instruction or order from a Participant or an
Indirect Participant to the Depository, as may be required by the Applicable
Procedures, directing the Depository to credit or cause to be credited a
beneficial interest in another Global Security in an amount equal to the
beneficial interest to be transferred or exchanged and (B) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase. Upon satisfaction of all
of the requirements for transfer or exchange of beneficial interests in a Global
Security contained in this Indenture, the Trustee shall adjust the principal
amount of the Global Securities pursuant to Section 2.15(d).

(iii) Transfer and Exchange of Beneficial Interests in a Restricted Global
Security for Beneficial Interests in an Unrestricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Security or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Security if the exchange or transfer complies
with the requirements of this Section 2.15(c) and the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Security, a certificate from such Holder substantially in
the form of Exhibit E; or

(B) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security, a certificate from such holder in the form of Exhibit D;

 

23



--------------------------------------------------------------------------------

and, in each such case set forth in this clause (iii), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that no registration
under the Securities Act is required in connection with such exchange or
transfer of beneficial interests to the relevant Person or in connection with
any re-sales of the beneficial interests in the Unrestricted Global Security
that are beneficially owned by such Person on the date of such opinion.

Beneficial interests in an Unrestricted Global Security cannot be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Security.

(iv) Transfer and Exchange of Beneficial Interests in one Restricted Global
Security for Beneficial Interests in another Restricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in a Restricted Global Security with a
different CUSIP or different legends or transferred to a Person who takes
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends if the exchange or transfer
complies with the requirements of this Section 2.15(c) and the Registrar
receives the following:

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in a
Restricted Global Security with a different CUSIP or different legends, a
certificate from such Holder substantially in the form of Exhibit E; or

(B) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends, a certificate from such
holder in the form of Exhibit D.

Notwithstanding the foregoing or anything to the contrary provided herein, a
holder of a beneficial interest in a Security that is not an SL Security may not
exchange or transfer such beneficial interest for a beneficial interest in an SL
Security.

(d) At such time as all beneficial interests in a particular Global Security
have been exchanged for Physical Securities or a particular Global Security has
been repurchased or canceled in whole and not in part, each such Global Security
shall be returned to or retained and canceled by the Trustee in accordance with
Section 2.11. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global Security
or for Physical Securities, the principal amount of Securities represented by
such Global Security shall be reduced accordingly and an endorsement shall be
made on such Global Security by the Trustee or by the Depository at the
direction of the Trustee to reflect such reduction; and if the beneficial
interest is being exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security shall be increased accordingly and an
endorsement shall be made on such Global Security by the Trustee or by the
Depository at the direction of the Trustee to reflect such increase.

 

24



--------------------------------------------------------------------------------

(e) In connection with the transfer of a Global Security in its entirety to
beneficial owners pursuant to Section 2.15(b), such Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall upon written instructions from the Company
authenticate and deliver, to each beneficial owner identified by the Depository
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Physical Securities of authorized denominations.

(f) Any Physical Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.15(b), shall bear the same legend(s), if any,
from Exhibit B-1A that are borne by the relevant Global Security, except to the
extent the requirements of Section 2.15(c)(iii) or Section 2.15(c)(iv) are
satisfied with respect to the removal or addition of any legend, mutatis
mutandis for the fact that a Physical Security is being issued rather than a
beneficial interest in a Global Security.

(g) The Holder of any Global Security may grant proxies and otherwise authorize
any Person, including Participants and Persons that may hold interests through
Participants, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

(h) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on the transfer of any interest
in any Securities imposed under this Indenture or under applicable law
(including any transfers between or among Participants or beneficial owners of
interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(i) Neither the Trustee nor any Securities Agent shall have any responsibility
for any actions taken or not taken by the Depository.

(j) No service charge shall be made to or by a holder of a beneficial interest
in a Global Security or to or by a Holder of a Physical Security for any
registration of transfer or exchange.

(k) All Global Securities and Physical Securities issued upon any registration
of transfer or exchange of Global Securities or Physical Securities shall
evidence the same debt of the Company and entitled to the same benefits under
this Indenture, as the Global Securities or Physical Securities surrendered upon
such registration of transfer or exchange.

(l) Prior to due presentment for the registration of a transfer of any Security,
the Trustee and the Company may deem and treat the Person in whose name any
Security is registered as the absolute owner of such Security for the purpose of
receiving payment of principal of and interest on such Securities and, subject
to Section 2.09, for all other purposes, and neither of the Trustee or the
Company shall be affected by notice to the contrary.

 

25



--------------------------------------------------------------------------------

(m) Upon surrender for registration of transfer of any Security at the office or
agency of the Company designated pursuant to Section 4.02, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more replacement Securities of any
authorized denomination or denominations of a like aggregate principal amount.

(n) At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denomination or denominations of a like aggregate
principal amount upon surrender of the Securities to be exchanged at such office
or agency. Whenever any Global Securities or Physical Securities are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and send, the replacement Global Securities and Physical Securities
which the Holder making the exchange is entitled to in accordance with the
provisions of Section 2.02.

(o) Neither the Trustee nor any Securities Agent shall have any responsibility
or obligation to any beneficial owner of an interest in the Global Securities,
an agent member of, or a participant in, the Depository or other person with
respect to the accuracy of the records of the Depository or its nominees or of
any Participant or member thereof, with respect to any ownership interest in the
Global Securities or with respect to the delivery to any Participant, agent
member, beneficial owner or other Person (other than the Depository) of any
notice or the payment of any amount or delivery of any Securities (or other
security or property) under or with respect to such Securities. The rights of
beneficial owners in any Global Securities shall be exercised only through the
Depository, subject to its applicable rules and procedures. The Trustee and each
agent may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its agent members, Participants and
any beneficial owners.

Section 2.16. Special Transfer Provisions. (a) Notwithstanding any other
provisions of this Indenture, but except as provided in Section 2.15(b), a
Global Security may not be transferred except as a whole by the Depository to a
nominee of the Depository or by a nominee of the Depository to the Depository or
another nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.

(b) Upon the transfer, exchange or replacement of Securities not bearing the
Security Private Placement Legend, unless the Company notifies the Trustee in
writing otherwise, the Trustee shall deliver Securities that do not bear the
Security Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing the Security Private Placement Legend, the Trustee shall
deliver only Securities that bear the Security Private Placement Legend unless
(i) the requested transfer, exchange or replacement is after the Resale
Restriction Termination Date, (ii) there is delivered to the Trustee and the
Company an Opinion of Counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that no registration under the Securities
Act is required in connection with such transfer, exchange or replacement of
such Securities in connection with any re-sales of such Securities on the date
of such opinion or (iii) such Security has been sold pursuant to an effective
registration statement under the Securities Act and the Holder selling such
Securities has delivered to the Registrar a notice in the form of Exhibit C
hereto.

 

26



--------------------------------------------------------------------------------

(c) By its acceptance of any Security or any Common Stock bearing the Security
Private Placement Legend or the Common Stock Private Placement Legend, each
holder thereof acknowledges the restrictions on transfer of such security set
forth in this Indenture and in the Security Private Placement Legend or Common
Stock Private Placement Legend, as applicable, and agrees that it will transfer
such security only as provided in this Indenture and as permitted by applicable
law.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16 in
accordance with its customary document retention policies. The Company shall
have the right to inspect and make copies of all such letters, notices or other
written communications at any reasonable time upon the giving of reasonable
written notice to the Registrar.

(d) The Company may, to the extent permitted by law, purchase the Securities in
the open market or by tender offer at any price or by private agreement without
giving prior notice to Holders. The Company may, at its option, surrender to the
Trustee for cancellation any Securities the Company purchases in this manner.
Securities surrendered to the Trustee for cancellation may not be reissued or
resold and shall be promptly cancelled pursuant to Section 2.11.

(e) Any Physical Securities that are purchased or owned by the Company, any
Subsidiary of the Company or any other Affiliate of the Company or its
Subsidiaries may not be resold by the Company, such Subsidiary or such Affiliate
in a transaction in which the transferee takes its interest in the form of a
beneficial interest in a Global Security unless registered under the Securities
Act or resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Securities no longer being
Restricted Securities.

Section 2.17. Restrictive Legends.

(a) Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the legend (the “Security Private Placement Legend”) as set
forth in Exhibit B-1A on the face thereof until the date such Securities no
longer constitute Restricted Securities as reasonably determined by the Company
in good faith and evidenced by an Officers’ Certificate (such date, the “Resale
Restriction Termination Date”).

No transfer of any Security prior to the Resale Restriction Termination Date
will be registered by the Registrar unless the applicable box has been checked
on the Form of Assignment attached as Attachment 1 to the Form of Security
attached hereto as Exhibit A.

Any Security (or security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms may, upon surrender of such Security for exchange to the Trustee in
accordance with the provisions of this Article 2, be exchanged for a new
Security or Securities, of like tenor and aggregate principal amount, which
shall not bear the Security Private Placement Legend required by this
Section 2.17(a) and shall not be assigned a restricted CUSIP number. In
addition, on and after the Resale Restriction Termination Date, upon the request
of any Holder and upon surrender of its Security for

 

27



--------------------------------------------------------------------------------

exchange, the Company shall exchange a Physical Security with the Security
Private Placement Legend for a Physical Security without Security Private
Placement Legend so long as the Holder covenants to the Company that it will
offer, sell, pledge or otherwise transfer such Security in compliance with the
Securities Act. The Company shall be entitled to instruct the Trustee in writing
to cancel any Global Security as to which such restrictions on transfer shall
have expired in accordance with their terms for exchange, and, upon such
instruction, the Trustee shall provide evidence of cancellation of such Global
Security; and any new Global Security exchanged therefor shall not bear the
Security Private Placement Legend specified in this Section 2.17(a) and shall
not be assigned a restricted CUSIP number. The Company shall promptly notify the
Trustee in writing upon the occurrence of the Resale Restriction Termination
Date and promptly after a registration statement, if any, with respect to the
Securities or any Common Stock issued upon conversion of the Securities has been
declared effective under the Securities Act.

(b) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Security, if any,
shall, if such shares constitute Restricted Securities at their time of
issuance, bear the legend (the “Common Stock Private Placement Legend”) as set
forth in Exhibit B-1B unless such Common Stock have been transferred pursuant to
a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or have been sold pursuant to the exemption from registration provided by Rule
144 or any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company in writing.

(c) Each Global Security shall also bear the legend as set forth in Exhibit B-2.

(d) Each Security issued with “original issue discount” for United States
federal income tax purposes shall also bear the legend as set forth in Exhibit
B-3.

ARTICLE 3

REPURCHASE UPON A FUNDAMENTAL CHANGE

Section 3.01. Repurchase at Option of Holder Upon a Fundamental Change. (a) If a
Fundamental Change occurs at any time prior to the Maturity Date, each Holder of
Securities shall have the right (the “Fundamental Change Repurchase Right”), at
such Holder’s option, to require the Company to repurchase (a “Repurchase Upon
Fundamental Change”) all of such Holder’s Securities (or any portion thereof
that is equal to $1,000 in principal amount or an integral multiple thereof), on
a date selected by the Company (the “Fundamental Change Repurchase Date”), which
shall be no later than thirty five (35) Business Days, and no earlier than
twenty (20) Business Days (or as such period may be extended pursuant to
Section 3.01(j)), after the date the Fundamental Change Notice is sent in
accordance with Section 3.01(b), at a price, payable in cash, equal to one
hundred percent (100%) of the principal amount of the Securities (or portion
thereof) to be so repurchased, plus the sum of the amounts of all remaining
scheduled interest payments through and including the Maturity Date (the
“Fundamental Change Repurchase Price”), subject to satisfaction of the following
conditions:

 

28



--------------------------------------------------------------------------------

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, no later than the Close of Business on the Business Day
immediately preceding the Fundamental Change Repurchase Date, of a Repurchase
Notice, in the form set forth in the Securities or any other form of written
notice substantially similar thereto, in each case, duly completed and signed,
with appropriate signature guarantee, stating:

(A) the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

(B) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(C) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.01; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Repurchase Notice, of such
Securities (together with all necessary endorsements) with respect to which the
Fundamental Change Repurchase Right is being exercised, if such Securities are
Physical Securities, or book-entry transfer of the Securities, if the Securities
are Global Securities, in compliance with the Applicable Procedures;

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, to, but excluding, such Interest Payment Date shall be paid on
such Interest Payment Date to the Holder of record of such Securities at the
Close of Business on such Record Date (without any surrender of such Securities
by such Holder), and the Fundamental Change Repurchase Price shall not include
such accrued but unpaid interest.

If such Securities are held in book-entry form through the Depository, the
delivery of any Securities, Repurchase Notice, Fundamental Change Notice or
notice of withdrawal pursuant to the second immediately succeeding paragraph
shall comply with the Applicable Procedures.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.01(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to the Close
of Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall be delivered in
accordance with, and contain the information specified in, Section 3.01(b)(x).

 

29



--------------------------------------------------------------------------------

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

(b) On or before the 20th Business Day after the consummation of a Fundamental
Change, the Company shall send, or cause to be sent, to all Holders of the
Securities in accordance with Section 13.01 a notice (the “Fundamental Change
Notice”) of the occurrence of such Fundamental Change and the Fundamental Change
Repurchase Right arising as a result thereof. The Company shall deliver a copy
of the Fundamental Change Notice to the Trustee at the time such notice is
delivered to the Holders. Each Fundamental Change Notice shall state:

(i) the events causing the Fundamental Change;

(ii) the date of the Fundamental Change;

(iii) the Fundamental Change Repurchase Date;

(iv) the last date on which the Fundamental Change Repurchase Right may be
exercised, which shall be the Business Day immediately preceding the Fundamental
Change Repurchase Date;

(v) the Fundamental Change Repurchase Price;

(vi) the names and addresses of the Paying Agent and the Conversion Agent;

(vii) the procedures that a Holder must follow to exercise the Fundamental
Change Repurchase Right;

(viii) that the Fundamental Change Repurchase Price for any Security as to which
a Repurchase Notice has been given and not withdrawn will be paid no later than
the later of such Fundamental Change Repurchase Date and the time of book-entry
transfer or delivery of the Security (together with all necessary endorsements);

(ix) that, except as otherwise provided herein with respect to a Fundamental
Change Repurchase Date that is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, on
and after such Fundamental Change Repurchase Date (unless there shall be a
Default in the payment of the Fundamental Change Repurchase Price), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance herewith, the Fundamental Change Repurchase
Price;

(x) that a Holder will be entitled to withdraw its election in the Repurchase
Notice prior to the Close of Business on the Business Day immediately preceding
the Fundamental Change Repurchase Date, or such longer period as may be required
by law, delivered in the same manner as the related Repurchase Notice was
delivered and setting forth the name of such Holder, a statement that such
Holder is withdrawing its election to have Securities purchased by the Company
on such Fundamental Change Repurchase

 

30



--------------------------------------------------------------------------------

Date pursuant to a Repurchase Upon Fundamental Change, the certificate number(s)
of such Securities to be so withdrawn (if such Securities are Physical
Securities), the principal amount of the Securities of such Holder to be so
withdrawn, which amount must be $1,000 or an integral multiple thereof and the
principal amount, if any, of the Securities of such Holder that remain subject
to the Repurchase Notice delivered by such Holder in accordance with this
Section 3.01, which amount must be $1,000 or an integral multiple thereof;
provided, however, that if there shall be a Default in the payment of the
Fundamental Change Repurchase Price, a Holder shall be entitled to withdraw its
election in the Repurchase Notice at any time during which such Default is
continuing;

(xi) the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change (if applicable);

(xii) that Securities with respect to which a Repurchase Notice is given by a
Holder may be converted pursuant to Article 10 only if such Repurchase Notice
has been withdrawn in accordance with this Section 3.01 or the Company defaults
in the payment of the Fundamental Change Repurchase Price; and

(xiii) the CUSIP number or numbers, as the case may be, of the Securities.

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall send such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

(c) Subject to the provisions of this Section 3.01, the Company shall pay, or
cause to be paid, the Fundamental Change Repurchase Price with respect to each
Security as to which the Fundamental Change Repurchase Right shall have been
exercised to the Holder thereof no later than the later of the Fundamental
Change Repurchase Date and the time of book-entry transfer or when such Security
is surrendered to the Paying Agent together with any necessary endorsements.

(d) The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance with Section 2.04) money, in funds immediately available
on the Fundamental Change Repurchase Date, sufficient to pay the Fundamental
Change Repurchase Price upon Repurchase Upon Fundamental Change for all of the
Securities that are to be repurchased by the Company on such Fundamental Change
Repurchase Date pursuant to a Repurchase Upon Fundamental Change. The Paying
Agent shall, promptly after delivering the Fundamental Change Repurchase Price
to Holders entitled thereto and upon written demand by the Company, return to
the Company as soon as practicable, any money in excess of the Fundamental
Change Repurchase Price.

 

31



--------------------------------------------------------------------------------

(e) Once the Fundamental Change Notice and the Repurchase Notice have been duly
given in accordance with this Section 3.01, the Securities to be repurchased
pursuant to a Repurchase Upon Fundamental Change shall, on the Fundamental
Change Repurchase Date, become due and payable in accordance herewith, and, on
and after such date (unless there shall be a Default in the payment of the
Fundamental Change Repurchase Price), except as otherwise provided herein with
respect to a Fundamental Change Repurchase Date that is after a Record Date for
the payment of an installment of interest and on or before the related Interest
Payment Date, such Securities shall cease to bear interest (whether or not
book-entry transfer of the Securities has been made or the Securities have been
delivered to the Paying Agent), and all rights of the relevant Holders of such
Securities shall terminate, other than the right to receive, in accordance
herewith, such consideration and any other applicable rights under those
sections set forth in the proviso in Section 8.01.

(f) Securities with respect to which a Repurchase Notice has been duly delivered
in accordance with this Section 3.01 may be converted pursuant to Article 10
only if such Repurchase Notice has been withdrawn in accordance with this
Section 3.01 or the Company defaults in the payment of the Fundamental Change
Repurchase Price.

(g) If any Security shall not be paid on the Fundamental Change Repurchase Date
upon book-entry transfer or surrender thereof for Repurchase Upon Fundamental
Change, the principal of, and accrued and unpaid interest on, such Security
shall, until paid, bear interest, payable in cash, at the rate borne by such
Security on the principal amount of such Security, and such Security shall be
convertible pursuant to Article 10 if any Repurchase Notice with respect to such
Security is withdrawn pursuant to this Section 3.01.

(h) Any Security that is to be submitted for Repurchase Upon Fundamental Change
only in part shall be delivered pursuant to this Section 3.01 (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing, with a
notarization or medallion guarantee), and the Company shall promptly execute,
and the Trustee shall promptly authenticate and make available for delivery to
the Holder of such Security without service charge, a new Security or
Securities, of any authorized denomination as requested by such Holder, of the
same tenor and in aggregate principal amount equal to the portion of such
Security not duly submitted for Repurchase Upon Fundamental Change.

(i) Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default relating to the payment of the Fundamental
Change Repurchase Price, there shall be no purchase of any Securities pursuant
to this Section 3.01 on any date if, on such date, the principal amount of the
Securities shall have been accelerated in accordance with this Indenture and
such acceleration shall not have been rescinded on or prior to such date in
accordance with this Indenture. The Paying Agent will promptly return to the
respective Holders thereof any Securities held by it during the continuance of
such an acceleration.

 

32



--------------------------------------------------------------------------------

(j) In connection with any Repurchase Upon Fundamental Change, the Company
shall, to the extent required (i) comply with the provisions of Rule 13e-4, Rule
14e-1, Regulation 14E under the Exchange Act, and with all other applicable
laws; (ii) file a Schedule TO or any other schedules required under the Exchange
Act or any other applicable laws; and (iii) otherwise comply with all applicable
United States federal and state securities laws in connection with any offer by
the Company to repurchase the Securities; provided that any time period
specified in this Article 3 shall be extended to the extent necessary for such
compliance.

ARTICLE 4

COVENANTS

Section 4.01. Payment of Securities. The Company shall pay all amounts and make
deliveries of securities due with respect to the Securities on the dates and in
the manner provided in the Securities and this Indenture. All such amounts shall
be considered paid on the date due if the Paying Agent holds (or, if the Company
is acting as Paying Agent, the Company has segregated and holds in trust in
accordance with Section 2.04) on that date money sufficient to pay the amount
then due with respect to the Securities. The Company will pay, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts, all amounts due in cash with respect to the Securities, which
amounts shall be paid (a) in the case of a Global Security, by wire transfer of
immediately available funds to the account designated by the Depository or its
nominee; and (b) in the case of a Physical Security, by wire transfer of
immediately available funds to the account within the United States as specified
in writing to the Paying Agent by such Holder or, if such Holder does not
specify an account, by mailing a check to the address of such Holder set forth
in the register of the Registrar. With respect to principal payments,
presentation and surrender of Securities is required prior to final payment.

The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.

Section 4.02. Maintenance of Office or Agency. The Company will maintain, or
cause to be maintained, an office or agency (which may be an office of the
Trustee or an Affiliate of the Trustee or Registrar) where Securities may be
surrendered for registration of transfer or exchange, payment or conversion. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain, or fail to cause to be maintained, any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations and surrenders may be made or served at the Corporate Trust
Office of the Trustee.

The Company will maintain, or cause to be maintained, an office or agency where
notices and demands to or upon the Company in respect of the Securities and this
Indenture (other than the type contemplated by Section 13.09(c)) may be served,
provided that such office or agency may instead be at the principal office of
the Company located in the United States (and, notwithstanding the final
sentence of this Section 4.02, shall initially be at such office until the
Company notifies the Trustee otherwise).

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

 

33



--------------------------------------------------------------------------------

The Company hereby initially designates the Corporate Trust Office of the
Trustee as an agency of the Company in accordance with Section 2.03.

Section 4.03. Annual Reports. (a) The Company shall provide to the Trustee a
copy of each report the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act no later than the date 15 Business Days
after such report is required to be filed with the SEC pursuant to the Exchange
Act (after giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act); provided, however, that each such report will be deemed to be so
provided to the Trustee if the Company files such report with the SEC through
the SEC’s EDGAR database no later than the time such report is required to be
filed with the SEC pursuant to the Exchange Act (taking into account any
applicable grace periods provided thereunder). To the extent the TIA then
applies to this Indenture, the Company shall comply with TIA § 314(a).

(b) In addition, while the Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will, during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective investors, upon request, the information required to be
delivered pursuant to Rule 144(c)(2) under the Securities Act.

(c) Delivery of such reports, information and documents to the Trustee pursuant
to this Section 4.03 is for informational purposes only, and the Trustee’s
receipt of such shall not constitute actual or constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officers’
Certificate).

(d) The Trustee shall have no obligation or duty to determine or monitor whether
the Company has delivered reports in accordance with this Section 4.03.

(e) If, at any time during the six-month period beginning on, and including, the
date which is six months after the last date of original issuance of the
Securities and ending on the one-year anniversary of the last original issuance
date of the Securities, the Company fails to timely file any periodic report
that the Company is required to file with the Commission pursuant to Section 13
or 15(d) of the Exchange Act, as applicable (other than current reports on Form
8-K), and the Company does not cure such failure to file within 14 calendar
days, the Company shall pay interest (the “Additional Interest”) on the
Securities, accruing from the due date of the first missed filing that gives
rise to such obligation and continuing until the earlier of (i) the one-year
anniversary of the last original issuance date of the Securities and (ii) the
date on which the Company corrects its failure to file such reports. During the
first 90 days on which such Additional Interest is payable, such Additional
Interest shall accrue at a rate of 0.25% per annum; thereafter, such Additional
Interest shall accrue at a rate of 0.50% per annum.

 

34



--------------------------------------------------------------------------------

(f) In addition, if any Securities (other than Securities held by an “affiliate”
of the Company as defined in Rule 144, or acquired from such an affiliate less
than one year earlier than the date of determination (giving effect to any
applicable tacking under Rule 144(d))) or any shares of Common Stock issuable
upon conversion of Securities (other than Securities held by an “affiliate” of
the Company as defined in Rule 144, or acquired from such an affiliate less than
one year earlier than the date of determination (giving effect to any applicable
tacking under Rule 144(d))) are Restricted Securities on or at any time after
the one-year anniversary of the last original issuance date of such Securities
(or the next succeeding Business Day if such date is not a Business Day), the
Company will pay Additional Interest on such Securities accruing from the
one-year anniversary of the last original issuance date of such Securities and
until the date on which such Securities and any shares of Common Stock issuable
upon the conversion of such Securities cease to be Restricted Securities. During
the first 90 days on which such Additional Interest is payable, such Additional
Interest will accrue at a rate of 0.25% per annum; thereafter, such Additional
Interest will accrue at a rate of 0.50% per annum.

(g) Notwithstanding anything else in this Indenture, in no event will (i) the
combined rate of any Additional Interest payable under this Section 4.03 and of
any Special Interest payable under Section 6.01(j) exceed 0.50% per annum; or
(ii) Additional Interest accrue on any day in which (A) (1) the Company has
filed a shelf registration statement for the resale of the Securities, (2) such
shelf registration statement is effective and usable by Holders for the resale
of the Securities, and (3) the Holders may register the resale of their
Securities under such shelf registration statement on terms customary for the
resale of convertible securities offered in reliance on Rule 144A; or (B) in
which conditions (A)(1) through (A)(3) of this sentence have been satisfied for
a period of two years.

(h) Whenever Additional Interest is accruing on a Record Date, the Company will
pay all accrued and unpaid Additional Interest to the Holders of record on such
Record Date on the corresponding Interest Payment Date. If Additional Interest
is not accruing on a Record Date, but has accrued since the immediately
preceding Record Date, the Company shall pay any accrued and unpaid Additional
Interest on the Interest Payment Date corresponding to the latter Record Date to
Holders of record on the latter Record Date.

If the Company is required to pay Additional Interest or Special Interest to
Holders, the Company shall provide a direction or order in the form of a written
notice to the Trustee (and if the Trustee is not the Paying Agent, to the Paying
Agent) of the Company’s obligation to pay such Additional Interest or Special
Interest no later than three Business Days prior to the date on which any such
Additional Interest or Special Interest is scheduled to be paid. Such notice
shall set forth the amount of Additional Interest or Special Interest to be paid
by the Company on such payment date and direct the Trustee (or, if the Trustee
is not the Paying Agent, to the Paying Agent) to make payment to the extent it
receives funds from the Company to do so. The Trustee shall not at any time be
under any duty or responsibility to any Holder to determine whether the
Additional Interest or Special Interest is payable, or with respect to the
nature, extent, or calculation of the amount of the Additional Interest or
Special Interest owed, or with respect to the method employed in such
calculation of the Additional Interest or Special Interest.

 

35



--------------------------------------------------------------------------------

Section 4.04. Compliance Certificate. The Company shall deliver to the Trustee,
within one hundred and twenty (120) calendar days after the end of each fiscal
year of the Company, commencing with the fiscal year ending December 31, 2017, a
certificate from the principal executive, financial or accounting officer of the
Company stating that such officer has conducted or supervised a review of the
activities of the Company and its performance of obligations under this
Indenture and the Securities and that, based upon such review, no Default or
Event of Default exists hereunder or thereunder or, if a Default or Event of
Default then exists, specifying such event, status and the remedial action
proposed to be taken by the Company with respect to such Default or Event of
Default.

Section 4.05. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law has been enacted.

Section 4.06. Notice of Default. Within 30 days of the Company’s becoming aware
of the occurrence of any Default or Event of Default, the Company shall give
written notice to the Trustee of such Default or Event of Default, and any
remedial action proposed to be taken.

Section 4.07. Limitation on the Incurrence of Indebtedness. The Company shall
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness unless (a) the
Consolidated Total Debt Ratio for the Company and its Subsidiaries on the date
on which such Indebtedness is incurred would have been equal to or less than
2.50 to 1.00 and (b) the Consolidated Net Debt Ratio for the Company and its
Subsidiaries on the date on which such Indebtedness is incurred would have been
equal to or less than 2.00 to 1.00, in each case, determined on a pro forma
basis giving effect to such incurrence and the application of the proceeds
thereof; provided that, notwithstanding the foregoing, nothing in this
Section 4.07 shall prohibit the Company and its Subsidiaries, taken together,
from incurring Indebtedness in respect of purchase money indebtedness not to
exceed in the aggregate $10.0 million at any one time outstanding.

ARTICLE 5

SUCCESSORS

Section 5.01. When Company May Merge, Etc. Subject to Section 5.02, the Company
shall not consolidate with, or merge with or into, or sell, transfer, lease,
convey or otherwise dispose of all or substantially all of the consolidated
property or assets of the Company and its Subsidiaries, taken as a whole, to
another Person (other than one or more Subsidiaries of the Company (it being
understood that this Article 5 shall not apply to a sale, transfer, lease,
conveyance or other disposition of property or assets between or among the
Company and its

 

36



--------------------------------------------------------------------------------

Subsidiaries)), whether in a single transaction or series of related
transactions, unless (i)(x) the Company is the continuing Person or (y) such
other Person is organized and existing under the laws of the United States of
America, any state of the United States of America or the District of Columbia,
such other Person assumes by supplemental indenture all of the obligations of
the Company under the Securities and this Indenture and following such
transaction or series of related transactions the Reference Property does not
include interests in an entity that is a partnership for U.S. federal income tax
purposes and (ii) immediately after giving effect to such transaction or series
of transactions, no Default or Event of Default shall have occurred and be
continuing under this Indenture.

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person other than the Company or
one or more other Subsidiaries of the Company, which properties or assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the consolidated properties or assets of the Company and
its Subsidiaries, taken as a whole, shall be deemed to be the sale, transfer,
lease, conveyance or other disposition of all or substantially all of the
consolidated properties or assets of the Company and its Subsidiaries, taken as
a whole, to another Person.

The Company shall deliver to the Trustee substantially concurrently with or
prior to the consummation of the proposed transaction an Officers’ Certificate
and an Opinion of Counsel (which may rely upon such Officers’ Certificate as to
the absence of Defaults and Events of Default and other statements of fact)
stating that the proposed transaction and, if required, such supplemental
indenture (if any) will, upon consummation of the proposed transaction, comply
with the applicable provisions of this Indenture.

Section 5.02. Successor Substituted. In case of any such consolidation, merger
or any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole, and upon the assumption by the successor Person,
by supplemental indenture, executed and delivered to the Trustee and
satisfactory in form to the Trustee, of the due and punctual payment of the
principal of and accrued and unpaid interest on all of the Securities, the due
and punctual payment of the Fundamental Change Repurchase Price with respect to
all Securities repurchased on each Fundamental Change Repurchase Date, the due
and punctual delivery or payment, as the case may be, of any consideration due
upon conversion of the Securities and the due and punctual performance of all of
the covenants and conditions of this Indenture and the Securities to be
performed by the Company, such successor Person shall succeed to and be
substituted for the Company, with the same effect as if it had been named herein
as the party of the first part. Such successor Person thereupon may cause to be
signed, and may issue either in its own name or in the name of the Company any
or all of the Securities issuable hereunder which theretofore shall not have
been signed by the Company and delivered to the Trustee; and, upon the order of
such successor Person instead of the Company and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver, or cause to be authenticated and delivered, any
Securities that previously shall have been signed and delivered by the Officers
of the Company to the Trustee for authentication, and any Securities that such
successor Person thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Securities so issued shall in all respects
have the same legal rank and benefit under this

 

37



--------------------------------------------------------------------------------

Indenture as the Securities theretofore or thereafter issued in accordance with
the terms of this Indenture as though all of such Securities had been issued at
the date of the execution hereof. In the event of any such consolidation, merger
or any sale, transfer, conveyance or other disposition (but not in the case of a
lease), upon compliance with this Article 5, the Person named as the “Company”
in the first paragraph of this Indenture or any successor that shall thereafter
have become such in the manner prescribed in this Article 5, except in the case
of a lease, shall be released from its liabilities as obligor and maker of the
Securities and its obligations under this Indenture shall terminate.

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default. An “Event of Default” occurs if:

(a) the Company fails to pay the principal of any Security when due, whether on
the Maturity Date, on a Fundamental Change Repurchase Date with respect to a
Fundamental Change, upon acceleration or otherwise;

(b) the Company fails to pay an installment of interest on any Security when
due, if the failure continues for thirty (30) days after the date when due;

(c) the Company fails to satisfy its conversion obligations upon exercise of a
Holder’s conversion rights pursuant hereto;

(d) the Company fails to (i) comply with its obligations under Article 5 or
(ii) issue a Fundamental Change Notice in accordance with Section 3.01(b) when
due;

(e) the Company fails to comply with any other term, covenant or agreement set
forth in the Securities or this Indenture and such failure continues for the
period, and after the notice, specified in the last paragraph of this
Section 6.01;

(f) the Company or any Significant Subsidiary of the Company fails to pay when
due (whether at stated maturity or otherwise), after the expiration of any
applicable grace period, the principal or interest on indebtedness for borrowed
money, where the amount of such unpaid principal and/or interest is in an
aggregate amount in excess of $50,000,000 (or its foreign currency equivalent),
or a default occurs that results in the acceleration of maturity, of any
indebtedness for borrowed money of the Company or any Significant Subsidiary of
the Company in an aggregate amount in excess of $50,000,000 (or its foreign
currency equivalent), and such failure or default continues for thirty (30) days
after written notice of such failure or default is given to the Company by the
Trustee or to the Company and the Trustee by the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding;

 

38



--------------------------------------------------------------------------------

(g) a final judgment for the payment in excess of $50,000,000 (or its foreign
currency equivalent) (excluding any amounts covered by insurance or subject to a
binding indemnity from a financially responsible third party with resources
sufficient to pay such indemnity obligation when due) is rendered against the
Company or any Significant Subsidiary of the Company, which judgment is not
discharged or stayed within thirty (30) days after (i) the date on which the
right to appeal thereof has expired if no such appeal has commenced, or (ii) the
date on which all rights to appeal have been extinguished;

(h) the Company or any of its Significant Subsidiaries, pursuant to, or within
the meaning of, any Bankruptcy Law, insolvency law, or other similar law now or
hereafter in effect or otherwise, either:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a Bankruptcy Custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors; or

(i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company or any of its Significant Subsidiaries in
an involuntary case or proceeding with respect to the Company or any of its
Significant Subsidiaries, or adjudicates the Company or any of its Significant
Subsidiaries insolvent or bankrupt,

(ii) appoints a Bankruptcy Custodian of the Company or any of its Significant
Subsidiaries for any substantial part of the Company’s or any of its Significant
Subsidiaries’ property, as the case may be, or

(iii) orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries,

and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(i), the order or decree remains unstayed and in effect for at least
sixty (60) consecutive days.

A Default under clause (e) above shall not be an Event of Default until (A) the
Trustee notifies the Company in writing, or the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default and (B) the
Default is not cured within sixty (60) days after receipt of such notice. Such
notice must specify the Default, demand that it be remedied and state that the
notice is a “Notice of Default.” If the Holders of at least twenty five percent
(25%) in aggregate principal amount of the outstanding Securities request the
Trustee to give such notice on their behalf, the Trustee shall do so. When a
Default is cured, it ceases to exist for all purposes under this Indenture.

 

39



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary in the Securities or elsewhere in
this Indenture, at the election of the Company, the sole remedy for an Event of
Default specified in Section 6.01(e) relating to the failure by the Company to
comply with Section 4.03(a) (the “Company’s Filing Obligations”), shall consist
exclusively of the right to receive interest (the “Special Interest”) on the
Securities. (i) For the first 180 days of the 270-day period on which such Event
of Default is continuing beginning on, and including, the date on which such an
Event of Default first occurs, the Special Interest will accrue at a rate equal
to 0.25% per annum, and (ii) for the last 90 days of such 270-day period as long
as such Event of Default is continuing, the Special Interest will accrue at a
rate equal to 0.50% per annum. The Special Interest will be in addition to any
Additional Interest that the Company is required to pay under Section 4.03 and
will be payable in the same manner as Additional Interest; provided, however,
that in no event will the combined rate of the Special Interest and any
Additional Interest due under Section 4.03 exceed 0.50% per annum. This Special
Interest, as applicable, will accrue on the Securities from and including the
date on which an Event of Default relating to a failure to comply with the
Company’s Filing Obligations first occurs to and including the 270th day
thereafter (or such earlier date on which the Event of Default relating to such
obligations shall have been cured or waived pursuant to Section 6.04). On such
271st day (or, if such Event of Default is cured or waived pursuant to
Section 6.04 prior to such 271st day, on the date such Event of Default is so
cured or waived), such Special Interest will cease to accrue and, if such Event
of Default has not been cured or waived pursuant to Section 6.04 prior to such
271st day, then the Trustee or the Holders of at least twenty five percent (25%)
in aggregate principal amount of the Securities then outstanding may declare one
hundred percent (100%) of the principal of, and accrued and unpaid interest on,
all of the Securities to be immediately due and payable. This provision shall
not affect the rights of Holders in the event of the occurrence of any other
Event of Default. If the Company elects to pay the Special Interest as the sole
remedy for an Event of Default specified in Section 6.01(e) relating to the
failure by the Company to comply with the Company’s Filing Obligations, the
Company shall notify, in the manner provided for in Section 13.01, the Holders,
the Paying Agent and the Trustee of such election at any time on or before the
Close of Business on the date on which such Event of Default first occurs (which
notice shall include a statement as to the date from which Special Interest is
payable). Upon the Company’s failure to give such notice, the Securities will be
immediately subject to acceleration as provided in Section 6.02. If the Special
Interest has been paid by the Company directly to the Persons entitled to it,
the Company shall deliver to the Trustee a certificate setting forth the
particulars of such payment.

Section 6.02. Acceleration. (a) Subject to Section 6.02(b), if applicable, if an
Event of Default (excluding an Event of Default specified in Section 6.01(h) or
Section 6.01(i) with respect to the Company) has occurred and is continuing,
either the Trustee, by written notice to the Company, or the Holders of at least
twenty five percent (25%) in aggregate principal amount of the Securities then
outstanding, by written notice to the Company and the Trustee, may declare one
hundred percent (100%) of the principal of, and accrued and unpaid interest on,
all the Securities to be immediately due and payable in full. Upon such
declaration, the principal of, and any accrued and unpaid interest on, all
Securities shall be due and payable immediately. If an Event of Default
specified in Section 6.01(h) or Section 6.01(i) occurs with respect to the
Company (and not solely with respect to one or more of its Significant
Subsidiaries), one hundred percent (100%) of the principal of, and accrued and
unpaid interest on, all the Securities

 

40



--------------------------------------------------------------------------------

shall ipso facto become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holder. The Holders
of a majority in aggregate principal amount of the Securities then outstanding
by written notice to the Trustee may rescind or annul an acceleration and its
consequences if (i) the rescission would not conflict with any judgment or
decree of a court of competent jurisdiction, (ii) all existing Events of
Default, except the nonpayment of principal or interest that has become due
solely because of the acceleration, have been cured or waived (or are waived
concurrently with such rescission or annulment) and (iii) all amounts due to the
Trustee under Section 7.06 have been paid. Upon any such rescission or
annulment, the Events of Default that were the subject of such acceleration
shall cease to exist and deemed to have been cured for every purpose.

Section 6.03. Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the
Securities, and it shall not be necessary to make any Holders of the Securities
parties to any such proceedings.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant hereto or any rescission and annulment pursuant hereto or
for any other reason or shall have been determined adversely to the Trustee,
then and in every such case the Company, the Holders and the Trustee shall,
subject to any determination in such proceeding, be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Holders and the Trustee shall continue as though no
such proceeding had been instituted.

Section 6.04. Waiver of Past Defaults. Subject to Section 6.07 and Section 9.02,
the Holders of a majority in aggregate principal amount of the Securities then
outstanding may on behalf of all Holders of Securities, by written notice to the
Trustee, waive any past Default or Event of Default and its consequences, other
than a Default or Event of Default (a) in the payment of the principal of, or
interest on, any Security, or in the payment of the Fundamental Change
Repurchase Price, as the case may be, (b) arising from a failure by the Company
to convert any Securities in accordance with this Indenture or (c) in respect of
any provision of this Indenture or the Securities which, under Section 9.02,
cannot be modified or amended without the consent of the Holder of each
outstanding Security affected, if:

 

41



--------------------------------------------------------------------------------

(i) all existing Defaults or Events of Default, other than the nonpayment of the
principal of and interest on the Securities that have become due solely by the
declaration of acceleration, have been cured or waived; and

(ii) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.

When a Default or an Event of Default is waived, it is cured and ceases to exist
for all purposes under this Indenture, but no such waiver will extend to any
subsequent or other Default or Event of Default or impair any rights of Holders
or the Trustee related thereto.

Section 6.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on it with
respect to the Securities. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, is unduly prejudicial to
the rights of other Holders or would involve the Trustee in personal liability
unless the Trustee is offered indemnity satisfactory to it; provided that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction.

Section 6.06. Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Holder shall not have any right to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver or a
trustee, or for any other remedy under this Indenture unless:

(a) such Holder previously shall have given the Trustee written notice of a
continuing Event of Default;

(b) the Holders of at least twenty five percent (25%) in aggregate principal
amount of the Securities then outstanding shall have made a written request to
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder;

(c) such Holder or Holders shall have offered and if requested, provided to the
Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense to or of the Trustee in connection with pursuing such remedy; and

(d) the Trustee shall have failed to comply with the request for sixty (60) days
after receipt of such notice, request and offer of indemnity, and during such
sixty (60) day period, the Holders of a majority in aggregate principal amount
of the Securities then outstanding have not given the Trustee a direction that
is inconsistent with the request.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders). A Holder shall
have the right to not enforce any right under this Indenture except in the
manner herein.

 

42



--------------------------------------------------------------------------------

Section 6.07. Rights of Holders to Receive Payment and to Convert Securities.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts (including any principal, interest or the
Fundamental Change Repurchase Price) due with respect to the Securities, on or
after the respective due dates as provided herein, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to receive consideration due upon conversion of the Securities in
accordance with Article 10, or to bring suit for the enforcement of such right,
shall not be impaired or affected without the consent of the Holder.

Section 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or Section 6.01(b) has occurred and is continuing, the Trustee
may recover judgment in its own name and as trustee of an express trust against
the Company for the whole amount due with respect to the Securities, including
any unpaid and accrued interest.

Section 6.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee, any predecessor Trustee and the Holders
allowed in any judicial proceedings relative to the Company or its creditors or
properties.

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 6.10. Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:

 

First:    to the Trustee for amounts due under Section 7.06; Second:    to
Holders for all amounts due and unpaid on the Securities, without preference or
priority of any kind, according to the amounts due and payable on the
Securities; and Third:    the balance, if any, to the Company.

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10. At
least fifteen (15) days before each such record date, the Trustee shall send to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.

 

43



--------------------------------------------------------------------------------

Section 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit other than the Trustee of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit
by a Holder or group of Holders of more than ten percent (10%) in aggregate
principal amount of the outstanding Securities.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent Person would exercise or use under the circumstances in
the conduct of his or her own affairs.

(b) Except during the continuance of an Event of Default:

(i) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(ii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

 

44



--------------------------------------------------------------------------------

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to the provisions of this Section 7.01.

(e) The Trustee shall not be liable for interest on or the investment of any
money received by it except as the Trustee may agree in writing with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

(f) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers.

Section 7.02. Rights of Trustee. (a) The Trustee may conclusively rely on any
document believed by it in good faith to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document; if, however, the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled during normal
business hours to examine the relevant books, records and premises of the
Company, personally or by agent or attorney upon reasonable prior notice, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel.

(c) Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.

(d) The Trustee may consult with counsel of its own selection, and the advice of
such counsel or any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(e) The Trustee may act through agents or attorneys and shall not be responsible
for the misconduct or negligence of any agent or attorney appointed with due
care.

(f) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its discretion, rights
or powers conferred upon it by this Indenture; provided that the Trustee’s
action does not constitute willful misconduct or negligence.

(g) Except with respect to Section 4.01, where it acts as Paying Agent, the
Trustee shall have no duty to inquire as to the performance of the Company with
respect to the covenants contained in Article 4. In addition, the Trustee shall
not be deemed to have knowledge of an Event of Default except (i) any Default or
Event of Default occurring pursuant to Section 6.01(a) or (b) for which it acts
as Paying Agent or (ii) any Default or

 

45



--------------------------------------------------------------------------------

Event of Default of which a Responsible Officer of the Trustee who shall have
direct responsibility for the administration of this Indenture shall have
received written notification or obtained actual knowledge. Delivery of reports,
information and documents to the Trustee under Article 4 (other than
Section 4.04 and 4.06) is for informational purposes only and the Trustee’s
receipt of the foregoing shall not constitute actual or constructive notice of
any information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely on Officers’ Certificates).

(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested by this Indenture at the request or demand of any of the Holders
pursuant to this Indenture unless such Holders shall have offered to the Trustee
security or indemnity satisfactory to the Trustee against the costs, expenses
and liabilities which might be incurred by it in compliance with such request or
demand.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including without limitation, its right to be indemnified, are extended
to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each Securities Agent, agent, custodian and other Person employed
to act hereunder.

(j) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of Officers authorized at such time to
take specified actions pursuant to this Indenture, which certificate may be
signed by any Person authorized to sign an Officers’ Certificate, including any
Person specified as so authorized in any such certificate previously delivered
and not superseded.

(k) Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee or any Securities Agent be liable under or in connection with
this Indenture and the Securities for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee or such
Securities Agent has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

(l) No bond or surety shall be required of the Trustee with respect to
performance of the Trustee’s duties and powers hereunder.

(m) Under no circumstances shall the Trustee be liable in its individual
capacity for the obligations evidenced by this Indenture or the Securities.

(n) Any discretion, permissive right, or privilege of the Trustee hereunder
shall not be deemed to be or otherwise construed as a duty or obligation of the
Trustee hereunder.

Section 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or any of its Affiliates with the same rights the Trustee
would have if it were not Trustee. Any Securities Agent may do the same with
like rights. The Trustee, however, must comply with Section 7.09.

 

46



--------------------------------------------------------------------------------

Section 7.04. Trustee’s Disclaimer. The Trustee makes no representation as to
the validity or adequacy of this Indenture or the Securities; the Trustee shall
not be accountable for the Company’s use of the proceeds from the Securities;
and the Trustee shall not be responsible for any statement in the Securities
other than its certificate of authentication.

Section 7.05. Notice of Defaults. If a Default or Event of Default occurs and is
continuing as to which the Trustee is deemed to have knowledge in accordance
with Section 7.02(g), then the Trustee shall send to each Holder a notice of the
Default or Event of Default within thirty (30) days after receipt of such notice
or after acquiring such knowledge, as applicable, unless such Default or Event
of Default has been cured or waived; provided, however, that, except in the case
of a Default or Event of Default in payment or delivery of any amounts due
(including principal, interest, the Fundamental Change Repurchase Price or the
consideration due upon conversion) with respect to any Security, the Trustee may
withhold such notice if, and so long as it in good faith determines that,
withholding such notice is in the best interests of Holders.

Section 7.06. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time such compensation for its services hereunder as shall be
mutually agreed upon in writing. The Trustee’s compensation shall not be limited
by any law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee upon request for all reasonable out-of-pocket expenses
incurred by it pursuant to, and in accordance with, any provision hereof, except
for any such expenses as shall have been caused by the Trustee’s own negligence
or willful misconduct. Such expenses shall include the reasonable compensation
and out-of-pocket expenses of the Trustee’s agents and counsel. The Trustee
shall provide the Company with reasonable notice of any expense not in the
ordinary course of business.

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim, cost or expense (including the reasonable fees
and expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust, the performance of its duties and/or the exercise of its rights
hereunder, or in connection with enforcing the provisions of this Section 7.06,
including the reasonable costs and expenses of defending itself against any
claim (whether asserted by the Company, any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers
and duties hereunder. The Company need not pay for any settlement made without
its consent. The Trustee shall notify the Company promptly of any claim for
which it may seek indemnification; provided that failure to give such notice
shall not relieve the Company of its obligations under this Section 7.06. The
Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Trustee through the Trustee’s own negligence or
willful misconduct.

To secure the Company’s payment obligations in this Section 7.06, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

 

47



--------------------------------------------------------------------------------

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.06 shall survive any resignation or removal of the Trustee
and any termination of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(h) or Section 6.01(i) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

Section 7.07. Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.07.
For the avoidance of doubt, the Trustee shall continue its role until the
appointment of a successor Trustee is effective.

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation. The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent. The Company may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.09;

(b) the Trustee is adjudged bankrupt or insolvent;

(c) a receiver or other public officer takes charge of the Trustee or its
property; or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed for any reason, the Company shall promptly
appoint a successor Trustee so that no vacancy exists in the role of Trustee.

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.09, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall send a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.06.

 

48



--------------------------------------------------------------------------------

Section 7.08. Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Trustee, if such successor
corporation is otherwise eligible hereunder.

Section 7.09. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that (a) is an entity organized and doing business under the
laws of the United States of America or of any state thereof or the District of
Columbia, (b) is subject to supervision or examination by federal or state
authorities and (c) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

Section 7.10. Preferential Collection of Claims Against Company. To the extent
the TIA then applies to the Indenture, the Trustee is subject to TIA § 311(a),
excluding any creditor relationship listed in TIA § 311(b). To the extent the
TIA then applies to the Indenture, a Trustee who has resigned or been removed
shall be subject to § 311(a) to the extent indicated.

Section 7.11. Reports by Trustee to Holders. Within one hundred and twenty
(120) days after each December 31, beginning with December 31, 2017, the Trustee
shall send to all Holders of the Securities, as their names and addresses appear
on the register kept by the Registrar, a brief report dated as of January 31 of
such year, in accordance with, and to the extent required under, TIA § 313(a)
(but if no event described in TIA § 313(a) has occurred within the twelve months
preceding the reporting date, no report need be transmitted). The Trustee also
will comply with TIA § 313(b)(2). The Trustee will also send all reports as
required by TIA § 313(c). A copy of each report at the time of its delivery to
the Holders of Securities shall be delivered to the Company and each stock
exchange on which the Securities are listed in accordance with TIA § 313(d). The
Company shall promptly notify the Trustee in writing when the Securities are
listed on any stock exchange or any delisting thereof.

ARTICLE 8

DISCHARGE OF INDENTURE

Section 8.01. Termination of the Obligations of the Company. This Indenture
shall cease to be of further effect, and the Trustee shall execute instruments
acknowledging satisfaction and discharge of this Indenture, if (a) either (i)
all outstanding Securities (other than Securities replaced pursuant to
Section 2.07) have been delivered to the Trustee for cancellation or (ii) all
outstanding Securities have become due and payable at their scheduled maturity,
upon conversion or Repurchase Upon Fundamental Change, and in either case the
Company irrevocably deposits, prior to the applicable due date, with the Trustee
or the Paying Agent (if the Paying Agent is not the Company or any of its
Affiliates) cash (or, in the case of conversion, delivers to the Holders in
accordance with Article 10 Common Stock (and cash in lieu of any fractional
shares) solely to satisfy the Company’s Conversion Obligation) sufficient to
satisfy all obligations due and owing on all outstanding Securities (other than
Securities replaced pursuant to Section 2.07) on the Maturity Date, the relevant
settlement date of any conversion or the Fundamental Change Repurchase Date, as
the case may be; (b) the Company pays to the Trustee all other sums payable
hereunder by the Company; and (c) the Company has delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that all
conditions precedent provided for herein relating to the satisfaction and
discharge of this Indenture have

 

49



--------------------------------------------------------------------------------

been complied with; provided, however, that Section 2.03, Section 2.04,
Section 2.05, Section 2.08, Section 7.06, Section 7.07, Section 7.08,
Section 7.09, Section 13.09 and Section 13.14, and this Article 8 shall survive
any discharge of this Indenture until such time as all payments in respect of
the Securities have been paid in full and there are no Securities outstanding;
provided further, however, that Section 7.06 shall also survive after the
Securities are paid in full and there are no Securities outstanding.

Section 8.02. Application of Trust Money. The Trustee shall hold in trust all
money deposited with it pursuant to Section 8.01 and shall apply such deposited
money through the Paying Agent and in accordance with this Indenture to the
payment of amounts due on the Securities.

Section 8.03. Repayment to Company. Subject to applicable escheatment laws, the
Trustee and the Paying Agent shall promptly notify the Company of, and pay to
the Company upon the written request of the Company, any excess money held by
them at any time. The Trustee or the Paying Agent, as the case may be, shall
provide written notice to the Company of any money that has been held by it and
has, for a period of two (2) years, remained unclaimed for the payment of the
principal of, or any accrued and unpaid interest on, the Securities. Subject to
the requirements of applicable law, the Trustee and the Paying Agent shall pay
to the Company upon the written request of the Company any money held by them
for the payment of the principal of, or any accrued and unpaid interest on, the
Securities that remains unclaimed for two (2) years. After payment to the
Company, Holders entitled to the money must look to the Company for payment as
general creditors, subject to applicable law, and all liability of the Trustee
and the Paying Agent with respect to such money and payment shall, subject to
applicable law, cease.

Section 8.04. Reinstatement. If any money, Common Stock or other consideration
cannot be applied in accordance with Section 8.01 and Section 8.02 by reason of
any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the obligations of the Company under this Indenture and the
Securities shall be revived and reinstated as though no deposit or delivery had
occurred pursuant to Section 8.01 and Section 8.02 until such time as the
Trustee or Paying Agent is permitted to apply all such money in accordance with
Section 8.01 and Section 8.02; provided, however, that if the Company has made
any payment of amounts due with respect to any Securities because of the
reinstatement of its obligations, then the Company shall be subrogated to the
rights of the Holders of such Securities to receive such payment from the money,
Common Stock or other consideration held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENTS

Section 9.01. Without Consent of Holders. The Company may amend or supplement
this Indenture or the Securities without notice to or the consent of any Holder:

(a) to comply with Article 5 or Section 10.11;

 

50



--------------------------------------------------------------------------------

(b) to secure the obligations of the Company in respect of the Securities or add
guarantees with respect to the Securities;

(c) to evidence and provide for the appointment of a successor Trustee in
accordance with Section 7.07;

(d) to comply with the provisions of any securities depository, including the
Depository, clearing agency, clearing corporation or clearing system, or the
requirements of the Trustee or the Registrar, relating to transfers and
exchanges of any applicable Securities pursuant to this Indenture;

(e) to add to the covenants or Events of Default of the Company described in
this Indenture for the benefit of Holders or to surrender any right or power
conferred upon the Company;

(f) to make provision with respect to adjustments to the Conversion Rate as
required by this Indenture or to increase the Conversion Rate in accordance with
this Indenture;

(g) to make any change that does not adversely affect the rights of any Holder;

(h) to permit the conversion of the Securities into Reference Property in
accordance with Section 10.11; or

(i) to comply with the requirements of the SEC in order to effect or maintain
the qualification of this Indenture and any supplemental indenture under the
TIA.

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not materially
adversely affect the rights of any Holder.

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the Holders of
any of the Securities at the time outstanding, notwithstanding any of the
provisions of Section 9.02.

Section 9.02. With Consent of Holders. Subject to the immediately succeeding
paragraph, the Company may amend or supplement this Indenture or the Securities
with the written consent of the Holders of at least a majority in aggregate
principal amount of the outstanding Securities (including, without limitation,
consents obtained from Holders in connection with a purchase of, or tender or
exchange offer for, Securities) and in compliance with Section 4.19 of the
Investment Agreement. Subject to Section 6.04, Section 6.07, the immediately
succeeding paragraph and Section 4.19 of the Investment Agreement, the Holders
of a majority in aggregate principal amount of the outstanding Securities may,
by written notice to the Trustee, waive by consent (including, without
limitation, consents obtained from Holders in connection with a purchase of, or
tender or exchange offer for, Securities) compliance by the Company with any
provision of this Indenture or the Securities without notice to any other
Holder. Notwithstanding the foregoing or anything herein to the contrary,
without the consent of the Holder of each outstanding Security affected, an
amendment, supplement or waiver, including a waiver pursuant to Section 6.04,
may not:

 

51



--------------------------------------------------------------------------------

(a) change the stated maturity of the principal of, or the payment date of any
installment of interest on, any Security;

(b) reduce the principal amount of any Security, or any interest on, any
Security;

(c) change the place or currency of payment of principal of, or any interest on,
any Security;

(d) impair the right of any Holder to receive any payment on, or with respect
to, or any delivery or payment due upon the conversion of, any Security or
impair the right to institute suit for the enforcement of any delivery or
payment on, or with respect to, or due upon the conversion of, any Security;

(e) reduce the Fundamental Change Repurchase Price of any Securities or modify,
in a manner adverse to Holders, the obligation of the Company pursuant to
Section 3.01 to repurchase Securities upon the occurrence of a Fundamental
Change;

(f) reduce the Conversion Rate other than as provided under this Indenture or
adversely affect the right of Holders to convert Securities in accordance with
Article 10;

(g) reduce the percentage in aggregate principal amount of outstanding
Securities whose Holders must consent to a modification to or amendment of any
provision of this Indenture or the Securities; or

(h) modify the provisions of Article 9 that require each Holder’s consent or the
waiver provisions of Section 6.04 with respect to modification and waiver
(including waiver of a Default or an Event of Default), except to increase the
percentage required for modification or waiver or to provide for the consent of
each affected Holder.

Notwithstanding the foregoing or anything to the contrary, so long as any SL
Securities are outstanding, without the consent of the Holders of one hundred
percent (100%) of the aggregate principal amount of the SL Securities, an
amendment, supplement or waiver, including a waiver pursuant to Section 6.04,
may not modify any provision contained in this Indenture specifically and
uniquely applicable to the SL Securities in a manner adverse to the Holders of,
or the holders of a beneficial interest in, the SL Securities.

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall send, or cause to be sent, to
Holders a notice briefly describing such amendment, supplement or waiver. Any
failure of the Company to send such notice shall not in any way impair or affect
the validity of such amendment, supplement or waiver.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

52



--------------------------------------------------------------------------------

Section 9.03. Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective (or until such earlier date as specified by the
Company in connection with the solicitation of such consent), a consent to it by
a Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security.
However, any such Holder or subsequent Holder may revoke the consent as to its
Security or portion of a Security if the Trustee receives the notice of
revocation before the date the amendment, supplement or waiver becomes effective
(or such earlier date specified by the Company in connection with the
solicitation of such consent).

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security. Any amendment to this Indenture or the
Securities shall be set forth in a supplemental indenture to this Indenture that
complies with the TIA as then in effect, if the TIA is applicable to this
Indenture.

Nothing in this Section 9.03 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.

Section 9.04. Notation on or Exchange of Securities. If an amendment, supplement
or waiver changes the terms of a Security, the Trustee may require the Holder of
the Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security as directed and prepared by the Company about the
changed terms and return it to the Holder. Alternatively, if the Company so
determines, the Company in exchange for the Security shall issue and the Trustee
shall authenticate a new Security that reflects the changed terms.

Section 9.05. Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article 9;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article 9 that adversely affects the
Trustee’s rights, duties, liabilities or immunities. The Trustee shall receive
and conclusively rely upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate as to factual matters that any supplemental indenture,
amendment or waiver is permitted or authorized pursuant to this Indenture and
constitutes the legal, valid and binding obligation of the Company enforceable
in accordance with its terms (subject to customary exceptions).

Section 9.06. Effect of Supplemental Indentures. Upon the due execution and
delivery of any supplemental indenture in accordance with this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Section 9.02 and Section 9.03, every Holder of Securities shall be
bound thereby.

 

53



--------------------------------------------------------------------------------

ARTICLE 10

CONVERSION

Section 10.01. Conversion Privilege. (a) Subject to the limitations of this
Section 10.01, Section 10.02, Section 10.11 and the settlement provisions of
Section 10.14(c), and upon compliance with the provisions of this Article 10,
each Holder of a Security shall have the right, at such Holder’s option, to
convert all or any portion (if the portion to be converted is $1,000 principal
amount or a multiple thereof) of such Security at any time prior to the Close of
Business on the Scheduled Trading Day immediately preceding the Maturity Date,
in each case, at the then applicable Conversion Rate per $1,000 principal amount
of Securities (subject to the settlement provisions of Section 10.02, the
“Conversion Obligation”).

(b) To convert its Security, a Holder of a Physical Security must (i) complete
and manually sign the Conversion Notice, or a facsimile thereof, with
appropriate notarization or signature guarantee, and deliver the completed
Conversion Notice or a facsimile thereof to the Conversion Agent, (ii) surrender
the Security to the Conversion Agent, (iii) furnish appropriate endorsements and
transfer documents if required by the Registrar or Conversion Agent, (iv) pay
all transfer or similar taxes if required pursuant to Section 10.04 and (v) pay
funds equal to interest payable on the next Interest Payment Date if so required
by Section 10.02(d). If a Holder holds a beneficial interest in a Global
Security, to convert such Security, the Holder must comply with clauses (iv) and
(v) above and the Depository’s procedures for converting a beneficial interest
in a Global Security.

(c) A Holder may convert a portion of the principal amount of a Security if such
portion is $1,000 principal amount or an integral multiple thereof. Provisions
of this Indenture that apply to conversion of all of a Security also apply to
conversion of a portion of such Security.

Section 10.02. Conversion Procedure and Payment Upon Conversion.

(a) Subject to this Section 10.02 and Section 10.11 and the settlement
provisions of Section 10.14(c), upon conversion of any Security, the Company
shall deliver to the converting Holder, in respect of each $1,000 principal
amount of Securities being converted, Common Stock, together with cash, if
applicable, in lieu of delivering any fractional shares of Common Stock in
accordance with Section 10.03, as set forth in this Section 10.02.

(i) Upon conversion of a Holder’s Security, the Company shall deliver to such
converting Holder, through the Conversion Agent, a number of shares of Common
Stock equal to (i) (A) the aggregate principal amount of Securities to be
converted, divided by (B) $1,000, multiplied by (ii) the Conversion Rate in
effect on the applicable Conversion Date (provided that the Company shall
deliver cash in lieu of fractional shares as described in Section 10.03).
Settlement shall occur on the second Business Day immediately following the
relevant Conversion Date, unless such Conversion Date occurs on or following
June 15, 2021, in which case settlement shall occur on the Maturity Date.

 

54



--------------------------------------------------------------------------------

(b) Each conversion shall be deemed to have been effected as to any Securities
surrendered for conversion at the Close of Business on the applicable Conversion
Date; provided, however, that the Person in whose name any shares of the Common
Stock shall be issuable upon such conversion shall become the holder of record
of such shares as of the Close of Business on such Conversion Date. Prior to
such time, a Holder receiving Common Stock upon conversion shall not be entitled
to any rights relating to such Common Stock, including, among other things, the
right to vote and receive dividends and notices of shareholder meetings. The
Company will determine the Conversion Date in accordance with the requirements
set forth herein and notify the Trustee of the same.

(c) In the case of any conversion of Securities other than the SL Securities,
the Company shall deliver and, if applicable, pay the consideration due in
respect of the Conversion Obligation on the second Business Day immediately
following the relevant Conversion Date. In the case of any conversion of SL
Securities, the Company shall deliver and, if applicable, pay the consideration
due in respect of the Conversion Obligation on the second Business Day
immediately following the relevant Conversion Date unless otherwise specified in
the written notice referred to in the proviso below; provided, however, that the
shares of Common Stock due in respect of the Conversion Obligation shall be
delivered on the day specified in a written notice from the owner(s) (or in the
case of Global Securities, beneficial owner(s)) of the SL Securities being
converted that is delivered to the Company on or prior to the first Business Day
immediately following the relevant Conversion Date, which delivery date (in
respect of such shares of Common Stock) shall be no earlier than the second
Business Day immediately following the relevant Conversion Date and be no later
than the seventh Business Day immediately following the relevant Conversion Date
(it being understood that if no such notice is delivered to the Company, then
the Company shall deliver such shares on the second Business Day immediately
following the relevant Conversion Date). In the case of a conversion of an SL
Security in the form of a Global Security, such written notice shall include a
certification therein that the beneficial owners delivering such written notice
are holders that hold beneficial interests in the SL Securities subject to
conversion. The Company shall issue or cause to be issued, and deliver or cause
to be delivered to such Holder, or such Holder’s nominee(s) or transferee(s),
certificates or a book-entry transfer through the Depository for the full amount
of Common Stock to which such Holder shall be entitled in satisfaction of the
Company’s Conversion Obligation.

(d) Except to the extent otherwise provided in this Section 10.02(d), no payment
or adjustment will be made for accrued interest on a converted Security, and
accrued interest, if any, will be deemed to be paid by the consideration paid to
the Holder upon conversion. Such accrued interest, if any, shall be deemed to be
paid in full rather than cancelled, extinguished or forfeited. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Security and accrued and
unpaid interest, if any, to, but not including, the relevant Conversion Date. If
any Holder surrenders a Security for conversion after the Close of Business on
the Record Date for the payment of an installment of interest but prior to the
Open of Business on the next Interest Payment Date, then, notwithstanding such
conversion, the full amount of interest payable with respect to such Security on
such Interest Payment Date shall be paid on such Interest Payment Date to the
Holder of record of such Security at the Close of Business on such Record Date;
provided, however, that such Security, when surrendered for conversion, must be

 

55



--------------------------------------------------------------------------------

accompanied by payment in cash to the Conversion Agent on behalf of the Company
of an amount equal to the full amount of interest payable on such Interest
Payment Date on the Security so converted; provided further, however, that such
payment to the Conversion Agent described in the immediately preceding proviso
in respect of a Security surrendered for conversion shall not be required with
respect to a Security that (i) is surrendered for conversion after the Close of
Business on the Record Date immediately preceding the Maturity Date, or (ii) is
surrendered for conversion after the Close of Business on a Record Date for the
payment of an installment of interest and on or prior to the Open of Business on
the related Interest Payment Date, where, pursuant to Section 3.01, the Company
has specified, with respect to a Fundamental Change, a Fundamental Change
Repurchase Date that is after such Record Date but on or prior to such Interest
Payment Date.

(e) If a Holder converts more than one Security at the same time, the Conversion
Obligation with respect to such Securities shall be based on the total principal
amount of all Securities so converted.

(f) Upon surrender of a Security that is converted in part, the Trustee shall
authenticate for the Holder a new Security equal in principal amount to the
unconverted portion of the Security surrendered.

Section 10.03. Cash in Lieu of Fractional Shares. The Company shall not issue
fractional shares of Common Stock upon the conversion of a Security. Instead,
the Company shall pay to converting Holders cash in lieu of fractional shares
based on the Daily VWAP on the relevant Conversion Date. If more than one
Security shall be surrendered for conversion at one time by the same Holder, the
number of full shares of Common Stock that shall be issuable upon conversion
thereof shall be computed on the basis of the aggregate principal amount of the
Securities, or specified portions thereof to the extent permitted hereby so
surrendered, and any fractional shares remaining after such computation shall be
paid in cash.

Section 10.04. Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue, if any, of Common Stock upon the conversion. However, the
Holder shall pay such tax which is due because the Holder requests the shares of
Common Stock to be issued in a name other than the Holder’s name. The Company
may refuse to deliver the certificate(s) representing the Common Stock being
issued or delivered to the Holder or in a name other than such Holder’s name
until the Conversion Agent receives a sum sufficient to pay any tax or duty
which will be due because shares of Common Stock are to be issued or delivered
in a name other than such Holder’s name.

Section 10.05. Company to Provide Common Stock. The Company shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued stock, for the purpose of effecting the conversion of the
Securities, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient for the conversion of all outstanding Securities
into shares of Common Stock at any time (assuming, for such purposes, that at
the time of computation of such number of shares, all such Securities would be
converted by a single Holder). The Company shall, from time to time and in
accordance with Delaware law, cause the authorized number of shares of Common
Stock to be increased if the aggregate of the number of authorized shares of
Common Stock remaining unissued shall not be sufficient for the conversion of
all outstanding (and issuable as set forth above) Securities into shares of
Common Stock at any time.

 

56



--------------------------------------------------------------------------------

All Common Stock issued upon conversion of the Securities shall be validly
issued, fully paid and non-assessable and shall be free of preemptive or similar
rights and free of any lien or adverse claim that arises from the action or
inaction of the Company.

The Company shall comply with all securities laws regulating the offer and
delivery of any Common Stock upon conversion of Securities and shall list such
shares on each national securities exchange or automated quotation system on
which the Common Stock is listed on the applicable Conversion Date.

Section 10.06. Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events on or after the date of this
Indenture:

(a) In case the Company shall pay or make a dividend or other distribution on
its Common Stock consisting exclusively of Common Stock, the Conversion Rate
shall be increased by multiplying such Conversion Rate by a fraction of which
the denominator shall be the number of shares of Common Stock outstanding
immediately prior to the Open of Business on the Ex Date for such dividend or
distribution, and the numerator shall be the number of shares of Common Stock
outstanding immediately after such dividend or distribution, in the following
formula:

 

LOGO [g491128g1108153053247.jpg]

where,

 

CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date of such dividend or distribution; CR’   =   the
Conversion Rate in effect immediately after the Open of Business on the Ex Date
for such dividend or distribution; OS0   =   the number of shares of Common
Stock outstanding immediately prior to the Open of Business on the Ex Date for
such dividend or distribution; and OS’   =   the number of shares of Common
Stock outstanding immediately after giving effect to such dividend or
distribution.

In case the Company shall effect a share split or share combination, the
Conversion Rate shall be proportionally increased, in the case of a share split,
and proportionally reduced, in the case of a share combination, as expressed in
the following formula:

 

LOGO [g491128g1108153053247.jpg]

 

57



--------------------------------------------------------------------------------

where,

CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the effective date of such share split or share combination; CR’   =
  the Conversion Rate in effect immediately after the Open of Business on the
effective date of such share split or share combination; OS0   =   the number of
shares of Common Stock outstanding immediately prior to the Open of Business on
the effective date of such share split or share combination; and OS’   =   the
number of shares of Common Stock outstanding immediately after giving effect to
such share split or share combination.

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 10.06(a) is declared but
not so paid or made, or any share split or share combination of the type
described in this Section 10.06(a) is announced but the shares of Common Stock
are not split or combined, as the case may be, then the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, or not to split or combine
the shares of Common Stock, as the case may be, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared
or such share split or combination had not been announced.

(b) If the Company distributes to all or substantially all holders of the Common
Stock any rights, options or warrants entitling them, for a period expiring not
more than forty-five (45) days immediately following the date of such
distribution, to purchase or subscribe for Common Stock, at a price per share
less than the average of the Closing Sale Prices of the Common Stock over the
ten (10) consecutive Trading Day period ending on the Trading Day immediately
preceding the date of announcement for such distribution, the Conversion Rate
shall be increased based on the following formula:

 

LOGO [g491128g1108153053871.jpg]

where,

CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date for such distribution; CR’   =   the Conversion Rate in
effect immediately after the Open of Business on such Ex Date;

 

58



--------------------------------------------------------------------------------

OS0   =   the number of shares of Common Stock outstanding immediately prior to
the Open of Business on such Ex Date; X   =   the total number of shares of
Common Stock issuable pursuant to such rights, options or warrants; and Y   =  
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the date of
announcement for such distribution.

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. To the extent that Common Stock is not delivered after expiration
of such rights, options or warrants, the Conversion Rate shall be readjusted,
effective as of the date of such expiration, to the Conversion Rate that would
then be in effect had the increase with respect to the distribution of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are not so distributed, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to make such
distribution, to the Conversion Rate that would then be in effect if such Ex
Date for such distribution had not occurred.

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase Common Stock at less than such average of the Closing
Sale Prices for the ten (10) consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement for
such distribution, and in determining the aggregate offering price of such
Common Stock, there shall be taken into account any consideration received by
the Company for such rights, options or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors. Except in the case of a
readjustment of the Conversion Rate pursuant to the immediately preceding
paragraph, the Conversion Rate shall not be decreased pursuant to this
Section 10.06(b).

(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other of its assets, securities or property or rights, options
or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Common Stock, but excluding (i) dividends or
distributions as to which an adjustment was effected pursuant to
Section 10.06(a) or Section 10.06(b), (ii) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to
Section 10.06(d), (iii) distributions of Reference Property in a transaction
described in Section 10.11, (iv) rights issued pursuant to a rights plan of the
Company (i.e., a poison pill), except to the extent provided by Section 10.13,
and (v) Spin-Offs to which the provisions set forth in the latter portion of
this Section 10.06(c) shall apply (any of such shares of Capital Stock,
indebtedness or other assets, securities or property or rights, options or
warrants to acquire its Capital Stock or other securities, the “Distributed
Property”), then, in each such case the Conversion Rate shall be increased based
on the following formula:

 

59



--------------------------------------------------------------------------------

LOGO [g491128g1108153054215.jpg]

where,

CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date for such distribution; CR’   =   the Conversion Rate in
effect immediately after the Open of Business on the Ex Date for such
distribution; SP0   =   the average of the Closing Sale Prices of the Common
Stock over the ten (10) consecutive Trading Day period ending on, and including,
the Trading Day immediately preceding the Ex Date for such distribution; and FMV
  =   the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Common Stock as of the Open of Business on the Ex Date for such distribution.

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex Date for such distribution.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
provision shall be made for each Holder of a Security to receive, for each
$1,000 principal amount of Securities it holds, at the same time and upon the
same terms as the holders of the Common Stock, the amount and kind of
Distributed Property that such Holder would have received if such Holder had
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex Date for such distribution.

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board of Directors determines
not to make such distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of
Capital Stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the transaction) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate shall be increased based on the
following formula:

 

60



--------------------------------------------------------------------------------

LOGO [g491128g1108153054542.jpg]

where,

CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date for the Spin-Off; CR’   =   the Conversion Rate in
effect immediately after the Open of Business on the Ex Date for the Spin-Off;
FMV0   =   the average of the Closing Sale Prices of the Capital Stock or
similar equity interest distributed to holders of the Common Stock applicable to
one share of Common Stock over the ten (10) consecutive Trading Days immediately
following, and including, the Ex Date for a Spin-Off (the “Valuation Period”);
and MP0   =   the average of the Closing Sale Prices of the Common Stock over
the Valuation Period.

The increase to the Conversion Rate under the preceding paragraph shall be
determined on the last Trading Day of the Valuation Period, but will be given
effect immediately after the Open of Business on the Ex Date for such Spin-Off.
For purposes of determining the Conversion Rate in respect of any conversion
during the 10 Trading Days commencing on the Ex Date for such Spin-Off,
references within the portion of this Section 10.06(c) related to “Spin-Offs” to
ten (10) consecutive Trading Days shall be deemed replaced with such lesser
number of Trading Days as have elapsed from, and including, the Ex Date for such
Spin-Off to, but excluding, the relevant Conversion Date.

Subject in all respects to Section 10.13, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of the Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.06(c) (and no adjustment to the Conversion Rate
under this Section 10.06(c), will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options or warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 10.06(c), as
the case may be. If any such right, option or warrant, including any such
existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date

 

61



--------------------------------------------------------------------------------

of distribution and Ex Date with respect to new rights, options or warrants with
such rights (and a termination or expiration of the existing rights, options or
warrants without exercise by any of the holders thereof). In addition, in the
event of any distribution (or deemed distribution) of rights, options or
warrants, or any Trigger Event or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion Rate
under this Section 10.06(c), as the case may be, was made, (1) in the case of
any such rights, options or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, the Conversion Rate shall
be readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights, options or
warrants (assuming such holder had retained such rights, options or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights, options or warrants that shall
have expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights, options or warrants had
not been issued.

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

(A) a dividend or distribution of Common Stock to which Section 10.06(a) is
applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which
Section 10.06(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.06(c) with respect to
such Clause C Distribution shall then be made and (2) the Clause A Distribution
and Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.06(a) and
Section 10.06(b) with respect thereto shall then be made, except that, if
determined by the Board of Directors, the Ex Date of the Clause A Distribution
and the Clause B Distribution shall be deemed to be the Ex Date of the Clause C
Distribution and any Common Stock included in the Clause A Distribution or
Clause B Distribution shall be deemed not to be “outstanding immediately prior
to the Open of Business on the Ex Date for such dividend or distribution” or
“outstanding immediately after the Open of Business on the effective date of
such share split or share combination,” as the case may be within the meaning of
Section 10.06(a) or “outstanding immediately prior to the Open of Business on
the Ex Date for such distribution” within the meaning of Section 10.06(b).

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of either the fourth or seventh paragraph of this Section 10.06(c), the
Conversion Rate shall not be decreased pursuant to this Section 10.06(c).

 

62



--------------------------------------------------------------------------------

(d) If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock, the Conversion Rate shall be increased based on the
following formula:

 

LOGO [g491128dsp139.jpg]

where,

CR0   =   the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date for such dividend or distribution; CR’   =   the
Conversion Rate in effect immediately after the Open of Business on the Ex Date
for such dividend or distribution; SP0   =   the average of the Closing Sale
Prices of the Common Stock over the ten (10) consecutive Trading Day period
immediately preceding the Ex Date for such dividend or distribution (or, if the
Company declares such dividend or distribution less than eleven (11) Trading
Days prior to the Ex Date for such dividend or distribution the reference to ten
(10) consecutive Trading Days shall be replaced with a smaller number of
consecutive Trading Days that shall have occurred after, and not including, such
declaration date and prior to, but not including, the Ex Date for such dividend
or distribution); and C   =   the amount in cash per share of Common Stock the
Company distributes to holders of its Common Stock.

Any adjustment made under this Section 10.06(d) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution.

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, provision
shall be made for each Holder of a Security to receive, for each $1,000
principal amount of Securities it holds, at the same time and upon the same
terms as holders of the Common Stock, the amount of cash such Holder would have
received as if such Holder owned a number of shares of Common Stock equal to the
Conversion Rate on the Ex Date for such cash dividend or distribution. If such
dividend or distribution is not so paid, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(d).

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock, if the cash and value of
any other consideration included in the payment per share of Common Stock
exceeds the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

63



--------------------------------------------------------------------------------

LOGO [g491128g1108153054870.jpg]

where,

CR0   =   the Conversion Rate in effect immediately prior to the Close of
Business on the last Trading Day of the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires; CR’   =   the Conversion Rate in effect
immediately after the Close of Business on the last Trading Day of the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the date such tender or exchange offer expires; AC   =   the
aggregate value of all cash and any other consideration (as determined by the
Board of Directors) paid or payable for shares of Common Stock purchased in such
tender or exchange offer; OS0   =   the number of shares of Common Stock
outstanding immediately prior to the time such tender or exchange offer expires
(prior to giving effect to such tender offer or exchange offer); OS’   =   the
number of shares of Common Stock outstanding immediately after the time such
tender or exchange offer expires (after giving effect to such tender offer or
exchange offer); and SP’   =   the average of the Closing Sale Prices of the
Common Stock over the ten (10) consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires.

The increase to the Conversion Rate under this Section 10.06(e) shall occur at
the Close of Business on the tenth (10th) Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the ten (10) Trading Days immediately
following, but excluding, the date that any such tender or exchange offer
expires, references in this Section 10.06(e) to ten (10) consecutive Trading
Days shall be deemed to be replaced with such lesser number of consecutive
Trading Days as have elapsed between the date such tender or exchange offer
expires and the relevant Conversion Date. If the Company or one of its
Subsidiaries is obligated to purchase the Common Stock pursuant to any such
tender or exchange offer but the Company or such Subsidiary is permanently
prevented by applicable law from effecting any such purchase or all such
purchases are rescinded, the Conversion Rate shall be immediately decreased to
the Conversion Rate that would be in effect if such tender or exchange offer had
not been made.

 

64



--------------------------------------------------------------------------------

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(e).

(f) In addition to the foregoing adjustments in subsections (a), (b), (c), (d)
and (e) above, and to the extent permitted by applicable law and the rules of
the Relevant Stock Exchange, the Company may, from time to time and to the
extent permitted by law, increase the Conversion Rate by any amount for a period
of at least twenty-five (25) Trading Days or any longer period as may be
permitted or required by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company. Such Conversion Rate increase shall be
irrevocable during such period. The Company shall give notice to the Trustee and
cause notice of such increase, which notice will include the amount of the
increase and the period during which the increase shall be in effect, to be sent
to each Holder of Securities in accordance with Section 13.01, at least fifteen
(15) days prior to the date on which such increase commences.

(g) All calculations under this Article 10 shall be made to the nearest cent or
to the nearest 1/10,000th of a share, as the case may be. Adjustments to the
Conversion Rate will be calculated to the nearest 1/10,000th.

(h) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities, if a Conversion Rate adjustment becomes effective on any Ex
Date, and a Holder that has converted its Securities on or after such Ex Date
and on or prior to the related record date would be treated as the record holder
of the Common Stock as of the related Conversion Date as described under
Section 10.02(b) based on an adjusted Conversion Rate for such Ex Date, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such Ex Date shall not be made for
such converting Holder. Instead, such Holder shall be treated as if such Holder
were the record owner of the Common Stock on an unadjusted basis and participate
in the related dividend, distribution or other event giving rise to such
adjustment.

(i) For purposes of this Section 10.06, “effective date” means the first date on
which the Common Stock trade on the Relevant Stock Exchange, regular way,
reflecting the relevant share split or share combination, as applicable.

(j) For purposes of this Section 10.06, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company shall not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company. The Company shall not pay any dividend or distribution
on shares of Capital Stock of the Company held in the treasury of the Company to
the extent such dividend or distribution would be made in an amount based on the
amount of a dividend or distribution paid on the Common Stock.

 

65



--------------------------------------------------------------------------------

Section 10.07. No Adjustment. The Conversion Rate shall not be adjusted for any
transaction or event other than for any transaction or event described in this
Article 10. Without limiting the foregoing, the Conversion Rate shall not be
adjusted:

(i) upon the issuance of any Common Stock pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on the Company’s
securities and the investment of additional optional amounts in shares of Common
Stock under any plan;

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries (or the issuance of any shares of Common Stock pursuant
to any such options or other rights);

(iii) upon the issuance of any Common Stock pursuant to any option, warrant,
right or exercisable, exchangeable or convertible security not described in
clause (ii) above and outstanding as of the date the Securities were first
issued;

(iv) for accrued and unpaid interest, if any;

(v) repurchases of Common Stock that are not tender offers or exchange offers
pursuant to Section 10.06(e), including structured or derivative transactions
such as accelerated share repurchase transactions or similar forward
derivatives;

(vi) solely for a change in the par value of the Common Stock; or

(vii) for the issuance of Common Stock or any securities convertible into or
exchangeable for Common Stock or the right to purchase Common Stock or such
convertible or exchangeable securities, except as described in Section 10.06.

No adjustment in the Conversion Rate less than one percent (1%) of the
Conversion Rate as last adjusted (or, if never adjusted, the initial Conversion
Rate) shall be made pursuant to Section 10.06(a) through Section 10.06(e);
provided, however, that (i) the Company shall carry forward any adjustments that
are not made as a result of the foregoing and make such carried forward
adjustments with respect to the Conversion Rate when the cumulative effect of
all adjustments not yet made will result in a change of one percent (1%) or more
of the Conversion Rate as last adjusted (or, if never adjusted, the initial
Conversion Rate) and (ii) notwithstanding the foregoing, all such deferred
adjustments that have not yet been made shall be made (including any adjustments
that are less than one percent (1%) of the Conversion Rate as last adjusted (or,
if never adjusted, the initial Conversion Rate)) (1) on the effective date of
any Fundamental Change or Make-Whole Fundamental Change and (2) on the
Conversion Date.

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms as holders of
Common Stock participate in such transaction, without conversion, as if such
Holder held a number of shares of Common Stock equal to the Conversion Rate in
effect on the Ex Date or effective date, as applicable, of the transaction
(without giving effect to any adjustment pursuant to Section 10.06 on account of
such transaction), multiplied by principal amount (expressed in thousands) of
Securities held by such Holder.

 

66



--------------------------------------------------------------------------------

Section 10.08. Other Adjustments. Whenever any provision of this Indenture
requires the computation of an average of the Closing Sale Prices or the Daily
VWAPs over a period of multiple Trading Days (including the period for
determining the Applicable Price for purposes of a Make-Whole Fundamental
Change), the Board of Directors, in its good faith determination, shall
appropriately adjust such average to account for any event requiring, pursuant
hereto, an adjustment to the Conversion Rate where the effective date, Ex Date
or expiration date of such event occurs at any time on or after the first
Trading Day of such period and on or prior to the last Trading Day of such
period.

Section 10.09. Adjustments for Tax Purposes. Except as prohibited by law, the
Company may (but is not obligated to) make such increases in the Conversion
Rate, in addition to those required by Section 10.06 hereof, as it considers to
be advisable to avoid or diminish any income tax to any holders of Common Stock
(or rights to purchase Common Stock) resulting from any dividend or distribution
of stock (or rights to acquire stock) or from any event treated as such for
income tax purposes or for any other reason.

Section 10.10. Notice of Adjustment and Certain Events. (a) Whenever the
Conversion Rate is adjusted, the Company shall promptly file with the Trustee an
Officers’ Certificate describing in reasonable detail the adjustment and the
method of calculation used and the Company shall promptly send to the Holders in
accordance with Section 13.01 a notice of the adjustment setting forth the
adjusted Conversion Rate and the calculation thereof. The certificate and notice
shall be conclusive evidence of the correctness of such adjustment. In the
absence of an Officers’ Certificate being filed with the Trustee (and the
Conversion Agent if not the Trustee), the Trustee may assume without inquiry
that the Conversion Rate has not been adjusted and that the last Conversion Rate
of which it has knowledge remains in effect.

(b) In case of any:

(i) action by the Company or one of its Subsidiaries that would require an
adjustment to the Conversion Rate in accordance with Section 10.06 or
Section 10.13;

(ii) Merger Event; or

(iii) voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

then the Company shall at least ten days prior to the anticipated effective date
of such transaction or event cause written notice thereof to be sent to the
Trustee and the Holders in accordance with Section 13.01. Such notice shall also
specify, as applicable, the date or expected date on which the holders of Common
Stock shall be entitled to a distribution and the date or expected date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding-up, as the case may be. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such action by
the Company or one of its Subsidiaries, Merger Event, dissolution, liquidation
or winding-up.

 

67



--------------------------------------------------------------------------------

Section 10.11. Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege. If on or after the date of
this Indenture the Company:

(a) reclassifies the Common Stock (other than a change as a result of a
subdivision or combination of Common Stock to which Section 10.06(a) applies);

(b) is party to a consolidation, merger or binding share exchange; or

(c) sells, transfers, leases, conveys or otherwise disposes of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole,

in each case, pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”), each $1,000 principal
amount of converted Securities will, from and after the effective time of such
Merger Event, be convertible into the same kind, type and proportions of
consideration that a holder of a number of shares of Common Stock equal to the
Conversion Rate in effect immediately prior to such Merger Event would have
received in such Merger Event (“Reference Property”) and, prior to or at the
effective time of such Merger Event, the Company or the successor or purchasing
Person, as the case may be, shall execute with the Trustee a supplemental
indenture permitted under Section 9.01(a) providing for such change in the right
to convert the Securities; provided, however, that at and after the effective
time of the Merger Event (A) any amount payable in cash for fractional shares of
Common Stock upon conversion of the Securities in accordance with Section 10.03
shall continue to be payable in cash, (B) any Common Stock that the Company
would have been required to deliver upon conversion of the Securities in
accordance with Section 10.02 shall instead be deliverable in the amount and
type of Reference Property that a holder of that number of shares of Common
Stock would have received in such Merger Event and (C) the Daily VWAP shall be
calculated based on a unit of Reference Property.

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration determined
based in whole or in part upon any form of stockholder election, then (i) the
Reference Property into which the Securities will be convertible shall be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election and
(ii) the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause
(i) attributable to one share of Common Stock. The Company shall notify Holders,
the Trustee and the Conversion Agent (if other than the Trustee) of such
weighted average as soon as reasonably practicable after such determination is
made. If the holders receive only cash in such Merger Event, then for all
conversions that occur after the effective date of such Merger Event (A) the
consideration due upon conversion of each $1,000 principal amount of Securities
shall be solely cash in an amount equal to the Conversion Rate in effect on the
Conversion Date (as may be increased pursuant to Section 10.14), multiplied by
the price paid per share of Common Stock in such Merger Event and (B) the
Company shall satisfy its Conversion Obligation by paying cash to converting
Holders on the second Business Day immediately following the relevant Conversion
Date.

 

68



--------------------------------------------------------------------------------

The supplemental indenture referred to in the first sentence of this
Section 10.11 shall provide for adjustments to the Conversion Rate that shall be
as nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 10 and for the delivery of cash by the Company
in lieu of fractional securities or property that would otherwise be deliverable
to holders upon conversion as part of the Reference Property, with such amount
of cash determined by the Board of Directors in a manner as nearly equivalent as
may be practicable to that used by the Company to determine the Closing Sale
Price of the Common Stock. The Company shall not become a party to any Merger
Event unless its terms are consistent with the foregoing. If, in the case of any
Merger Event, the stock or other securities and assets receivable thereupon by a
holder of Common Stock includes shares of stock or other securities and assets
of a corporation other than the successor or purchasing corporation, as the case
may be, in such Merger Event, then such supplemental indenture shall also be
executed by such other corporation and shall contain such additional provisions
to protect the interests of the Holders of the Securities as the Board of
Directors shall reasonably consider necessary by reason of the foregoing,
including to the extent practicable the provisions providing for the conversion
rights set forth in this Article 10. The provisions of this Section 10.11 shall
similarly apply to successive consolidations, mergers, binding share exchanges,
sales, transfers, leases, conveyances or dispositions.

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into Common Stock (and cash in lieu of any fractional share) as
set forth in Section 10.01 and Section 10.02 prior to the effective date of such
Merger Event.

In the event the Company shall execute a supplemental indenture in accordance
with this Section 10.11, the Company shall promptly file with the Trustee an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of Reference Property receivable by Holders of the Securities upon the
conversion of their Securities after any such Merger Event and any adjustment to
be made with respect thereto.

Section 10.12. Trustee’s Disclaimer. The Trustee and any other Conversion Agent
shall have no duty to determine the Conversion Rate (or any adjustment thereto)
or whether any facts exist that may require that any adjustment under this
Article 10 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of the correctness of any such
adjustment, and shall be protected in relying upon, the Officers’ Certificate
with respect thereto which the Company is obligated to file with the Trustee
pursuant to Section 10.10 hereof. Neither the Trustee nor any other Conversion
Agent makes any representation as to the validity or value of any securities or
assets issued upon conversion of Securities, and neither the Trustee nor any
other Conversion Agent shall be responsible for the failure by the Company to
comply with any provisions of this Article 10 or to monitor any Person’s
compliance with this Article 10.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.11, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.11 hereof.

 

69



--------------------------------------------------------------------------------

Section 10.13. Rights Distributions Pursuant to Shareholders’ Rights Plans. To
the extent that on or after the date of this Indenture the Company adopts a
rights plan (i.e., a poison pill) and such plan is in effect upon conversion of
any Security or a portion thereof, the Company shall make provision such that
each Holder thereof shall receive, in addition to, and concurrently with the
delivery of, the Common Stock due upon conversion, the rights described in such
plan, unless the rights have separated from the Common Stock before the time of
conversion, in which case the Conversion Rate shall be adjusted at the time of
separation as if the Company distributed to all holders of Common Stock,
Distributed Property as described in Section 10.06(c), subject to readjustment
in the event of the expiration, termination or redemption of such rights.

Section 10.14. Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes. (a)
Notwithstanding anything herein to the contrary, the Conversion Rate applicable
to each Security that is surrendered for conversion, in accordance with this
Article 10, at any time during the period (the “Make-Whole Conversion Period”)
from, and including, the effective date (the “Effective Date”) of a Make-Whole
Fundamental Change (which Effective Date the Company shall disclose in the
written notice referred to in Section 10.14(e)) (A) if such Make-Whole
Fundamental Change does not also constitute a Fundamental Change, to, and
including, the Close of Business on the date that is thirty (30) Business Days
after the later of (i) such Effective Date and (ii) the date the Company sends
to Holders the relevant notice of the Effective Date or (B) if such Make-Whole
Fundamental Change also constitutes a Fundamental Change, to, and including, the
Close of Business on the Business Day immediately preceding the Fundamental
Change Repurchase Date corresponding to such Fundamental Change (provided that
the Repurchase Notice has not been delivered by the Holder or has been
withdrawn), shall be increased to an amount equal to the Conversion Rate that
would, but for this Section 10.14, otherwise apply to such Security pursuant to
this Article 10, plus an amount equal to the Make-Whole Applicable Increase.

(b) As used herein, “Make-Whole Applicable Increase” shall mean, with respect to
a Make-Whole Fundamental Change, the amount, set forth in the following table,
which corresponds to the Effective Date and the Applicable Price of such
Make-Whole Fundamental Change:

 

    Applicable Price  

Effective Date

  $34.85     $37.50     $40.00     $42.00     $45.00     $50.00     $60.00    
$70.00     $80.00     $100.00     $120.00     $140.00     $160.00  

December 1, 2017

    4.88180       4.35520       3.94500       3.66430       3.30640      
2.83620       2.19750       1.78610       1.49960       1.12440       0.88720  
    0.72190       0.59920  

January 1, 2018

    4.88180       4.32590       3.91350       3.63190       3.27330      
2.80340       2.16730       1.75960       1.47640       1.10660       0.87330  
    0.71080       0.59030  

July 1, 2018

    4.88180       4.19410       3.76280       3.47100       3.10290      
2.62820       2.00170       1.61200       1.34710       1.00790       0.79680  
    0.65070       0.54260  

January 1, 2019

    4.88180       4.05810       3.59880       3.29140       2.90910      
2.42540       1.80820       1.43990       1.19680       0.89320       0.70760  
    0.57990       0.48560  

July 1, 2019

    4.88180       3.90480       3.40630       3.07760       2.67490      
2.17900       1.57480       1.23460       1.01890       0.75850       0.60230  
    0.49540       0.41660  

January 1, 2020

    4.88180       3.73330       3.17780       2.81810       2.38670      
1.87480       1.29230       0.99100       0.81140       0.60340       0.48100  
    0.39740       0.33550  

July 1, 2020

    4.88180       3.52110       2.87750       2.47170       2.00090      
1.47360       0.93870       0.69930       0.56930       0.42580       0.34160  
    0.28340       0.24030  

January 1, 2021

    4.88180       3.21200       2.40800       1.92480       1.40220      
0.88980       0.49020       0.35840       0.29540       0.22550       0.18230  
    0.15190       0.12920  

July 1, 2021

    4.88180       2.85390       1.18730       —         —         —         —  
      —         —         —         —         —         —    

provided, however, that:

(i) if the actual Applicable Price of such Make-Whole Fundamental Change is
between two (2) Applicable Prices listed in the table above under the row titled
“Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental

 

70



--------------------------------------------------------------------------------

Change is between two Effective Dates listed in the table above in the column
immediately below the title “Effective Date,” then the Make-Whole Applicable
Increase for such Make-Whole Fundamental Change shall be determined by linear
interpolation between the Make-Whole Applicable Increases set forth for such
higher and lower Applicable Prices, or for such earlier and later Effective
Dates based on a three hundred and sixty five (365) day year, as applicable;

(ii) if the actual Applicable Price of such Make-Whole Fundamental Change is
greater than $160.00 per share (subject to adjustment in the same manner as the
Applicable Prices pursuant to Section 10.14(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $34.85 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.14(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero (0);

(iii) if an event occurs that requires, pursuant to this Article 10 (other than
solely pursuant to this Section 10.14), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;

(iv) each Make-Whole Applicable Increase amount set forth in the table above
shall be adjusted in the same manner, for the same events and at the same time
as the Conversion Rate is required to be adjusted pursuant to Section 10.06
through Section 10.13; and

(c) Subject to Section 10.11, upon surrender of Securities for conversion in
connection with a Make-Whole Fundamental Change, the Company shall satisfy the
related Conversion Obligation in accordance with Section 10.02; provided,
however, that if at the effective time of a Make-Whole Fundamental Change
described in clause (c) of the definition of Change in Control the consideration
for the Common Stock is composed entirely of cash, for any conversion of
Securities following the Effective Date of such Make-Whole Fundamental Change,
the Conversion Obligation shall be calculated based solely on the Applicable
Price for the transaction and shall be deemed to be an amount equal to, per
$1,000 principal amount of converted Securities, the Conversion Rate (including
any Make-Whole Applicable Increase), multiplied by such Applicable Price. In
such event, the Conversion Obligation will be determined and shall be paid to
Holders in cash on the second Business Day following the Conversion Date.

(d) As used herein, “Applicable Price” shall have the following meaning with
respect to a Make-Whole Fundamental Change: (i) if such Make-Whole Fundamental
Change is a transaction or series of transactions described in clause (c) of the
definition of Change in Control and the consideration (excluding cash payments
for fractional shares or pursuant to

 

71



--------------------------------------------------------------------------------

statutory appraisal rights) for Common Stock in such Make-Whole Fundamental
Change consists solely of cash, then the “Applicable Price” with respect to such
Make-Whole Fundamental Change shall be equal to the cash amount paid per share
of Common Stock in such Make-Whole Fundamental Change and (ii) in all other
circumstances, the “Applicable Price” with respect to such Make-Whole
Fundamental Change shall be equal to the average of the Closing Sale Prices per
share of Common Stock for the five (5) consecutive Trading Days immediately
preceding, but excluding, the Effective Date of such Make-Whole Fundamental
Change, which average shall be appropriately adjusted by the Board of Directors,
in its good faith determination, to account for any adjustment, pursuant hereto,
to the Conversion Rate that shall become effective, or any event requiring,
pursuant hereto, an adjustment to the Conversion Rate where the Ex Date of such
event occurs, at any time during such five (5) consecutive Trading Days.

(e) The Company shall send to each Holder, in accordance with Section 13.01,
written notice of the Effective Date of the Make-Whole Fundamental Change within
ten (10) days after such Effective Date. Each such notice shall also state that,
in connection with such Make-Whole Fundamental Change, the Company shall
increase, in accordance herewith, the Conversion Rate applicable to Securities
entitled as provided herein to such increase (along with a description of how
such increase shall be calculated and the time periods during which Securities
must be surrendered in order to be entitled to such increase, including, without
limitation, the last day of the Make-Whole Conversion Period).

(f) For avoidance of doubt, the provisions of this Section 10.14 shall not
affect or diminish the Company’s obligations, if any, pursuant to Article 3 with
respect to a Make-Whole Fundamental Change that also constitutes a Fundamental
Change.

(g) Nothing in this Section 10.14 shall prevent an adjustment to the Conversion
Rate pursuant to Section 10.06 in respect of a Make-Whole Fundamental Change.

Section 10.15. Applicable Stock Exchange Restrictions. Notwithstanding anything
in this Article 10 to the contrary, in the event of any increase in the
Conversion Rate that would result in the Securities in the aggregate becoming
convertible into shares of Common Stock in excess of the share issuance
limitations of the listing rules of The NASDAQ Stock Market LLC (regardless of
whether the Company then has a class of securities listed on The NASDAQ Stock
Market LLC), the Company shall, at its option (but without delaying delivery of
consideration upon any conversion), either (i) obtain stockholder approval of
such issuances, in accordance with the stockholder approval rules contained in
such listing standards, or (ii) pay cash in lieu of delivering any shares of
Common Stock otherwise deliverable upon conversion in excess of such limitations
based on the Closing Sale Price of the Common Stock on the Conversion Date (or,
if the Conversion Date is not a Trading Day, the next following Trading Day) in
respect of which, in lieu of delivering shares of Common Stock, the Company is
paying cash pursuant to this Section 10.15. If the Company pays cash in lieu of
delivering shares of Common Stock pursuant to this Section 10.15, it will notify
the Trustee, the Conversion Agent and the Holders of the maximum number of
shares it will deliver per $1,000 principal amount of converted Security in
respect of the relevant conversion.

 

72



--------------------------------------------------------------------------------

ARTICLE 11

CONCERNING THE HOLDERS

Section 11.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, (ii) by the record of the Holders voting
in favor thereof at any meeting of Holders duly called and held in accordance
with the provisions of Article 12 or (iii) by a combination of such instrument
or instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen (15) days prior to the date of commencement of solicitation of
such action.

Section 11.02. Proof of Execution by Holders. Subject to the provisions of
Section 12.05, proof of the execution of any instrument by a Holder or its agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee. The holding of Securities shall be proved by the
security register of the Registrar or by a certificate of the Registrar. The
record of any Holders’ meeting shall be proved in the manner provided in
Section 12.06.

Section 11.03. Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid interest on such Security, or the Fundamental
Change Repurchase Price, if applicable, for conversion of such Security and for
all other purposes; and neither the Company nor the Trustee nor any
authenticating agent nor any Paying Agent nor any Conversion Agent nor any
Registrar shall be affected by any notice to the contrary. All such payments so
made to any Holder for the time being, or upon its order, shall be valid, and,
to the extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for monies payable upon any such Security. Notwithstanding anything to
the contrary in this Indenture or the Securities following an Event of Default,
any holder of a beneficial interest in a Global Security may directly enforce
against the Company, without the consent, solicitation, proxy, authorization or
any other action of the Depository or any other Person, such holder’s right to
exchange such beneficial interest for a Physical Security in accordance with the
provisions of this Indenture.

 

73



--------------------------------------------------------------------------------

ARTICLE 12

HOLDERS’ MEETINGS

Section 12.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 12 for any
of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Holders pursuant to any of the
provisions of Article 6;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.02; or

(d) to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Securities under any
other provision of this Indenture or under applicable law.

Section 12.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 12.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be sent to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be sent to the
Company. Such notices shall be sent not less than twenty (20) nor more than
ninety (90) days prior to the date fixed for the meeting.

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

Section 12.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least ten percent
(10%) in aggregate principal amount of the Securities then outstanding, shall
have requested the Trustee to call a meeting of Holders, by written request
setting forth in reasonable detail the action proposed to be taken at the
meeting, and the Trustee shall not have sent the notice of such meeting within
twenty (20) days after receipt of such request, then the Company or such Holders
may determine the time and the place for such meeting and may call such meeting
to take any action authorized in Section 12.01, by sending notice thereof as
provided in Section 12.02.

Section 12.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Securities on the
record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

 

74



--------------------------------------------------------------------------------

Section 12.05. Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the outstanding Securities represented at the meeting and
entitled to vote at the meeting.

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of outstanding Securities
represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.

Section 12.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
principal amount of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Holders shall be prepared by the secretary of the
meeting and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more Persons having knowledge of the facts setting forth a copy of the notice of
the meeting and showing that said notice was sent as provided in Section 12.02.
The record shall show the principal amount of the Securities voting in favor of
or against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

 

75



--------------------------------------------------------------------------------

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 12.07. No Delay of Rights by Meeting. Nothing contained in this Article
12 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Securities. Nothing contained in this
Article 12 shall be deemed or construed to limit any Holder’s actions pursuant
to the Applicable Procedures so long as the Securities are Global Securities.

ARTICLE 13

MISCELLANEOUS

Section 13.01. Notices. Any notice or communication by the Company or the
Trustee to the other shall be deemed to be duly given if made in writing and
delivered:

(a) by hand (in which case such notice shall be effective upon delivery);

(b) by facsimile or other electronic transmission (in which case such notice
shall be effective upon receipt of confirmation of good transmission thereof);
or

(c) by overnight delivery by a nationally recognized courier service (in which
case such notice shall be effective on the Business Day immediately after being
deposited with such courier service),

in each case to the recipient party’s address set forth in this Section 13.01;
provided, however, that notices to the Trustee shall only be effective upon the
Trustee’s actual receipt thereof. The Company or the Trustee by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

Any notice or communication sent to a Holder shall be sent to the Holder at its
address shown on the register kept by the Registrar. Any notice or communication
to be delivered to a Holder of a Global Security shall be transmitted to the
Depository in accordance with its Applicable Procedures. Failure to send or
transmit a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.

If a notice or communication to a Holder is sent in the manner provided above,
it is duly given, whether or not the addressee receives it.

If the Company sends or transmits a notice or communication to Holders, it shall
send a copy to the Trustee and each Securities Agent at the same time. If the
Trustee or the Securities Agent is required, pursuant to the express terms of
this Indenture or the Securities, to send a notice or communication to Holders,
the Trustee or the Securities Agent, as the case may be, shall also send a copy
of such notice or communication to the Company.

All notices or communications shall be in writing.

 

76



--------------------------------------------------------------------------------

The Company’s address is:

Cornerstone OnDemand, Inc.

1601 Cloverfield Blvd., Suite 620S

Santa Monica, CA 90404

Attention: [•]

Fax: [•]

Email: [•]

With a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Ettore A. Santucci

Fax: (617) 801-8807

Email: esantucci@goodwinlaw.com

The Trustee’s address is:

[U.S. Bank National Association]

[633 West 5th Street, 24th Floor

[Los Angeles, California 90071]

Attention: [Paula M. Oswald, Corporate Trust Services (Cornerstone OnDemand,
Inc. 5.75% Convertible Senior Notes due 2021)]

Facsimile: [(213) 615-6197]

The Trustee shall have the right to accept and act upon instructions, including
funds transfer instructions (“Instructions”), given pursuant to this Indenture
and delivered using the following communications methods: e-mail, facsimile
transmission, secure electronic transmission containing applicable authorization
codes, passwords and/or authentication keys issued by the Trustee, or another
method or system specified by the Trustee as available for use in connection
with its services hereunder (collectively, “Electronic Means”); provided,
however, that the Company shall provide to the Trustee an incumbency certificate
listing officers with the authority to provide such Instructions (“Authorized
Officers”) and containing specimen signatures of such Authorized Officers, which
incumbency certificate shall be amended by the Company whenever a person is to
be added or deleted from the listing. If the Company elects to give the Trustee
Instructions using Electronic Means and the Trustee in its discretion elects to
act upon such Instructions, the Trustee’s understanding of such Instructions
shall be deemed controlling. The Company understands and agrees that the Trustee
cannot determine the identity of the actual sender of such Instructions and that
the Trustee shall conclusively presume that directions that purport to have been
sent by an Authorized Officer listed on the incumbency certificate provided to
the Trustee have been sent by such Authorized Officer. The Company shall be
responsible for ensuring that only Authorized Officers transmit such
Instructions to the Trustee and that the Company and all Authorized Officers are
solely responsible to safeguard the use and confidentiality of applicable user
and authorization codes, passwords and/or authentication keys upon receipt by
the Company. The Trustee shall not be liable for any losses,

 

77



--------------------------------------------------------------------------------

costs or expenses (except to the extent attributable to the Trustee’s gross
negligence, willful misconduct or bad faith) arising directly or indirectly from
the Trustee’s reliance upon and compliance with such Instructions
notwithstanding such directions conflict or are inconsistent with a subsequent
written instruction. The Company agrees: (i) to assume all risks arising out of
the use of Electronic Means to submit Instructions to the Trustee, including
without limitation the risk of the Trustee acting on unauthorized Instructions,
and the risk of interception and misuse by third parties; (ii) that it is fully
informed of the protections and risks associated with the various methods of
transmitting Instructions to the Trustee and that there may be more secure
methods of transmitting Instructions than the method(s) selected by the Company;
(iii) that the security procedures (if any) to be followed in connection with
its transmission of Instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances; and (iv) to
notify the Trustee immediately upon learning of any compromise or unauthorized
use of the security procedures.

Section 13.02. Communication by Holders with Other Holders. To the extent the
TIA is then applicable: (A) The Company, the Trustee, the Registrar and anyone
else shall have the protection of TIA § 312(c) and (B) Holders may communicate
pursuant to TIA § 312(b) with other Holders with respect to their rights under
this Indenture or the Securities.

Section 13.03. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

(a) an Officers’ Certificate stating that, in the opinion of the signatories to
such Officers’ Certificate, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and

(b) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

Each signatory to an Officers’ Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate or certificates of public officials or other
representations or documents as to factual matters.

Section 13.04. Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

78



--------------------------------------------------------------------------------

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

Section 13.05. Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.

Section 13.06. Legal Holidays. If a payment date is not a Business Day, payment
may be made on the next succeeding day that is a Business Day, and no interest
shall accrue on that payment for the intervening period.

Section 13.07. Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart by facsimile
shall be effective as delivery of a manually executed counterpart thereof.

Section 13.08. Facsimile and PDF Delivery of Signature Pages. The exchange of
copies of this Indenture and of signature pages by facsimile or portable
document format (“PDF”) transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

Section 13.09. Governing Law. THIS INDENTURE AND THE SECURITIES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR THE
SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating solely to this Indenture or the transactions contemplated hereby, to
the general jurisdiction of the Supreme Court of the State of New York, County
of New York or the United States Federal District Court sitting for the Southern
District of New York (and appellate courts thereof);

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 13.01 or at such other address of
which the other party shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

 

79



--------------------------------------------------------------------------------

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Indenture, to the extent permitted by law;
and

(g) irrevocably and unconditionally waives trial by jury in any legal action or
proceeding in relation to this Indenture or the Securities.

Section 13.10. No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.

Section 13.11. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.

Section 13.12. Separability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and a Holder shall have no claim therefor against any party
hereto.

Section 13.13. Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

Section 13.14. Calculations in Respect of the Securities. The Company and its
agents shall make all calculations under this Indenture and the Securities.
These calculations include, but are not limited to, determinations of the
Closing Sale Price of the Common Stock, the number of shares deliverable upon
conversion, adjustments to the Conversion Price and the Conversion Rate, the
Daily VWAPs, the Conversion Rate of the Securities, the amount of conversion
consideration deliverables in respect of any conversion and the amounts of
interest payable on the Securities. The Company and its agents shall make all of
these calculations in good faith, and, absent manifest error, such calculations
shall be final and binding on all Holders. The Company shall provide a copy of
such calculations to the Trustee (and the Conversion Agent if not the Trustee)
as required hereunder, and, the Trustee shall be entitled to conclusively rely
on the accuracy of any such calculation without independent verification. The
Trustee will forward the Company’s calculations to any Holder upon the request
of that Holder at the sole cost and expense of the Company.

 

80



--------------------------------------------------------------------------------

Section 13.15. No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company’s past, present or future directors, officers,
employees or stockholders, as such, shall have any liability for any of the
Company’s obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.

Section 13.16. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

Section 13.17. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the TIA which may be so modified or excluded, the latter
provision shall be deemed to apply to this Indenture as so modified or to be
excluded, as the case may be.

Section 13.18. No Security Interest Created. Nothing in this Indenture or in the
Securities, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.

Section 13.19. Benefits of Indenture. Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than the
Holders, the parties hereto, any Securities Agent and their successors
hereunder, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

Section 13.20. Withholding. Notwithstanding anything herein to the contrary, the
Company, the Trustee, the Registrar, the Paying Agent and the Conversion Agent,
as applicable, shall have the right to deduct and withhold from any payment or
distribution made with respect to this Indenture and any Security (or the
issuance of shares of Common Stock upon conversion of the Security) such amounts
as are required to be deducted or withheld with respect to the making of such
payment or distribution (or issuance) under any applicable tax law (inclusive of
rules, regulations and interpretations promulgated by competent authorities)
without liability therefor. To the extent that any amounts are so deducted or
withheld, such deducted or withheld amounts shall be treated for all purposes
under this Security as having been paid to the Holder. In the event the Company,
the Trustee, the Registrar, the Paying Agent or the Conversion Agent previously
remitted any amounts to a governmental entity on account of taxes required to be
deducted or withheld in respect of any payment or distribution (or deemed
distribution) under this Indenture or with respect to any Security, the Company,
the Registrar, the Paying Agent or the Conversion Agent, as applicable, shall be
entitled to offset any such amounts against any amounts otherwise payable in
respect of this Indenture or any Security (or the issuance of shares of Common
Stock upon conversion).

 

81



--------------------------------------------------------------------------------

Section 13.21. U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may reasonably request in order
for the Trustee to satisfy the requirements of the U.S.A. Patriot Act.

[The Remainder of This Page Intentionally Left Blank; Signature Pages Follow]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

CORNERSTONE ONDEMAND, INC. By:  

 

  Name:   Title:

[Signature Page to Indenture]



--------------------------------------------------------------------------------

[U.S. BANK NATIONAL ASSOCIATION],
as Trustee, Registrar, Paying Agent and Conversion Agent By:  

 

  Name:   Title:

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

[INSERT SECURITY PRIVATE PLACEMENT LEGEND AND GLOBAL SECURITY LEGEND, AS
REQUIRED]

[THIS SECURITY IS AN SL SECURITY WITHIN THE MEANING OF THE INDENTURE]7

[INSERT ORIGINAL ISSUE DISCOUNT LEGEND, AS REQUIRED]

CORNERSTONE ONDEMAND, INC.

Certificate No.                     

5.75% Convertible Senior Notes Due 2021 (the “Securities”)

[CUSIP No. [        ]

ISIN No. [        ]]8

Cornerstone OnDemand, Inc., a Delaware corporation (the “Company,” which term
includes any successor corporation or other entity under the Indenture referred
to on the reverse hereof), for value received, hereby promises to pay to
[            ]9 [Cede & Co.]10, or its registered assigns, the principal sum [of
[            ] dollars ($[            ])]11 [as set forth in the “Schedule of
Increases and Decreases in the Global Security” attached hereto, which amount,
taken together with the principal amounts of all other outstanding Securities,
shall not, unless permitted by the Indenture, exceed THREE HUNDRED MILLION
dollars ($300,000,000) in aggregate at any time, in accordance with the rules
and procedures of the Depository]12, on July 1, 2021 (the “Maturity Date”), and
to pay interest thereon, as provided on the reverse hereof, until the principal
and any unpaid and accrued interest are paid or duly provided for.

Interest Payment Dates: January 1 and July 1.

Record Dates: December 15 and June 15.

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 

7  This is included for SL Securities.

8  This is included for Global Securities. If assigned prior to closing,
CUSIPs/ISINs for each type of Security to be included in a footnote.

9  This is included for Physical Securities.

10  This is included for Global Securities.

11  This is included for Physical Securities.

12  This is included for Global Securities.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly signed.

 

CORNERSTONE ONDEMAND, INC. By:  

 

  Name:   Title:

Dated:                     

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to

in the within-mentioned Indenture.

 

[U.S. BANK NATIONAL ASSOCIATION],

 

as Trustee

By:  

 

  Authorized Signatory

Dated:                     

[Authentication Page for Cornerstone OnDemand, Inc.’s 5.75% Convertible Senior
Notes due 2021]

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

CORNERSTONE ONDEMAND, INC.

5.75% Convertible Senior Notes Due 2021

1. Interest. Cornerstone OnDemand, Inc., a Delaware corporation (the “Company”),
promises to pay interest on the principal amount of this Security at the rate
per annum shown above. The Company will pay interest, payable semi-annually in
arrears, on January 1 and July 1 of each year, with the first payment to be made
on January 1, 2018. Interest on the Securities will accrue on the principal
amount from, and including, the most recent date to which interest has been paid
or provided for or, if no interest has been paid, from, and including, [•],
2017, in each case to, but excluding, the next Interest Payment Date. Interest
will be computed on the basis of a 360-day year of twelve 30-day months. The
Company shall pay, in cash, interest on any overdue amount (including, to the
extent permitted by applicable law, overdue interest) at the rate borne by the
Securities. In certain circumstances, Additional Interest and/or Special
Interest will be payable in accordance with Section 4.03 and Section 6.01,
respectively, of the Indenture (as defined below) and any reference to
“interest” shall be deemed to include any such Additional Interest and/or
Special Interest.

2. Maturity. The Securities will mature on the Maturity Date.

3. Method of Payment. Except as provided in the Indenture, the Company will pay
interest on the Securities to the Persons who are Holders of record of
Securities at the Close of Business on the Record Date set forth on the face of
this Security immediately preceding the applicable Interest Payment Date.
Holders must surrender Securities to a Paying Agent to collect the principal
amount plus, if applicable, accrued and unpaid interest, if any, or the
Fundamental Change Repurchase Price, payable as herein provided on the Maturity
Date, or on any Fundamental Change Repurchase Date, as applicable.

4. Paying Agent, Registrar, Conversion Agent. Initially, [U.S. Bank National
Association] (the “Trustee”) will act as Paying Agent, Registrar and Conversion
Agent. The Company may change any Paying Agent, Registrar or Conversion Agent
without prior notice.

5. Indenture. The Company issued the Securities under an Indenture dated as of
[•], 2017 (the “Indenture”) between the Company and the Trustee. The Securities
are subject to all terms set forth in the Indenture, and Holders are referred to
the Indenture for a statement of such terms. The Securities are unsecured senior
obligations of the Company limited to $300,000,000 aggregate principal amount,
except as otherwise provided in the Indenture (and except for Securities issued
in substitution for destroyed, lost or wrongfully taken Securities). Terms used
herein without definition and which are defined in the Indenture have the
meanings assigned to them in the Indenture. In the event of any inconsistency
between the terms of this Security and the terms of the Indenture, the terms of
the Indenture shall control.

6. Redemption. No redemption or sinking fund is provided for the Securities.

 

A-3



--------------------------------------------------------------------------------

7. Repurchase at Option of Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, in the event of a Fundamental Change,
each Holder of the Securities shall have the right, at the Holder’s option, to
require the Company to repurchase such Holder’s Securities, including any
portion thereof which is $1,000 in principal amount or an integral multiple
thereof, on the Fundamental Change Repurchase Date at a price payable in cash
equal to the Fundamental Change Repurchase Price.

8. Conversion. The Securities shall be convertible into Common Stock as
specified in the Indenture. To convert a Security, a Holder must satisfy the
requirements of Section 10.02(a) of the Indenture. A Holder may convert a
portion of a Security if the portion is $1,000 principal amount or an integral
multiple thereof.

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the Common Stock and, if applicable, cash in lieu of any fractional shares of
Common Stock payable upon conversion in accordance with Article 10 of the
Indenture.

9. Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Repurchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.

10. Persons Deemed Owners. The registered Holder of a Security will be treated
as its owner for all purposes. Only registered Holders of Securities shall have
the rights under the Indenture.

11. Amendments, Supplements and Waivers. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Securities, and in certain other circumstances,
with the consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities and in other circumstances with consent of
the Holders of one hundred percent (100%) of the aggregate principal amount of
the outstanding Securities, to amend or supplement the Indenture or the
Securities.

12. Defaults and Remedies. Subject to certain exceptions, if an Event of Default
occurs and is continuing, the Trustee by notice to the Company or the Holders of
at least twenty five percent (25%) in aggregate principal amount of the
Securities then outstanding by notice to the Company and the Trustee may declare
the principal of, and any accrued and unpaid interest on, all Securities to be
due and payable immediately. If any of certain bankruptcy or insolvency-related
Events of Default occurs and is continuing, the principal of, and accrued and
unpaid interest on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. Subject to certain exceptions, the Holders of a
majority in aggregate principal amount of the Securities then outstanding by
written notice to the Trustee may rescind or annul an acceleration and its
consequences if certain conditions specified in the Indenture are satisfied.

 

A-4



--------------------------------------------------------------------------------

13. Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.

14. Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.

15. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entirety), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors
Act).

16. Ranking. The Securities shall be senior unsecured obligations of the Company
and will rank equal in right of payment to all senior unsecured indebtedness of
the Company, and will rank senior in right of payment to any indebtedness that
is contractually subordinated to the Securities.

THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

Cornerstone OnDemand, Inc.

1601 Cloverfield Blvd., Suite 620S

Santa Monica, CA 90404

Attention: [•]

Fax: [•]

Email: [•]

 

A-5



--------------------------------------------------------------------------------

ATTACHMENT 1

FORM OF ASSIGNMENT

 

I or we assign to

 

PLEASE INSERT SOCIAL SECURITY OR

OTHER IDENTIFYING NUMBER

 

 

 

(please print or type name and address)

 

         

 

the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint

 

 

Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.

Dated:                                     
                                                          

 

  NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar, or be
notarized.

Signature Guarantee or Notarization: 

   

 

A-6



--------------------------------------------------------------------------------

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

[Check One]

 

(1)                to Cornerstone OnDemand, Inc. or any Subsidiary thereof; or
(2)                pursuant to a registration statement which has become
effective under the Securities Act of 1933, as amended (the “Securities Act”);
(3)                to a Person that the undersigned reasonably believes is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act (“Rule 144A”)) that purchases for its own account or for the account of a
qualified institutional buyer and to whom notice is given that such transfer is
being made in reliance on Rule 144A, in each case pursuant to and in compliance
with Rule 144A; (4)                pursuant to an exemption from registration
provided by Rule 144 under the Securities Act; or (5)                pursuant to
any other available exemption from the registration requirements of the
Securities Act.

Unless one of the items (1) through (5) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) or (5) is checked, the Company, the transfer agent or the Registrar may
require, prior to registering any such transfer of the Securities, in their sole
discretion, such written certifications and, in the case of item (5), such other
evidence or legal opinions required by the Indenture to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended.

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated:                         Signed:   

 

      (Sign exactly as name appears on the other side of this Security)

 

Signature Guarantee or Notarization: 

 

 

 

 

A-7



--------------------------------------------------------------------------------

ATTACHMENT 2

FORM OF CONVERSION NOTICE

To convert this Security in accordance with the Indenture, check the box:  ☐

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):

$                     

If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person’s name, fill in the form below:

 

 

(Insert other person’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

 

[ ] CHECK IF APPLICABLE:    The person in whose name the Common Stock will be
issued is not (and has not been for the three months preceding the applicable
Conversion Date) an “affiliate” (as defined in Rule 144 under the Securities Act
of 1933, as amended) of the Company, and the Common Stock will upon issuance be
freely tradable by such person.

 

Date:                         Signature(s):   

 

     

 

      (Sign exactly as your name(s) appear(s) on the other side of this
Security)

Signature(s) guaranteed / notarized

 

by:   

 

   (All signatures must be guaranteed by a guarantor institution participating
in the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee, or be notarized.)

 

A-8



--------------------------------------------------------------------------------

ATTACHMENT 3

FORM OF REPURCHASE NOTICE

Certificate No. of Security: ___________

Principal Amount of this Security: $ ___________

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.01 of the Indenture, check the box: ☐

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.01 of the Indenture, state the principal amount to be so
purchased by the Company:

$ __________________________________

(in an integral multiple of $1,000)

 

Date:                        

Signature(s):

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

Signature(s) guaranteed / notarized by:   

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee, or be notarized.)

 

A-9



--------------------------------------------------------------------------------

SCHEDULE A13

SCHEDULE OF INCREASES AND DECREASES IN THE GLOBAL SECURITY

CORNERSTONE ONDEMAND, INC.

5.75% Convertible Senior Notes Due 2021

The initial principal amount of this Global Security is              DOLLARS
($                ). The following increases or decreases in this Global
Security have been made:

 

Date of

Increases and

Decreases

 

Amount of

decrease in

Principal

Amount of this

Global

Security

 

Amount of

increase in

Principal

Amount of this

Global

Security

  

Principal

Amount of this

Global

Security

following such

decrease or

increase

  

Signature of

authorized

signatory of

Trustee or

Custodian

 

13 This is included in Global Securities.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B-1A

FORM OF SECURITIES PRIVATE PLACEMENT LEGEND

Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the following “Security Private Placement Legend”:

THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF CORNERSTONE ONDEMAND, INC. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS
DEFINED IN THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
SECURITY PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY AND
THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY THE COMPANY IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 

B-1A-1



--------------------------------------------------------------------------------

EXHIBIT B-1B

FORM OF COMMON STOCK PRIVATE PLACEMENT LEGEND

Each share of Common Stock that constitutes a Restricted Security shall bear the
following “Common Stock Private Placement Legend”:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF CORNERSTONE ONDEMAND, INC. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS
DEFINED IN THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
COMMON STOCK PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.

 

B-1B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LEGEND FOR GLOBAL SECURITY

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE OF A DEPOSITORY OR A SUCCESSOR DEPOSITORY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.16 OF THE INDENTURE.

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF ORIGINAL ISSUE DISCOUNT LEGEND

Any Security issued with “original issue discount” for United States federal
income tax purposes shall bear a legend in substantially the following form:

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A HOLDER MAY OBTAIN THE
ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY
FOR SUCH NOTE BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO [CORNERSTONE
ONDEMAND, INC.][THE COMPANY] AT THE FOLLOWING ADDRESS: 1601 CLOVERFIELD BLVD.,
SUITE 620S SANTA MONICA, CA 90404, ATTENTION: [•]

 

 

B-3-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Transfer Pursuant to Registration Statement

Cornerstone OnDemand, Inc.

1601 Cloverfield Blvd., Suite 620S

Santa Monica, CA 90404

Attention: [•]

Fax: [•]

Email: [•]

[•]

Phone: [•]

Fax: [•]

Email: [•]

Re: Cornerstone OnDemand, Inc. (the “Company”) 5.75% Convertible Senior Notes
Due 2021 (the “Securities”)

Ladies and Gentlemen:

Please be advised that                      has transferred [a beneficial
interest in a Restricted Global Security (CUSIP:                     )][the
Physical Security held in the name of                      (Certificate Number:
                    )] in the principal amount of $                     and
                     shares of the Company’s common stock, par value $0.0001 per
share, issuable on conversion of the Securities (“Common Stock”) pursuant to an
effective Registration Statement on Form S-3 (File
No. 333-                    ).

Very truly yours,

                                                             

                         (Name)

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE OF TRANSFER

[•]

Phone: [•]

Fax: [•]

Email: [•]

Re: 5.75% Convertible Senior Notes due 2021

Reference is hereby made to the Indenture, dated as of [•], 2017 (the
“Indenture”), among Cornerstone OnDemand, Inc. (the “Company”) and [U.S. Bank
National Association], as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

                     (the “Transferor”) owns and proposes to transfer [an
interest in the Restricted Global Security (CUSIP:                     )][the
Physical Security held in the name of                      (Certificate Number:
                    )] in the principal amount of $                     (the
“Transfer”), to                      (the “Transferee”) [who will take an
interest in the                      (CUSIP:                     )]. In
connection with the Transfer, the Transferor hereby certifies that:

[EITHER CHECK BOX 1 AND THE BOX IN THE APPLICABLE LETTERED PARAGRAPH UNDERNEATH,
BOX 2, BOX 3 OR BOX 4]

1. [ ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY (OTHER THAN AN SL SECURITY).

(a) [ ] CHECK IF TRANSFER IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.
Such Transfer is being effected pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), and, if
applicable, in compliance with the prospectus delivery requirements of the
Securities Act.

(b) [ ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Security
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest will no
longer be subject to the restrictions on transfer enumerated in the Security
Private Placement Legend printed on the Restricted Global Security and in the
Indenture.

 

D-1



--------------------------------------------------------------------------------

(c) [ ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144 and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Security
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest will not be
subject to the restrictions on transfer enumerated in the Security Private
Placement Legend printed on the Restricted Global Security and in the Indenture.

2. [ ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY (OTHER THAN AN SL SECURITY). The Transfer is being
effected pursuant to and in accordance with Rule 144A under the Securities Act,
and, accordingly, the Transferor hereby further certifies that the beneficial
interest is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest for its own account, or for one
or more accounts with respect to which such Person exercises sole investment
discretion, [and such Person and each such account is a “qualified institutional
buyer” within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A] and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States. The Restricted Global
Securities will continue to be subject to the restrictions on transfer
enumerated in the Security Private Placement Legend printed on the Restricted
Global Securities and in the Indenture and the Securities Act.

3. [ ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY THAT IS AN SL SECURITY IN ACCORDANCE WITH THE
INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.14 of the Investment Agreement to (i) a Purchaser’s
Affiliate that executes and delivers to the Company a Joinder becoming a
Purchaser party to the Investment Agreement and a duly completed and executed
IRS Form W-9 (or a substantially equivalent form) or (ii) the Company or any of
its Subsidiaries. Capitalized terms used in clauses (i) and (ii) of this
paragraph 3 but not defined in the Indenture shall have the meanings ascribed to
such terms in the Investment Agreement.

4. [ ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS AN SL SECURITY IN ACCORDANCE WITH THE
INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.14 of the Investment Agreement to (i) a Purchaser’s
Affiliate that (1) is an entity organized or incorporated under the laws of the
United States, any State thereof or the District of Columbia and is a U.S.
Person and (2) executes and delivers to the Company a Joinder becoming a
Purchaser party to the Investment Agreement and a duly completed and executed
IRS Form W-9 or (ii) the Company or any of its Subsidiaries. Capitalized terms
used in clauses (i) and (ii) of this paragraph 4 but not defined in the
Indenture shall have the meanings ascribed to such terms in the Investment
Agreement.

 

D-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Transferor]

 

By:  

 

  Name:   Title: Dated:  

 

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE OF EXCHANGE

[•]

Phone: [•]

Fax: [•]

Email: [•]

Re: 5.75% Convertible Senior Notes due 2021

Reference is hereby made to the Indenture, dated as of [•], 2017 (the
“Indenture”), among Cornerstone OnDemand, Inc. (the “Company”) and [U.S. Bank
National Association], as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

                     (the “Owner”) owns and proposes to exchange [the Physical
Security held in the name of                      (Certificate
Number:                    )][an interest in the Restricted Global Security
(CUSIP:                     )] in the principal amount of $                    
for an interest in                      (CUSIP:                    ) (the
“Exchange”). In connection with the Exchange, the Owner hereby certifies that:

[EITHER CHECK BOX 1, BOX 2 OR BOX 3]

1. [ ] CHECK IF EXCHANGE IS FROM A PHYSICAL SECURITY OR A BENEFICIAL INTEREST IN
A RESTRICTED GLOBAL SECURITY TO A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL
SECURITY THAT IS AN SL SECURITY.

In connection with the Exchange of the Owner’s Physical Security or beneficial
interest in a Restricted Global Security for a beneficial interest in an
Unrestricted Global Security that is an SL Security in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Securities and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Security Private Placement Legend
are not required in order to maintain compliance with the Securities Act and
(iv) the beneficial interest in an Unrestricted Global Security is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

2. [ ] CHECK IF EXCHANGE IS FROM A PHYSICAL SECURITY OR A BENEFICIAL INTEREST IN
A RESTRICTED GLOBAL SECURITY TO A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL
SECURITY THAT IS NOT An SL SECURITY.

 

E-1



--------------------------------------------------------------------------------

In connection with the Exchange of the Owner’s Physical Security or beneficial
interest in a Restricted Global Security for a beneficial interest in an
Unrestricted Global Security that is not an SL Security in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Securities and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Security Private Placement Legend
are not required in order to maintain compliance with the Securities Act and
(iv) the beneficial interest in an Unrestricted Global Security is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

3. [ ] CHECK IF OWNER WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS NOT AN SL SECURITY. In connection with the
Exchange of the Owner’s Physical Security or beneficial interest in a Restricted
Global Security that is an SL Security for a beneficial interest in another
Restricted Global Security that is not an SL Security in an equal principal
amount, the Owner hereby certifies that such beneficial interest being acquired
is for the Owner’s own account without transfer. Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the Restricted
Global Securities will continue to be subject to the restrictions on transfer
enumerated in the Security Private Placement Legend printed on the Restricted
Global Securities and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Owner]

 

By:  

 

  Name:   Title: Dated:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER

The undersigned is executing and delivering this Joinder pursuant to that
certain Investment Agreement, dated as of November 8, 2017 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Investment Agreement”), by and among Cornerstone OnDemand, Inc.,
Silver Lake Credit Partners, L.P. and any other Persons who become a party
thereto in accordance with the terms thereof. Capitalized terms used but not
defined in this Joinder shall have the respective meanings ascribed to such
terms in the Investment Agreement.

[By executing and delivering this Joinder to the Investment Agreement, the
undersigned hereby adopts and approves the Investment Agreement and agrees,
effective commencing on the date hereof, to become a party to, and to be bound
by and comply with the provisions of, the Investment Agreement and [the New
Confidentiality Agreement]3 applicable to the Purchaser in the same manner as if
the undersigned were an original Purchaser signatory to the Investment Agreement
and [the New Confidentiality Agreement].]4 [By executing and delivering this
Joinder to the Investment Agreement, the undersigned hereby accepts an
assignment of the Purchaser’s right to acquire the Notes at the Closing pursuant
to Sections 2.01 and 2.02.]5

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]

 

3  [Insert to the extent the transferee is an Affiliate of Silver Lake.]

4  [Insert for an Affiliate of the Purchaser who is a transferee of Notes or
Company Common Stock after Closing.]

5  [Insert for a Subsidiary of the Purchaser will receive an assignment of the
right to purchase Notes at Closing but no other rights or obligations for
financing reasons.]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of                     ,         .

 

[•] By:  

 

  Name:   Title: Address:  

 

 

 

Telephone:  

 

Facsimile:  

 

Email:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ISSUER AGREEMENT

[Date]

[Name of Lender]

[Address]

 

Re: Loan Agreement to be entered into by [Name of Borrower]

Ladies and Gentlemen:

This letter agreement is being entered into at the request of [Name of
Borrower], a [Jurisdiction of Organization][Entity Type] (the “Borrower”), in
connection with the Loan Agreement dated as of [                    ] between
the Borrower and [Name of Lender], as lender (including any agent acting
therefor, the “Lender”) (as amended and supplemented from time to time, and
together with any security agreement executed in connection therewith, the
“Margin Loan Agreement”, and the exercise of remedies by the Lender following an
event of default under the Margin Loan Agreement, including in such exercise of
remedies, foreclosure, assignments, transfers or other dispositions of the
Pledged Convertible Notes or Pledged Common Stock (each as defined below) made
in connection with a Coverage Event (as defined in the Margin Loan Agreement) or
as otherwise contemplated by the Margin Loan Agreement, collectively, the
“Exercise of Remedies” and, together with the Margin Loan Agreement, the
“Transactions”). For purposes of this letter agreement, “Closing Date” shall
mean [Date]. Pursuant to the Margin Loan Agreement, the Lender is acquiring a
first priority security interest in, inter alia, (x) 5.75% Convertible Senior
Notes due 2021 (the “Convertible Notes” and, upon crediting of such Convertible
Notes to the Collateral Account, the “Pledged Convertible Notes”) of Cornerstone
OnDemand, Inc. (the “Issuer”) issued pursuant to an indenture, dated [        ],
2017 (the “Indenture”) between the Issuer and U.S. Bank National Association, as
trustee (the “Trustee”) and (y) certain shares of common stock of the Issuer
that may be received upon conversion of the Convertible Notes from time to time
(the “Common Stock” and, upon crediting of such shares of Common Stock to the
Collateral Account, the “Pledged Common Stock”) to secure the Borrower’s
obligations under the Margin Loan Agreement. The Pledged Convertible Notes and
any Pledged Common Stock will be credited or delivered to, and held in, one or
more accounts of Borrower at a third-party custodian (which may be the Lender or
an affiliate thereof) (the “Custodian”) in each case subject to the security
interest granted under the Margin Loan Agreement (each, a “Collateral Account”,
and collectively, the “Collateral Accounts”). As used herein, “Business Day”
means any day on which commercial banks are open in New York City, and “DTC”
means the Depository Trust Company.

In connection with the Transactions:

 

1. The Issuer confirms that based solely on the information provided to the
Issuer prior to its execution of this letter agreement, it has no objection to
the Transactions and none of the Transactions is subject to any insider trading
or other policy or rule of the Issuer.



--------------------------------------------------------------------------------

2. Based solely on the information provided to the Issuer prior to its execution
of this letter agreement, the Issuer confirms that the loan contemplated by the
Margin Loan Agreement is a Permitted Loan as defined in the Investment Agreement
(as defined in the Indenture, the “Investment Agreement”), and further agrees
and acknowledges that the Borrower shall have the right to pledge or sell the
Pledged Convertible Notes or Pledged Common Stock to the extent permitted in
connection with Permitted Loans as described in the Investment Agreement.

 

3. The Issuer acknowledges that the Borrower can assign by way of security to
the Lender its rights under Article V of the Investment Agreement under the
Margin Loan Agreement, as permitted by Section 6.07(iv)(z) of the Investment
Agreement, and confirms that it has no objection to the assignment of such
rights under Article V of the Investment Agreement pursuant to Section 3.04 of
the Margin Loan Agreement or any transfers of Pledged Convertible Notes or
Pledged Common Stock under such Article V related thereto, or any assignment of
such rights under Article V made in connection with any Coverage Event or
Exercise of Remedies.

 

4. Except as required by applicable law and stock exchange rules, as determined
in good faith by the Issuer, the Issuer will not take any actions intended to
hinder or delay any Exercise of Remedies by the Lender pursuant to the Margin
Loan Agreement. Without limiting the generality of paragraphs 5 through 16
below, the Issuer agrees, upon Lender’s request after the occurrence of a
Coverage Event under the Margin Loan Agreement or in connection with any
Exercise of Remedies, to cooperate in good faith (and in accordance with, and
subject to, the terms of the Indenture and in accordance with applicable law)
with the Lender, the Trustee and/or the transfer agent relating to the Common
Stock in any transfer of Pledged Convertible Notes or Pledged Common Stock made
pursuant to any exercise by the Lender of its remedies under the Margin Loan
Agreement or otherwise, including with respect to the removal of any restrictive
legends.

 

5.

In connection with any Exercise of Remedies, the Issuer shall take such actions
as are within its control to cause the transfer and settlement of Pledged
Convertible Notes (in accordance with, and subject to, the terms of the
Indenture) within two Business Days of notice by the Lender. Upon consummation
of such transfer and settlement to the purchaser(s) designated by the Lender,
such Pledged Convertible Notes shall be (a) in book-entry DTC form if such
Pledged Convertible Notes are (i) sold under a registration statement, (ii) sold
under Rule 144 (“Rule 144”) under the Securities Act of 1933, as amended (the
“Securities Act”) or (iii) then in book-entry DTC form, or (b) otherwise, in the
form of Physical Securities (as defined in the Indenture). Notwithstanding
anything to the contrary in the Indenture or any other agreement, for purposes
of any transfer of Pledged Convertible Notes in the form of Physical Securities
in connection with an Exercise of Remedies, the only documents required by the
Issuer and the Trustee from the Lender or the Borrower are as follows: (i) a
certificate executed by or on behalf of the Borrower, in the form set forth in
Attachment 1 to Exhibit A attached to the Indenture (disregarding any amendments
or modifications thereto subsequent to the date hereof), but without any
signature guarantee and (ii) for any transfer of Restricted Securities (as
defined in the Indenture) prior to the Resale Restriction Termination Date (as
defined in the Indenture) (which, for all purposes hereunder and under the
Indenture, shall be the date that is one year following the Closing Date), an
opinion of Davis Polk & Wardwell LLP or other counsel reasonably satisfactory to
the Issuer, in the form of Exhibit 1 attached hereto and addressed to the Issuer
and its transfer agent (in the case of any transfer of Physical Securities
bearing the Security Private Placement Legend (as defined in the Indenture) to a
transferee who will receive Physical Securities bearing the Security Private
Placement Legend that constitute Restricted Securities) or Exhibit 2 attached
hereto (in the case of any transfer of Physical Securities bearing the Security
Private Placement Legend to a

 

2



--------------------------------------------------------------------------------

  transferee who will receive Physical Securities not bearing the Security
Private Placement Legend or beneficial interests in a Global Security not
bearing the Security Private Placement Legend). Within two Business Days of
receipt of such documents and the presentation of such Physical Securities at
the Corporate Trust Office of the Trustee, together with any required payment in
connection with such transfer as set forth in Section 2.06 of the Indenture, the
Issuer shall cause the Trustee to register the transfer of the number of Pledged
Convertible Notes being sold to the account(s) of the purchaser(s), in each case
as specified in such certificate.

 

6. In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control to cause the transfer and settlement of any
shares of Common Stock received upon conversion of the Pledged Convertible Notes
within two Business Days of notice by the Lender. Upon consummation of such
transfer and settlement to the purchaser(s) designated by the Lender, such
shares of Common Stock shall be (a) in book-entry DTC form, without any
restricted legends and bearing an unrestricted CUSIP, if such shares are
(i) sold under a registration statement, (ii) sold under Rule 144 under the
Securities Act or (iii) otherwise freely tradeable upon conversion, or
(b) otherwise, in certificated form bearing the Common Stock Private Placement
Legend (as defined in the Indenture). Notwithstanding anything to the contrary
in the Indenture or any other agreement, in connection with an Exercise of
Remedies, for purposes of any conversion of Pledged Convertible Notes in the
form of Physical Securities and concurrent transfer of shares of Common Stock
received upon conversion of such Pledged Convertible Notes, the only documents
required by the Issuer and the transfer agent for the Common Stock from the
Lender or the Borrower are as follows: (i) a certificate executed by or on
behalf of the Borrower, in substantially the form set forth in Attachment 1 to
Exhibit A attached to the Indenture (disregarding any amendments or
modifications thereto subsequent to the date hereof) as if references therein to
Convertible Notes were instead references to Common Stock issued upon conversion
of Convertible Notes mutatis mutandis and without any signature guarantee and
(ii) for any transfer of Common Stock bearing the Common Stock Private Placement
Legend prior to the Resale Restriction Termination Date, an opinion of Davis
Polk & Wardwell LLP or other counsel reasonably satisfactory to the Issuer, in
the form of Exhibit 1 attached hereto (in the case of any transfer of Common
Stock in certificated form bearing the Common Stock Private Placement Legend to
a transferee who will receive Common Stock in certificated form bearing the
Common Stock Private Placement Legend) or Exhibit 2 attached hereto (in the case
of any transfer of Common Stock in certificated form bearing the Common Stock
Private Placement Legend to a transferee who will receive Common Stock in
certificated form not bearing the Common Stock Private Placement Legend or
beneficial interests in Common Stock in global form not bearing the Common Stock
Private Placement Legend). Within two Business Days of receipt of such documents
and the surrender of such shares of Common Stock to the transfer agent for the
Common Stock, the Issuer shall cause the transfer agent for the Common Stock to
register the transfer of the number of shares of Common Stock being sold to the
account(s) of the purchaser(s), in each case as specified in such certificate.

 

7. The Issuer will cause the Pledged Convertible Notes and/or Pledged Common
Stock to be put into book-entry DTC form as of the Closing Date.

 

8.

In connection with any Exercise of Remedies whereby all or any portion of the
Pledged Convertible Notes or Pledged Common Stock is or may be sold in a private
resale transaction exempt from registration under the Securities Act prior to
the first anniversary of the date of issuance of the relevant Pledged
Convertible Notes, the Issuer shall provide, within three Business Days
following a request by the Lender, a reasonable opportunity for a customary
business, legal and documentary diligence investigation to potential purchasers
of such Pledged

 

3



--------------------------------------------------------------------------------

  Convertible Notes and/or shares of Pledged Common Stock, as identified by the
Lender in such notice, subject to customary non-disclosure agreements to be
executed by any such purchaser; provided that such diligence investigation is
not unreasonably disruptive to the business of the Company and its subsidiaries.

 

9. The Issuer agrees with respect to any purchaser of Pledged Convertible Notes
or Pledged Common Stock in a foreclosure sale (including the Lender or its
affiliates) that is not, and has not been for the immediately preceding three
months, an “affiliate” (as defined in Rule 144 under the Securities Act) of the
Issuer, that, if such notes or shares are then eligible for resale under Rule
144 (and such purchaser has satisfied the holding period set forth in Rule
144(d)) and, if such sale occurs prior to the Resale Restriction Termination
Date, the Issuer meets the condition set forth in Rule 144(c)(1), it shall, upon
request of such purchaser, remove any restrictive legend relating to Securities
Act restrictions from such notes or shares and, if applicable, to cause any such
notes to be exchanged for beneficial interests in global notes held by DTC or
its nominee.

 

10. The Lender covenants and agrees with the Issuer that, to the extent the
Pledged Convertible Notes consist of SL Securities (as defined in the
Indenture), then in connection with any Exercise of Remedies by the Lender
pursuant to the Margin Loan Agreement whereby the Lender forecloses on, sells,
or transfers the Pledged Convertible Notes to itself, any affiliate or a third
party, it shall, in connection with any such foreclosure, sale or transfer,
exchange such SL Securities in accordance with the Indenture for (i) if the SL
Security consists of beneficial interests in a Global Security (as defined in
the Indenture), beneficial interests in another Global Security that is not a SL
Security or (ii) if the SL Security is a Physical Security (as defined in the
Indenture), for another Physical Security that is not a SL Security, such that,
in either case, the transferee thereto does not own or hold any beneficial
interest in any SL Security. Without limiting the generality of the foregoing,
the Lender agrees and acknowledges that neither it nor any transferee that is
not a member of Silver Lake Group (as defined in the Investment Agreement) shall
be allowed to hold a beneficial interest in a Global Security that is a SL
Security, own a Physical Security that is a SL Security or exercise any
conversion rights in respect thereof.

 

11. The Lender agrees and acknowledges that, prior to the occurrence of a
Coverage Event or an event of default or another event under the Margin Loan
Agreement that results in or could result in any Exercise of Remedies, the
Lender shall not have the right to rehypothecate, use, borrow, lend, pledge or
sell the Pledged Convertible Notes or Pledged Common Stock; provided that,
subject to paragraph 12 below in the case of an assignment, the Lender may
pledge or assign its rights under the Margin Loan Agreement.

 

12. Any assignee of Lender’s rights and obligations under the Margin Loan
Agreement shall enter into a joinder to this Issuer Agreement in form and
substance reasonably satisfactory to the Issuer, or shall deliver to the Issuer
a counterpart, executed by the assignee, of a substantially identical agreement
and the Issuer shall promptly accept such assignment.

 

13. The pledge by the Borrower of the Pledged Convertible Notes and the Pledged
Common Stock pursuant to the Margin Loan Agreement, and any Exercise of Remedies
by the Lender, are not restricted in any manner by the formation documents of
the Issuer or any other agreement to which the Issuer is a party, other than the
Investment Agreement and the Indenture.

 

14. To the knowledge of the Issuer, neither the Pledged Convertible Notes nor
the Pledged Common Stock is subject to any pledge, interest, mortgage, lien,
encumbrance or right of setoff other than any such as may be created and may
exist in favor of the Lender as a result of the Transactions.

 

4



--------------------------------------------------------------------------------

15. The Issuer shall make all payments on the Pledged Convertible Notes and the
Pledged Common Stock with a record date on and after the Closing Date to the
Collateral Accounts (as irrevocably directed by the Borrower) or otherwise in
accordance with the Margin Loan Agreement.

 

16. Subject to customary enforceability exceptions, the Convertible Notes are
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms. The Common Stock, when issued upon conversion of
the Convertible Notes, will be validly issued, fully paid and nonassessable and
free of pre-emptive or similar rights.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

Accepted and agreed, CORNERSTONE ONDEMAND, INC., as Issuer By:  

 

Name: Title: [NAME OF LENDER], as Lender By:  

 

Name: Title:

[Signature page to Issuer Agreement]



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the notes or shares of common stock (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.

The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the Securities covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
Securities. We will not receive any proceeds from the sale of Securities.

The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:

 

  •   purchases by underwriters, dealers and agents who may receive compensation
in the form of underwriting discounts, concessions or commissions from the
selling securityholders and/or the purchasers of the Securities for whom they
may act as agent;

 

  •   one or more block transactions, including transactions in which the broker
or dealer so engaged will attempt to sell the Securities as agent but may
position and resell a portion of the block as principal to facilitate the
transaction, or in crosses, in which the same broker acts as an agent on both
sides of the trade;

 

  •   ordinary brokerage transactions or transactions in which a broker solicits
purchases;

 

  •   purchases by a broker-dealer or market maker, as principal, and resale by
the broker-dealer for its account;

 

  •   the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities,
and, in the case of any collateral call or default on such loan or obligation,
pledges or sales of Securities by such pledgees or secured parties;

 

  •   short sales or transactions to cover short sales relating to the
Securities;

 

Annex A-1



--------------------------------------------------------------------------------

  •   one or more exchanges or over the counter market transactions;

 

  •   through distribution by a selling securityholder or its successor in
interest to its members, general or limited partners or shareholders (or their
respective members, general or limited partners or shareholders);

 

  •   privately negotiated transactions;

 

  •   the writing of options, whether the options are listed on an options
exchange or otherwise;

 

  •   distributions to creditors and equity holders of the selling
securityholders; and

 

  •   any combination of the foregoing, or any other available means allowable
under applicable law.

A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”) provided it meets the criteria and
conforms to the requirements of Rule 144 and all applicable laws and
regulations.

The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. In connection
with those sale, forward sale or derivative transactions, the third parties may
sell securities covered by this prospectus, including in short sale transactions
and by issuing securities that are not covered by this prospectus but are
exchangeable for or represent beneficial interests in the common stock. The
third parties also may use shares of common stock received under those sale,
forward sale or derivative arrangements or shares of common stock pledged by the
selling securityholder or borrowed from the selling securityholders or others to
settle such third-party sales or to close out any related open borrowings of
common stock. The third parties may deliver this prospectus in connection with
any such transactions. Any third party in such sale transactions will be an
underwriter and will be identified in a supplement or a post-effective amendment
to the registration statement of which this prospectus is a part, as may be
required.

In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge Securities, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.

 

Annex A-2



--------------------------------------------------------------------------------

To the extent necessary, the specific terms of the offering of Securities,
including the specific Securities to be sold, the names of the selling
securityholders, the respective purchase prices and public offering prices, the
names of any underwriter, broker-dealer or agent, if any, and any applicable
compensation in the form of discounts, concessions or commissions paid to
underwriters or agents or paid or allowed to dealers will be set forth in a
supplement to this prospectus or a post-effective amendment to this registration
statement of which this prospectus forms a part. The selling securityholders
may, or may authorize underwriters, dealers and agents to, solicit offers from
specified institutions to purchase Securities from the selling securityholders.
These sales may be made under “delayed delivery contracts” or other purchase
contracts that provide for payment and delivery on a specified future date. If
necessary, any such contracts will be described and be subject to the conditions
set forth in a supplement to this prospectus or a post-effective amendment to
this registration statement of which this prospectus forms a part.

Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders. Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both. Compensation to
a particular broker-dealer might be in excess of customary commissions and will
be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.

In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act.
Accordingly, any profits realized by the selling securityholders and any
compensation earned by such underwriter, broker-dealer or agent may be deemed to
be underwriting discounts and commissions. Selling securityholders who are
“underwriters” under the Securities Act must deliver this prospectus in the
manner required by the Securities Act. This prospectus delivery requirement may
be satisfied through the facilities of the NASDAQ Stock Market in accordance
with Rule 153 under the Securities Act or satisfied in accordance with Rule 174
under the Securities Act.

We and the selling securityholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.

The selling securityholders will be subject to the applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.

 

Annex A-3



--------------------------------------------------------------------------------

In order to comply with applicable securities laws of some states or countries,
the Securities may only be sold in those jurisdictions through registered or
licensed brokers or dealers and in compliance with applicable laws and
regulations. In addition, in certain states or countries the Securities may not
be sold unless they have been registered or qualified for sale in the applicable
state or country or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.

In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.

The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.

These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the Securities may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be
discontinued by the underwriters at any time. These transactions may be effected
on the NASDAQ Stock Market or another securities exchange or automated quotation
system, or in the over-the-counter market or otherwise.

 

Annex A-4